Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

RESOLUTE FOREST PRODUCTS INC.,

as Company,

Certain of the Company’s subsidiaries from time to time party hereto as
Borrowers and Guarantors,

VARIOUS LENDERS,

AMERICAN AGCREDIT, FLCA,

as Administrative Agent and Collateral Agent,

 

 

Dated as of October 28, 2019,

AMERICAN AGCREDIT, FLCA,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page     SECTION 1    DEFINITIONS AND ACCOUNTING TERMS          1  
1.01.   

Defined Terms

     1   1.02.   

Terms Generally

     34   SECTION 2    AMOUNT AND TERMS OF CREDIT      35   2.01.   

Commitments

     35   2.02.   

Loans

     35   2.03.   

Borrowing Procedure

     36   2.04.   

Evidence of Debt; Repayment of Loans

     37   2.05.   

Fees

     38   2.06.   

Interest on Loans

     38   2.07.   

Termination and Reduction of Commitments

     39   2.08.   

Interest Elections

     40   2.09.   

Optional and Mandatory Prepayments of Loans

     41   2.10.   

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     43   2.11.   

Defaulting Lenders

     44   2.12.   

[Reserved]

     45   2.13.   

Commitment Increases

     45   2.14.   

Subsidiary Borrowers

     47   SECTION 3    YIELD PROTECTION, ILLEGALITY AND REPLACEMENT OF LENDERS
     48   3.01.   

Increased Costs, Illegality, etc

     48   3.02.   

Compensation

     51   3.03.   

Change of Lending Office

     52   3.04.   

Replacement of Lenders

     52   SECTION 4    [RESERVED]      53   SECTION 5    TAXES      53   5.01.
  

Net Payments

     53   SECTION 6    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS ON THE CLOSING
DATE      55   6.01.   

Closing Date; Credit Documents

     55   6.02.   

Officer’s Certificate

     55   6.03.   

Opinions of Counsel

     55   6.04.   

Corporate Documents; Proceedings, etc

     56   6.05.   

Solvency Certificate

     56   6.06.   

Collateral Cooperation Agreement

     56   6.07.   

Material Adverse Effect

     56   6.08.   

Fees, etc

     56   6.09.   

Mortgages and Mortgaged Property Support Documents

     56   6.10.   

[Reserved]

     56   6.11.   

Financial Projections

     56   6.12.   

Patriot Act

     56   6.13.   

Insurance

     56   6.14.   

Beneficial Ownership Certification

     57   6.15.   

Estoppel Agreement

     57  

 



--------------------------------------------------------------------------------

          Page   SECTION 7    CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS     
57   7.01.   

Notice of Borrowing

     57   7.02.   

No Default

     57   7.03.   

Representations and Warranties

     57   SECTION 8    REPRESENTATIONS, WARRANTIES AND AGREEMENTS      58  
8.01.   

Organizational Status

     58   8.02.   

Power and Authority

     58   8.03.   

No Violation

     58   8.04.   

Approvals

     58   8.05.   

Financial Statements; Financial Condition; Projections

     59   8.06.   

Litigation

     59   8.07.   

True and Complete Disclosure

     59   8.08.   

Use of Proceeds; Margin Regulations

     60   8.09.   

Tax Returns and Payments

     60   8.10.   

ERISA

     60   8.11.   

The Security Documents

     61   8.12.   

Real Property

     61   8.13.   

[Reserved]

     61   8.14.   

Subsidiaries

     61   8.15.   

Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA

     61   8.16.   

Investment Company Act

     62   8.17.   

[Reserved]

     62   8.18.   

Environmental Matters

     63   8.19.   

Labor Relations

     63   8.20.   

Intellectual Property

     63   SECTION 9    AFFIRMATIVE COVENANTS      63   9.01.   

Information Covenants

     64   9.02.   

Books, Records and Inspections

     66   9.03.   

Maintenance of Property; Insurance

     67   9.04.   

Existence; Franchises

     68   9.05.   

Compliance with Statutes, etc

     68   9.06.   

Compliance with Environmental Laws

     68   9.07.   

ERISA

     68   9.08.   

[Reserved]

     69   9.09.   

[Reserved]

     69   9.10.   

Payment of Taxes

     69   9.11.   

Use of Proceeds

     69   9.12.   

Additional Collateral; Further Assurances; etc

     69   9.13.   

[Reserved]

     70   9.14.   

Post-Closing Obligation

     71   9.15.   

Farm Credit Equities

     71   9.16.   

Designation of Unrestricted Subsidiaries

     72   9.17.   

Protection of Collateral

     72   SECTION 10    NEGATIVE COVENANTS      72   10.01.   

Liens

     72   10.02.   

Consolidation, Merger, or Sale of Assets, etc

     77  

 

ii



--------------------------------------------------------------------------------

          Page   10.03.   

Restricted Payments

     80   10.04.   

Indebtedness

     82   10.05.   

Advances, Investments and Loans

     85   10.06.   

Transactions with Affiliates

     88   10.07.    Limitations on Payments of Indebtedness; Modifications of
Senior Notes Indenture, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc      89   10.08.   

Limitation on Certain Restrictions on Subsidiaries

     90   10.09.   

Business

     91   10.10.   

Negative Pledges

     92   10.11.   

Financial Covenants

     93   10.12.   

[Reserved]

     93   SECTION 11    EVENTS OF DEFAULT      93   11.01.   

Payments

     93   11.02.   

Representations, etc

     93   11.03.   

Covenants

     94   11.04.   

Default Under Other Agreements

     94   11.05.   

Bankruptcy, etc

     94   11.06.   

ERISA

     95   11.07.   

Credit Documents

     95   11.08.   

Guaranties

     95   11.09.   

Judgments

     96   11.10.   

Change of Control

     96   11.11.   

Application of Funds

     96   SECTION 12    THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT      97  
12.01.   

Appointment and Authorization

     97   12.02.   

Delegation of Duties

     97   12.03.   

Liability of Agents

     98   12.04.   

Reliance by the Agents

     98   12.05.   

Notice of Default

     99   12.06.   

Credit Decision; Disclosure of Information by the Agents

     99   12.07.   

Indemnification of the Agents

     99   12.08.   

Administrative Agent in Its Individual Capacity

     100   12.09.   

Successor Administrative Agent or Collateral Agent

     100   12.10.   

Administrative Agent May File Proofs of Claim

     101   12.11.   

Collateral and Guaranty Matters

     101   12.12.   

Secured Hedge Providers

     102   12.13.   

Administrative Agent and the Collateral Agent

     102   12.14.   

Withholding Taxes

     102   SECTION 13    MISCELLANEOUS      104   13.01.   

Payment of Expenses, etc

     104   13.02.   

Right of Setoff

     105   13.03.   

Notices

     105   13.04.   

Benefit of Agreement; Assignments; Participations, etc

     106   13.05.   

No Waiver; Remedies Cumulative

     109   13.06.   

[Reserved]

     109   13.07.   

Calculations; Computations

     109   13.08.   

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     110  

 

iii



--------------------------------------------------------------------------------

          Page   13.09.   

Counterparts

     110   13.10.   

[Reserved]

     110   13.11.   

Headings Descriptive

     110   13.12.   

Amendment or Waiver; etc

     110   13.13.   

Survival

     113   13.14.   

Domicile of Loans

     113   13.15.   

Register

     113   13.16.   

Confidentiality

     113   13.17.   

USA Patriot Act Notice

     114   13.18.   

[Reserved]

     114   13.19.   

[Reserved]

     114   13.20.   

[Reserved]

     115   13.21.   

[Reserved]

     115   13.22.   

Absence of Fiduciary Relationship

     115   13.23.   

Electronic Signatures

     115   13.24.   

[Reserved]

     115   13.25.   

Acknowledgement Regarding Any Supported QFCs

     115   13.26.    Amendment and Restatement; Assignment of Administrative
Agent      116   SECTION 14    CREDIT PARTY GUARANTY      116   14.01.   

The Guaranty

     116   14.02.   

Bankruptcy

     117   14.03.   

Nature of Liability

     117   14.04.   

Independent Obligation

     118   14.05.   

Authorization

     118   14.06.   

Reliance

     118   14.07.   

Subordination

     119   14.08.   

Waiver

     119   14.09.   

Maximum Liability

     119   14.10.   

Payments

     120   14.11.   

Keepwell

     120   14.12.   

Information

     120   14.13.   

Severability

     121  

 

iv



--------------------------------------------------------------------------------

SCHEDULE 1.01A

  

Unrestricted Subsidiaries

SCHEDULE 1.01B

  

Immaterial Subsidiaries

SCHEDULE 2.01

  

Commitments

SCHEDULE 8.12

  

Real Property

SCHEDULE 8.14

  

Subsidiaries

SCHEDULE 10.01(iii)

  

Existing Liens

SCHEDULE 10.04(vii)

  

Existing Indebtedness

SCHEDULE 10.05(iii)

  

Existing Investments

SCHEDULE 13.04(l)

  

Initial Voting Participants

EXHIBIT A-1

  

Form of Notice of Borrowing

EXHIBIT A-2

  

Form of Notice of Conversion/Continuation

EXHIBIT B-1

  

Form of Revolving Note

EXHIBIT B-2

  

Form of Delayed Draw Term Loan Note

EXHIBIT B-3

  

Form of Additional Term Loan Note

EXHIBIT C

  

Form of U.S. Tax Compliance Certificate

EXHIBIT D

  

Form of Solvency Certificate

EXHIBIT E

  

Form of Compliance Certificate

EXHIBIT F

  

Form of Assignment and Assumption Agreement

EXHIBIT G

  

Form of Assignment Notice

EXHIBIT H

  

Form of Borrower Designation Request and Assumption Agreement

EXHIBIT I

  

Form of Borrower Designation Notice



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 28, 2019, among
RESOLUTE FOREST PRODUCTS INC. (the “Company”) and each of the other Borrowers
(as hereinafter defined) and Guarantors (as hereinafter defined) party hereto,
the Lenders party hereto from time to time and AMERICAN AGCREDIT, FLCA, as the
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity, the “Collateral Agent”). All capitalized
terms used herein and defined in Section 1.01 are used herein as therein
defined.

W I T N E S S E T H:

WHEREAS, the Company, the other Borrowers party thereto, the Guarantors party
thereto, the Lenders party thereto and American AgCredit, PCA, as administrative
agent and collateral agent, have entered into that certain Credit Agreement
dated as of September 7, 2016 (as amended or modified from time to time prior to
the date hereof, the “Existing Credit Agreement”); and

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement to (a) make available to the Borrowers increased and extended
Commitments in the form of (a) Revolving Loans in an aggregate principal amount
at any time outstanding not to exceed $180,000,000 and (b) Delayed Draw Term
Loans in an aggregate principal amount of $180,000,000, in each case subject to
increase pursuant to the terms of Section 2.13 and (b) make certain other
amendments and modifications, all as more fully set forth herein;

NOW THEREFORE, the Lenders are willing to extend such credit to the Borrowers on
the terms and subject to the conditions set forth herein.

Section 1    Definitions and Accounting Terms.

1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“AAC” means American AgCredit, FLCA and its successors and permitted assigns.

“ABL Agent” shall mean Bank of America, N.A., as administrative agent and
collateral agent for the lenders under the ABL Credit Facility, and any
successor or assign in such capacity.

“ABL Credit Facility” shall mean that certain Credit Agreement dated as of
May 22, 2015 among the Company, Resolute FP Canada, Inc. and certain of the
Company’s subsidiaries from time to time party thereto, as borrowers and
guarantors, the lenders from time to time party thereto, Bank of America, N.A.,
as U.S. administrative agent and collateral agent, and Bank of America, N.A.
(acting through its Canada branch), as Canadian administrative agent, as amended
by the First Amendment dated as of December 22, 2017, by the Second Amendment
dated as of May 14, 2019 and as further amended, restated, modified, refinanced
or replaced from time to time.

“ABL Lenders” shall mean the Persons from time to time party to the ABL Credit
Facility and any Affiliate of any such Person.

 



--------------------------------------------------------------------------------

“ABL Priority Collateral” shall mean all present and future right, title and
interest of the Credit Parties in the following types of Collateral, whether now
owned or hereafter acquired, existing or arising and wherever located: (i) all
“accounts,” as such term is defined in the UCC and all other rights to payment
of money or funds, whether or not earned by performance, for inventory that has
been or is to be sold, leased, licensed, assigned, or otherwise disposed of or
for services rendered or to be rendered, whether or not such rights to payment
constitute “accounts” under the UCC or are evidenced in whole or in part by
instruments, chattel paper, general intangibles or documents; (ii) all cash and
all “deposit accounts,” as such term is defined in the UCC, and all monies
deposited therein; (iii) all “inventory,” as such term is defined in the UCC;
(iv) all commodities contracts, commodities accounts, securities and securities
accounts (and security entitlements or financial assets credited thereto), in
each case other than Equity Interests of any Person; (v) to the extent
evidencing or governing any of the items referred to in the preceding clauses
(i) through (iv), (A) all documents, (B) all chattel paper (including all
tangible chattel paper and all electronic chattel paper), (C) all general
intangibles (excluding Intellectual Property), (D) all contracts (together with
all contract rights arising thereunder) and (E) all instruments; (vi) each
promissory note evidencing Indebtedness that evidences, governs or arises out of
the disposition of any accounts described in clause (i) above or of inventory
described in clause (iii) above which have been pledged to the ABL Agent for the
benefit of the ABL Lenders; (vii) to the extent securing or supporting any of
the items referred to in the preceding clauses (i) through (v), all supporting
obligations, commercial tort claims and letter of credit rights (whether or not
the respective letter of credit is evidenced by a writing); (viii) all books and
records pertaining to the foregoing; and (ix) all products and proceeds of the
foregoing (including all insurance and claims for insurance effected or held for
the benefit of the ABL Agent and/or ABL Lenders in respect thereof and all
collateral security and guarantees given by any Person with respect to any of
the foregoing).

“Accordion Agreement” shall have the meaning provided in Section 2.13.

“Accordion Increase” shall have the meaning provided in Section 2.13(a).

“Account Debtor” shall mean any Person who may become obligated to another
person under, with respect to, or on account of an Account.

“Accounts” shall mean all “accounts” as such term is defined in the UCC in which
any Person now or hereafter has rights, including all rights to payment for
goods sold or leased or for services rendered.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Company or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the respective acquisition, become a Wholly-Owned
Subsidiary of the Company (or shall be merged or amalgamated with and into the
Company or a Wholly-Owned Subsidiary of the Company).

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Additional Term Loan Facility” shall have the meaning provided in
Section 2.13(a).

“Additional Term Loan Facility Agreement” means an agreement evidencing a new
Additional Term Loan Facility in form and substance reasonably acceptable to the
Administrative Agent and the Company.

“Additional Term Loan Note” shall mean each term loan note substantially in the
form of Exhibit B-3 hereto.

“Administrative Agent” shall have the meaning given to such term in the Recitals
hereto, and shall include any successor to the Administrative Agent appointed
pursuant to Section 12.09.

 

2



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Company or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.

“Agent-Related Persons” shall mean the Administrative Agent, the Collateral
Agent, their respective affiliates and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agent, the Collateral Agent
and their respective affiliates.

“Agents” shall mean the Administrative Agent, the Collateral Agent and any other
agent with respect to the Credit Documents, including, without limitation, the
Lead Arranger.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“AML Legislation” shall have the meaning provided in Section 13.20.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including the PATRIOT Act, the Criminal Code R.S.C. 1985, c. c-46,
as amended, AML Legislation, the United Nations Act, R.S.C. 1985 c. u-2, as
amended, Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations al-Qaida and Taliban Regulations
promulgated under the United Nations Act.

“Applicable Margin” shall mean (a) with respect to Revolving Loans, the per
annum margin set forth below, as determined by the Capitalization Ratio:

 

Level

  

Capitalization Ratio

   Applicable Margin
for LIBOR Rate
Loans   Applicable Margin
for Base Rate
Loans

I

   £ 20%    1.500%   0.500%

II

   > 20% but £ 32.5%    1.625%   0.625%

III

   > 32.5% but £ 40%    1.750%   0.750%

IV

   > 40%    2.000%   1.000%

 

3



--------------------------------------------------------------------------------

and (b) with respect to Delayed Draw Term Loans, the per annum margin set forth
in the tables below for the applicable maturity date, as determined by the
Capitalization Ratio:

 

Level

  

Capitalization

Ratio

   Applicable
Margin for
LIBOR
Rate
Loans
(6 year
maturity)   Applicable
Margin for
Base Rate
Loans
(6 year
maturity)   Applicable
Margin for
LIBOR
Rate
Loans
(7 year
maturity)   Applicable
Margin for
Base Rate
Loans
(7 year
maturity)   Applicable
Margin for
LIBOR
Rate
Loans
(8 year
maturity)   Applicable
Margin for
Base Rate
Loans
(8 year
maturity)

I

   £20%    1.500%   0.500%   1.625%   0.625%   1.750%   0.750%

II

   > 20% but £ 32.5%    1.625%   0.625%   1.750%   0.750%   1.875%   0.875%

III

   > 32.5% but £ 40%    1.750%   0.750%   1.875%   0.875%   2.000%   1.000%

IV

   > 40%    2.000%   1.000%   2.125%   1.125%   2.250%   1.250%

 

Level

  

Capitalization

Ratio

   Applicable
Margin for
LIBOR Rate
Loans
(9 year maturity)   Applicable
Margin for Base
Rate Loans
(9 year maturity)   Applicable
Margin for
LIBOR Rate
Loans
(10 year maturity)   Applicable
Margin for Base
Rate Loans
(10 year
maturity)

I

   £ 20%    1.875%   0.875%   2.000%   1.000%

II

   > 20% but £ 32.5%    2.000%   1.000%   2.125%   1.125%

III

   > 32.5% but £ 40%    2.125%   1.125%   2.250%   1.250%

IV

   > 40%    2.375%   1.375%   2.500%   1.500%

Until delivery of the first financial statements and Compliance Certificate
after the Closing Date, the Applicable Margin shall be determined as if Level II
were applicable. Thereafter, the Applicable Margin shall be subject to increase
or decrease based on the Capitalization Ratio, as set forth in the most recent
Compliance Certificate delivered pursuant to Section 9.01(e), and each such
increase or decrease in the Applicable Margin shall be effective as of the fifth
Business Day immediately following the date such Compliance Certificate is
delivered. If the Borrowers fail to deliver any Compliance Certificate on or
before the date required for delivery thereof, then the Applicable Margin shall
be determined as if Level IV were applicable, from the fifth Business Day after
the date on which such Compliance Certificate was required to have been
delivered until the fifth Business Day immediately following the day such
Compliance Certificate is delivered.

“Appraisal” shall mean an independent appraisal of the assets included as
Collateral, in form and detail reasonably acceptable to the Administrative
Agent, as completed by an appraisal firm acceptable to the Administrative Agent,
which appraisal shall be one ordered by the Administrative Agent or one ordered
by the Company and on which the Administrative Agent and the Lenders may rely
for lending purposes; provided that, the appraisal update dated July 19, 2019,
prepared by Suncorp Valuations, and received by the Administrative Agent shall
be the Appraisal in effect on the Closing Date.

 

4



--------------------------------------------------------------------------------

“Appraisal Test Date” shall mean (a) the date of the delivery of any Appraisal
Update delivered pursuant to Section 9.02(c)(i), (iii), (iv) or (v); (b) the
date an Accordion Increase becomes effective (except for an Accordion Increase
exercised prior to the fifth anniversary of the Closing Date, so long as, after
giving effect to such Accordion Increase, the aggregate amount of the Facilities
(including any undrawn portion of the Delayed Draw Term Loan Facility and the
Revolving Credit Facility) does not exceed $360,000,000); and (c) subject to
Section 9.02(c), the date as of which Collateral having a value as set forth in
the immediately preceding Appraisal in excess of the greater of (x) 5% of the
appraised value of all Collateral pursuant to the most recent Appraisal and (y)
$40,000,000, in each case, calculated on a cumulative basis for all such
transactions since the date of the most recent Appraisal, is to be released (or
substituted), other than pursuant to an Excluded Asset Disposition.

“Appraisal Updates” shall mean an Appraisal delivered in connection with any
Appraisal Test Date.

“Approved Fund” shall mean any Person (other than a natural Person) engaged in
making, purchasing, holding or otherwise investing in commercial loans in its
ordinary course of activities that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Exchange” shall mean any transfer of operating properties or assets by
the Company or any of its Restricted Subsidiaries to any Person in which at
least 75% of the consideration received by the transferor consists of operating
properties or assets to be used by Company or any of its Restricted Subsidiaries
in its business; provided that a transfer of Collateral the consideration of
which consists of assets that are not Collateral shall not constitute an Asset
Exchange.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit F (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.

“Availability” shall mean, as of any applicable date, availability under the ABL
Credit Facility.

“Average Usage” shall mean the average daily utilization of Revolving
Commitments.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” at any time shall mean the highest of (i) the Prime Rate, (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Rate and (iii) the LIBOR
Rate for a LIBOR Rate Loan with an interest period of one month commencing on
such day plus 1.00%. For purposes of this definition, the LIBOR Rate shall be
determined using the LIBOR Rate as otherwise determined by the Administrative
Agent in accordance with the definition of LIBOR Rate, except that (x) if a
given day is a Business Day, such determination shall be made on such day
(rather than two (2) Business Days prior to the commencement of an Interest
Period) or (y) if a given day is not a Business Day, LIBOR Rate for such day
shall be the rate determined by the Administrative Agent pursuant to preceding
the clause (x) for the most recent Business Day preceding such day. Any change
in the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or
such LIBOR Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the Federal Funds Rate or such LIBOR Rate,
respectively. In no event shall the Base Rate be less than zero.

“Base Rate Loan” shall mean each Loan which is designated or deemed designated
as a Base Rate Loan by the applicable Borrower at the time of the incurrence
thereof or conversion thereto.

 

5



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrowers” shall mean the Company and each Subsidiary Borrower.

“Borrowing” shall mean the borrowing of the same Type and Class of Loan by the
Borrowers from all the Lenders having Commitments on a given date (or resulting
from a conversion or conversions on such date), having in the case of LIBOR Rate
Loans, the same Interest Period.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City or Montreal, Quebec, Canada a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, LIBOR Rate Loans, any day which
is a Business Day described in clause (i) above and which is also a day for
trading by and between banks in the New York or London interbank Eurodollar
market.

“Calhoun Mill” means the mill facility of the Borrowers located in Calhoun,
Tennessee.

“Canadian Subsidiary” shall mean any Subsidiary of the Company organized now or
hereinafter under the laws of Canada or a province or territory thereof.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of the principal portion of all Capitalized Lease
Obligations incurred by such Person.

“Capital Lease” shall have the meaning provided in the definition of the term
“Capitalized Lease Obligations.”

“Capitalization Ratio” means, as of any calculation date, the ratio of
(i) Consolidated Funded Indebtedness of the Company and its Restricted
Subsidiaries as of such calculation date to (ii) Total Capitalization of the
Company and its Restricted Subsidiaries on a consolidated basis as of such
calculation date. This ratio may be expressed as a percentage.

“Capitalized Lease Obligations” of any Person shall mean, subject to
Section 13.07, the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof (each, a “Capital Lease”), which obligations
are required to be classified and accounted for as capital leases on a balance
sheet of such Person under GAAP. For the purposes of this Agreement and subject
to the terms of Section 13.07, the amount of such obligations at any time shall
be the capitalized amount thereof at such time, determined in accordance with
GAAP.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” shall mean:

(a)    any evidence of Indebtedness, maturing not more than one year after the
acquisition thereof, issued by the United States of America or Canada, or any
instrumentality or agency thereof and guaranteed fully as to principal, interest
and premium, if any, by the United States of America or Canada;

(b)    any certificate of deposit, banker’s acceptance or time deposit
(including Eurodollar time deposits), maturing not more than one year after the
date of purchase, issued or guaranteed by or placed with (i) the ABL Agent, any
lender under the ABL Credit Facility or any bank providing Cash Management
Services to the Company or any of its Subsidiaries, (ii) any Lender or (iii) a
commercial banking institution that has long-term debt rated “A2” or higher by
Moody’s or “A” or higher by S&P and which has a combined capital and surplus of
not less than $500,000,000;

(c)    commercial paper (i) maturing not more than 270 days after the date of
purchase and (ii) issued by a corporation (other than a Credit Party or any
Affiliate of a Credit Party) with a rating, at the time as of which any
determination thereof is to be made, of “P-1” or higher by Moody’s or “A-1” or
higher by S&P (or equivalent rating in the case of Cash Equivalents held by a
Foreign Subsidiary of the Company);

(d)    investments in fully collateralized repurchase agreements with a term of
not more than ninety (90) days for underlying securities of the types described
in clause (a) above entered into with any bank or trust company meeting the
qualifications specified in clause (b) above;

(e)    demand deposits with any bank or trust company;

(f)    money market funds substantially all the assets of which are comprised of
securities of the types described in clauses (a) through (e) above; and

(g)    in the case of the Foreign Subsidiaries of the Company, short-term
investments comparable to the foregoing.

“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of the Company’s Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

7



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence after the Closing Date or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 3.01, by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after such applicable date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.

“Change of Control” shall mean the occurrence of any of the following:

(1)    the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its Subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act);

(2)    the adoption of a plan relating to the liquidation or dissolution of the
Company (other than a plan of liquidation of the Company that is a liquidation
for tax purposes only);

(3)    the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” (as defined
above) becomes the beneficial owner, directly or indirectly, of more than 50% of
the voting stock of the Company, measured by voting power rather than number of
shares;

(4)    the Company consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding voting stock of the
Company or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where the voting stock of the
Company outstanding immediately prior to such transaction constitutes or is
converted into or exchanged for a majority of the outstanding shares of the
voting stock of such surviving or transferee Person (immediately after giving
effect to such transaction); or

(5)    any event constituting a “change of control” under the Senior Notes
Indenture, the ABL Credit Facility or any other instruments governing any
Indebtedness in excess of the Threshold Amount.

Notwithstanding the foregoing: (A) any holding company whose only significant
asset is Equity Interests of the Company or any of its direct or indirect parent
companies shall not itself be considered a “person” or “group” for purposes of
clause (2) above; (B) the transfer of assets between or among the Company and
its Restricted Subsidiaries shall not itself constitute a Change of Control;
(C) the term “Change of Control” shall not include a merger or consolidation of
the Company with, or the sale, assignment, conveyance, transfer, lease or other
disposition of all or substantially all of the Company’s assets to, an Affiliate
incorporated or organized solely for the purpose of reincorporating or
reorganizing the Company in another jurisdiction and/or for the sole purpose of
forming or collapsing a holding company structure; (D) a “person” or “group”
shall not be deemed to have beneficial ownership of securities subject to a
stock purchase agreement, merger agreement or similar agreement (or voting or
option agreement

 

8



--------------------------------------------------------------------------------

related thereto) until the consummation of the transactions contemplated by such
agreement; and (E) a transaction in which the Company or any direct or indirect
parent of the Company becomes a Subsidiary of another Person (other than a
Person that is an individual, such Person that is not an individual, the “New
Parent”) shall not constitute a Change of Control if (a) the shareholders of the
Company or such parent immediately prior to such transaction “beneficially own”
(as such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act),
directly or indirectly through one or more intermediaries, at least a majority
of the voting power of the outstanding voting stock of such parent immediately
following the consummation of such transaction or (b) immediately following the
consummation of such transaction, no “person” (as such term is defined above),
other than the New Parent, “beneficially owns” (as such term is defined above),
directly or indirectly through one or more intermediaries, more than 50% of the
voting power of the outstanding voting stock of the Company or the New Parent.

“Class” (a) when used with respect to Lenders, shall refer to whether such
Lender has a Loan or Commitment with respect to the Revolving Credit Facility or
the Delayed Draw Term Loan Facility, (b) when used with respect to Commitments,
refers to whether such Commitments are Revolving Commitments or Delayed Draw
Term Loan Commitments and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are Loans
under the Revolving Credit Facility or the Delayed Draw Term Loan Facility.

“Closing Date” shall mean October 28, 2019.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean the real property and furniture, fixtures and equipment
constituting the Calhoun Mill (other than, for the avoidance of doubt, assets
that constitute ABL Priority Collateral) and all other property (whether real,
personal or otherwise) with respect to which any security interests have been
granted (or purported to be granted) pursuant to any Security Document
(including any Additional Security Documents) or are required to be granted in
accordance with requirements set forth in Section 2.14, Section 9.12,
Section 9.13, or Section 9.14.

“Collateral Agent” shall have the meaning set forth in the recitals hereto.

“Collateral Cooperation Agreement” shall mean that certain Collateral
Cooperation Agreement dated as of September 7, 2016 among the Administrative
Agent (as successor in interest to American AgCredit, PCA, administrative agent
under the Existing Credit Agreement), the Collateral Agent (as successor in
interest to American AgCredit, PCA, collateral agent under the Existing Credit
Agreement) and the ABL Agent.

“Collateral Coverage Ratio” shall mean, as of any calculation date, the ratio of
(i) the sum of the appraised value of the assets included as Collateral pursuant
to the most recent Appraisal or Appraisal Update (subject to the provisos in
Section 9.02(c)) to (ii) the sum of (a) the remaining unfunded Commitments under
this Agreement (including, if applicable, any unfunded Commitments pursuant to
Section 2.13 to the extent the option to increase the aggregate Commitments
under this Agreement has been exercised) and (b) outstanding Loans. This ratio
may be expressed as a percentage.

“Combined Group” shall mean the Credit Parties and each Canadian Subsidiary.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment or Delayed Draw Term Loan Commitment.

 

9



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” shall have the meaning provided in the preamble hereto.

“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Company substantially in the form of Exhibit E hereto, and in any case, in
form and substance reasonably satisfactory to the Administrative Agent.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a)    without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of:

(i)    Consolidated Interest Expense for such period;

(ii)    provision for taxes based on income, profits or losses (determined on a
consolidated basis) during such period;

(iii)    all amounts attributable to depreciation, depletion and amortization
for such period, including, but not limited to, any acceleration thereof;

(iv)    any extraordinary losses for such period;

(v)    any Non-Cash Charges for such period;

(vi)    non-recurring charges and/or restructuring charges for such period
relating to current or anticipated future cash expenditures, including closure
costs, impairment and other related charges in connection with asset closures,
optimization initiatives or consolidation of assets, in an aggregate amount not
to exceed in any Test Period 20% of Consolidated EBITDA for such Test Period
(prior to giving effect to this clause (vi)); and

(vii)    deferred financing fees (and any write-offs thereof);

provided that, to the extent not reflected in Consolidated Net Income for the
period in which such cash payment is made, any cash payment made with respect to
any Non-Cash Charges added back in computing Consolidated EBITDA for any prior
period pursuant to clause (v) above (or that would have been added back had this
Agreement been in effect during such prior period) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made;
and minus

(b)    without duplication and to the extent included in determining such
Consolidated Net Income:

(i)    any extraordinary gains for such period; and

(ii)    any non-cash gains for such period (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period);

 

10



--------------------------------------------------------------------------------

in each case of clauses (a) and (b), determined on a consolidated basis in
accordance with GAAP; provided, further, that Consolidated EBITDA for any period
shall be calculated so as to exclude (without duplication of any adjustment
referred to above) the effect of:

(1)    the cumulative effect of any changes in GAAP or accounting principles
applied by management;

(2)    any gain or loss for such period that represents after-tax gains or
losses attributable to any sale, transfer or other disposition or abandonment of
assets by the Company or any of its Restricted Subsidiaries, other than
dispositions or sales of inventory and other dispositions in the ordinary course
of business;

(3)    any income or loss for such period attributable to the early
extinguishment of Indebtedness or accounts payable;

(4)    any non-cash gains or losses on foreign currency derivatives and any
foreign currency transaction non-cash gains or losses and any foreign currency
exchange translation gains or losses that arise on consolidation of integrated
operations; and

(5)     mark-to-market adjustments in the valuation of derivative obligations
resulting from the application of Statement of Financial Accounting Standards
No. 133, Accounting for Derivative Instruments and Hedging Activities.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (a) Consolidated EBITDA for such period minus the sum of (A) the aggregate
amount of all Capital Expenditures made by the Company and its Restricted
Subsidiaries during such period (other than (x) Capital Expenditures to the
extent financed with equity net cash proceeds, asset sale net cash proceeds,
condemnation net cash proceeds, insurance net cash proceeds or Indebtedness but
including Capital Expenditures to the extent financed with proceeds of loans
under the ABL Credit Facility and (y) the aggregate amount of Growth Capital
Expenditures made with cash on the balance sheet by the Company and its
Restricted Subsidiaries solely up to the lesser of (x) $250,000,000 in the
aggregate and (y) the total amount of unrestricted cash on hand at the Company
as of the Closing Date (as such term is defined in the ABL Credit Facility);
provided that (i) the Company provides the Administrative Agent promptly after
the end of each fiscal quarter with a report of the Capital Expenditures made
with such unrestricted cash from the balance sheet for such fiscal quarter, and
(ii) such Growth Capital Expenditures shall only be excluded to the extent there
are no outstanding loans under the ABL Credit Facility at the time of
calculation of the Consolidated Fixed Charge Coverage Ratio) plus (B) the amount
of all cash payments during such period made by the Company and its Restricted
Subsidiaries in respect of income taxes (net of cash income tax refunds during
such period) (excluding such cash payments related to asset sales not in the
ordinary course of business) to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” shall mean, for any period, the sum of (a) cash
Consolidated Interest Expense of the Company and its Restricted Subsidiaries for
such period plus (b) the scheduled principal payments made during such period on
all Indebtedness for borrowed money and Capital Leases of the Company and its
Restricted Subsidiaries for such period plus (c) the aggregate amount of all
regularly scheduled Restricted Payments paid in cash by the Company with respect
to its Equity Interests during such period; plus (d) (i) actual cash pension
funding payments made by the Company and its Restricted Subsidiaries with
respect to pension funding obligations for such period, minus (ii) the profit
and loss statement charge (or benefit) with respect to such pension funding
obligations for such period; provided that in no event shall actual voluntary
cash pension funding payments made by the Company and its Restricted
Subsidiaries with respect to pension funding obligations for such period be
included.

 

11



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” shall mean, with respect to any Person,
without duplication, (i) all Indebtedness of such Person for borrowed money,
(ii) all purchase money Indebtedness of such Person, including without
limitation all Capitalized Lease Obligations, (iii) all guaranty obligations of
such Person with respect to Indebtedness of another Person described in clauses
(i) and (ii) above, (iv) all obligations of such Person as an account party to
reimburse any bank or other Person in respect of letters of credit or
acceptances issued or created for the account of such Person, and (v) all
Indebtedness described in clauses (i) and (ii) above of another Person secured
by a Lien on any property of such Person, whether or not such Indebtedness has
been assumed, in each case, if and to the extent any of the preceding items
would appear as a liability upon a balance sheet (excluding the footnotes) of
such Person prepared in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, the interest expense
(other than for the purposes of Consolidated Fixed Charges, net of interest
income on Cash Equivalents) of the Company and its Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP. For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Company and its Restricted
Subsidiaries with respect to Hedging Agreements, but excluding any gain or loss
recognized under GAAP that results from the mark-to-market valuation of any
Hedging Agreement.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Restricted Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided that there shall be excluded from such calculation (a) the income (or
loss) of any Restricted Subsidiary of the Company that is not wholly owned by
the Company to the extent such income (or loss) is attributable to the
non-controlling interest in such Restricted Subsidiary, and (b) the income (or
loss) of any Person accrued prior to the date it becomes (or, for pro forma
purposes, is deemed to have become) a Restricted Subsidiary of the Company or is
merged into or consolidated with the Company or any of its Restricted
Subsidiaries or the date that Person’s assets are acquired by the Company or any
of its Restricted Subsidiaries.

“Consolidated Net Worth” shall mean, for any date of determination,
(i) Consolidated Total Assets minus the (ii) sum of (x) Consolidated Total
Liabilities and (y) all amounts properly attributable to minority interests in
the stock and surplus of Subsidiaries as of the most recent fiscal quarter end
for which financial statements have been delivered; provided that in determining
such Consolidated Net Worth, (i) any changes after June 30, 2019 in “Accumulated
Other Comprehensive Income (Loss)” as shown on the balance sheet of the Company
and its Restricted Subsidiaries on a consolidated basis and prepared in
accordance with GAAP and (ii) any amounts reclassified to the “Consolidated
Statement of Operations” from the “Accumulated Other Comprehensive Income
(Loss)” as of June 30, 2019 shall be excluded.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Company and its Restricted Subsidiaries as of the most recent fiscal quarter end
for which financial statements have been delivered.

“Consolidated Total Liabilities” shall mean, as of any date of determination,
the amount that would, in conformity with GAAP, be set forth opposite the
caption “total liabilities” (or any like caption) on a consolidated balance
sheet of the Company and its Restricted Subsidiaries as of the most recent
fiscal quarter end for which financial statements have been delivered.

 

12



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Security Document, any intercreditor agreement contemplated by this Agreement,
the Collateral Cooperation Agreement, any other collateral cooperation agreement
contemplated by Section 10.01(vi) and each Additional Term Loan Facility
Agreement and Accordion Agreement (but specifically excluding any Hedging
Agreements relating to any Secured Hedging Obligations).

“Credit Extension” shall mean the making of any Loan but shall not include
conversions and continuations of outstanding Loans.

“Credit Parties” shall mean each Borrower and each Subsidiary Guarantor.

“Credit Party Guaranty” shall mean the guaranty of each Credit Party pursuant to
Section 14.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time in effect, including any proceeding under
corporate law or other law of any jurisdiction whereby a corporation seeks a
stay or a compromise of the claims of its creditors against it and each of the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and the Winding-Up and Restructuring Act (Canada).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

 

13



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” shall mean any Lender that (a) has failed to comply with its
funding obligations hereunder, and such failure is not cured within two
(2) Business Days; (b) has notified the Administrative Agent or any Borrower
that such Lender does not intend to comply with its funding obligations
hereunder or under any other credit facility, or has made a public statement to
that effect; (c) has failed, within three (3) Business Days following request by
the Administrative Agent or any Borrower, to confirm in a manner satisfactory to
the Administrative Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an insolvency proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

“Delayed Draw Term Loan” shall mean advances made to or at the request of a
Borrower pursuant to Section 2.01(b).

“Delayed Draw Term Loan Advance Date” shall mean the date a Delayed Draw Term
Loan is advanced.

“Delayed Draw Term Loan Borrowing” shall mean a Borrowing comprised of a Delayed
Draw Term Loan.

“Delayed Draw Term Loan Commitment” shall mean, with respect to each Delayed
Draw Term Loan Lender, the commitment, if any, of such Lender to make a Delayed
Draw Term Loan hereunder up to the amount set forth and opposite such Lender’s
name on Schedule 2.01 under the caption “Delayed Draw Term Loan Commitment,” or
in the Assignment and Assumption Agreement pursuant to which such Lender assumed
its Delayed Draw Term Loan Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 13.04. The aggregate amount of the Lenders’ Delayed Draw
Term Loan Commitments on the Closing Date is $180,000,000.

“Delayed Draw Term Loan Commitment Termination Date” shall mean the earliest of
(i) October 28, 2022, (ii) the date on which the Delayed Draw Term Loan
Commitments are terminated pursuant to Section 2.07 and (iii) the date on which
all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

“Delayed Draw Term Loan Facility” shall mean the delayed draw term loan facility
made available to the Borrowers by the Lenders pursuant to Section 2.01(b).

“Delayed Draw Term Loan Facility Unused Line Fee” shall have the meaning
assigned to such term in Section 2.05(a).

“Delayed Draw Term Loan Lender” shall mean a Lender with a Delayed Draw Term
Loan Commitment or that holds a portion of a Delayed Draw Term Loan.

 

14



--------------------------------------------------------------------------------

“Delayed Draw Term Loan Maturity Date” shall mean the date that is six, seven,
eight, nine or ten years from the Delayed Draw Term Loan Advance Date of such
Delayed Draw Term Loan, as set forth in the Loan Notice for such Delayed Draw
Term Loan.

“Delayed Draw Term Loan Note” shall mean each delayed draw term loan note
substantially in the form of Exhibit B-2 hereto.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Company or one of its Restricted Subsidiaries in
connection with a sale of assets that is so designated as Designated Non-Cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

“Disqualified Equity Interests” shall mean that portion of any Equity Interest
which, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable (other than redeemable only for
Equity Interests of such Person that are not Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, on or prior to the date that is six months after
the Latest Maturity Date, provided, however, that any Equity Interest that would
not constitute a Disqualified Equity Interest but for provisions thereof giving
holders thereof the right to require such Person to purchase or redeem such
Equity Interest upon the occurrence of a “change of control” shall not
constitute a Disqualified Equity Interest if:

(a)    the “change of control” provisions applicable to such Equity Interest are
not more favorable to the holders of such Equity Interest than the terms
applicable to the Loans; and

(b)    any such requirement only becomes operative after compliance with such
terms applicable to the Loans.

“Dodd-Frank and Basel III” shall have the meaning set forth in Section 3.01(d).

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

“Eligible Assignee” shall mean a Person that is (a) a Lender, Affiliate of a
Lender or Approved Fund; (b) any other assignee or participant; provided that,
in the case of (i) an assignment or (ii) a sale of a participation by a Farm
Credit Lender to a Person that is not a Farm Credit Lender, such assignee or
participant must be approved by (x) the Company (which approval shall not be
unreasonably withheld or delayed, and shall be deemed given if no objection is
made within ten (10) days after notice of the proposed assignment; provided,
however, than an objection to a prospective assignee or participant based on a
decrease in the patronage dividend payable to the Credit Parties shall be
considered a reasonable basis for withholding such approval), and (y) the
Administrative Agent; or (c) during an Event of Default, any Person acceptable
to the Administrative Agent in its discretion.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata, sediments and natural
resources such as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens
and/or notices of noncompliance or violation, relating to any Environmental Law
or, any permit issued, or any approval given, under any such Environmental Law,
including, without limitation, (a) by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health or the Environment due to any Release or threat of
Release of any Hazardous Materials not in compliance with Environmental Law.

 

15



--------------------------------------------------------------------------------

“Environmental Law” shall mean any applicable federal, state, provincial,
foreign, municipal, local or foreign statute, law, rule, regulation, ordinance,
code, binding guideline and rule of common law, now or hereafter in effect and
in each case as amended, and any applicable published judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment relating to pollution or protection of the Environment,
occupational safety or health or Hazardous Materials, including, without
limitation, CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq.; the Federal Water Pollution Control Act (commonly known as the Clean
Water Act), 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. § 1801 et seq.; and any federal, state, provincial, municipal,
local or foreign counterparts or equivalents, in each case as amended from time
to time.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company or unlimited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with any Credit Party would be deemed to be a “single employer”
within the meaning of Section 414(b) or (c) of the Code and, solely with respect
to Section 412 of the Code, within the meaning of Sections 414(b), (c), (m) or
(o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan or Multiemployer Plan that would result
in the imposition of a Lien or other encumbrance or the failure to satisfy the
minimum funding standards set forth in Sections 412 or 430 of the Code or
Section 302 or 303 of ERISA, or the arising of such a Lien or encumbrance, with
respect to a Plan, (c) the incurrence by the Company, a Restricted Subsidiary,
or an ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan or the withdrawal or partial withdrawal (including
under Section 4062(e) of ERISA) of any of the Company, a Restricted Subsidiary,
or an ERISA Affiliate from any Plan or Multiemployer Plan, (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or the receipt by the Company, a
Restricted Subsidiary, or an ERISA Affiliate from the PBGC or a plan
administrator of any notice of intent to terminate any Plan or Multiemployer
Plan or to appoint a trustee to administer any Plan, (e) the adoption of any
amendment to a Plan that would require the provision of security pursuant to the
Code, ERISA or other applicable law, (f) the receipt by the Company, a
Restricted Subsidiary, or an ERISA Affiliate of any notice concerning statutory
liability arising from the withdrawal or partial withdrawal of the Company, a
Restricted Subsidiary, or an ERISA Affiliate

 

16



--------------------------------------------------------------------------------

from a Multiemployer Plan or a determination that a Multiemployer Plan is
insolvent or in reorganization, within the meaning of Title IV of ERISA, (g) the
occurrence of any non-exempt “prohibited transaction” (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) with respect to which the
Company or any Restricted Subsidiary is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Company or any
Restricted Subsidiary could reasonably be expected to have liability, (h) the
occurrence of any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of any Plan or the appointment of a
trustee to administer any Plan, (i) the filing of any request for or receipt of
a minimum funding waiver under Section 412(c) of the Code with respect to any
Plan or Multiemployer Plan, (j) a determination that any Plan is in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (k) the receipt by the Company, a Restricted Subsidiary or any ERISA
Affiliate of any notice that a Multiemployer Plan is, or is expected to be, in
endangered or critical status under Section 305 of ERISA or (l) any other
extraordinary event or condition with respect to a Plan or Multiemployer Plan
which could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

“Escrow Indebtedness Escrow Account” shall mean an escrow account subject to a
customary escrow agreement holding the proceeds of Indebtedness permitted
hereunder and providing for the release of such proceeds upon the occurrence of
a specified contingency.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Asset Disposition” shall mean, with respect to any Collateral, (a) any
transfer to a Credit Party that is made (i) with at least ten (10) Business
Days’ prior written notice to the Administrative Agent and (ii) subject to the
Liens in favor of the Collateral Agent, pursuant to documentation reasonably
satisfactory to the Administrative Agent (if requested by the Administrative
Agent); (b) any disposition or transfer made pursuant to a Tax Incentive
Transaction; (c) transfers of obsolete or worn-out property in the ordinary
course of business; (d) transfers in the ordinary course of business of property
which has previously been replaced by other Collateral having an equal or higher
value than the Collateral being disposed; and (e) [reserved].

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 14.11 hereof and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Credit Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the

 

17



--------------------------------------------------------------------------------

jurisdiction imposing such Tax (other than a connection arising from such
Administrative Agent, Lender or other recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document), (b) any branch profits Taxes under
Section 884(a) of the Code, or any similar Tax, imposed by any jurisdiction
described in clause (a) above, (c) in the case of a Lender (other than an
assignee pursuant to a request by the Company under Section 3.04), any U.S.
federal withholding Tax that is imposed on amounts payable to such Lender
pursuant to a law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Credit Party with respect to such U.S. federal withholding Tax
pursuant to Section 5.01, (d) any withholding Tax that is attributable to such
recipient’s failure to comply with Section 5.01(b) or Section 5.01(c) (in each
case, subject to Section 5.01(d)), (e) any withholding Taxes imposed under FATCA
and (f) U.S. federal backup withholding Taxes pursuant to Code Section 3406.

“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001.

“Existing Indebtedness” shall have the meaning provided in Section 10.04(vii).

“Facility” shall mean the Revolving Credit Facility or the Delayed Draw Term
Loan Facility, as the case may be.

“Farm Credit Act” shall mean the Farm Credit Act of 1971 (as amended from time
to time).

“Farm Credit Equities” shall have the meaning provided in Section 9.15.

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act and under the regulation of the Farm
Credit Administration, an agency organized under the authority of the Farm
Credit Act.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations thereunder or official interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above), and any intergovernmental agreements
implementing the foregoing.

“FCCR Test Amount” shall have the meaning provided in Section 10.11(b).

“FCPA” shall have the meaning provided in Section 8.15(c).

“Federal Funds Rate” shall mean (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the
Administrative Agent on the applicable day on such transactions, as determined
by the Administrative Agent. In no event shall the Federal Funds Rate be less
than zero.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 2.05.

 

18



--------------------------------------------------------------------------------

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States or Canada by the Company or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Company or
such Restricted Subsidiaries residing outside the United States or Canada, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA, or the
Canadian Employee Benefits Legislation.

“Foreign Subsidiaries” shall mean each Subsidiary of the Company that is not a
Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided that determinations made
pursuant to this Agreement in accordance with GAAP are subject (to the extent
provided therein) to Section 13.07(a).

“Governmental Approvals” shall mean all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.

“Governmental Authority” shall mean the government of the United States of
America or any other nation or any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Growth Capital Expenditures” shall mean Capital Expenditures that are not for
the maintenance, replacement or operation of existing facilities, or
administration of the business of the Company or its Subsidiaries, but rather
expended to reduce cost position, to improve quality, to diversify product mix,
or to grow the scope, geographical reach, capacity, or product mix of the
operations of the Company and its Subsidiaries, which expenditures have been
determined by the Company, with the consent of the ABL Agent, to qualify as
designated as “Growth Capital Expenditures” under the ABL Credit Facility.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent and the Lenders and (y) the Administrative Agent,
any Lender and any Affiliate or branch of the Administrative Agent or any Lender
(even if the Administrative Agent or such Lender subsequently ceases to be the
Administrative Agent or a Lender under this Agreement for any reason) so long as
the Administrative Agent, such Lender or such Affiliate served such purposes at
the time of entry into a particular Secured Hedging Obligation and their
subsequent assigns, if any, whether now in existence or hereafter arising.

“Guarantor” shall mean each Borrower and each Subsidiary Guarantor.

“Guaranty” shall mean and include each of the Credit Party Guaranty and any
additional guaranty entered into pursuant to Section 9.12.

 

19



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos that is or could become friable, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance regulated under or which can give rise to
liability under any Environmental Law.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or its Subsidiaries shall be a Hedging Agreement.

“Immaterial Subsidiary” shall mean each Restricted Subsidiary of the Company now
existing or hereafter acquired or formed and each successor thereto that (i) for
the most recent period of four consecutive fiscal quarters of the Company
accounted (on a consolidated basis with its Restricted Subsidiaries) for less
than 5% of the consolidated revenues of the Company or (ii) as of the end of
such fiscal quarter, was (on a consolidated basis with its Restricted
Subsidiaries) the owner of less than 5% of the Consolidated Total Assets of the
Company, as shown on the consolidated financial statements of the Company for
such fiscal quarter. Schedule 1.01B sets forth each Restricted Subsidiary that
is an Immaterial Subsidiary that has not executed this Agreement as a Guarantor
on and as of the Closing Date. The Company may designate any Immaterial
Subsidiary which does not constitute an Immaterial Subsidiary under the
foregoing sentence as no longer constituting an Immaterial Subsidiary.

“Incurrence Test” shall the meaning provided in Section 10.04(iv).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to assets purchased by such Person, (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued expenses arising in
the ordinary course of business and (ii) any contingent earnout or other
contingent payment obligation incurred in connection with an acquisition
permitted hereunder (but only to the extent that such obligation has not become
fixed)), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed by such Person (and in the event
such Person has not assumed or otherwise become liable for payment of such
obligation, the amount of Indebtedness under this clause (e) shall be the lesser
of the amount of such obligation and the fair market value of such property),
(f) all Contingent Obligations of such Person with respect to Indebtedness of
any other Person, (g) all Capitalized Lease Obligations of such Person, (h) all
net obligations of such Person in respect of Hedging Agreements (such net
obligations to be equal at any time to the termination value of such Hedging
Agreements or other arrangements that would be payable by or to such Person at
such time), (i) all obligations of such Person as an account party to reimburse
any bank or any other Person in respect of letters of credit and (j) all
Disqualified Equity Interests issued by such Person with the amount of
Indebtedness represented by such Disqualified Equity Interests being equal to
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed repurchase price, but excluding accrued dividends, if any. For
purposes hereof, the “maximum fixed repurchase price” of any Disqualified Equity
Interest or preferred stock which does not have a fixed repurchase price shall
be calculated in accordance with the terms of such Disqualified Equity Interest
or preferred stock as if such Disqualified Equity Interest or preferred stock
were purchased on any date on which Indebtedness shall be

 

20



--------------------------------------------------------------------------------

required to be determined pursuant to this Agreement, and if such price is based
upon, or measured by, the fair market value of such Disqualified Equity Interest
or preferred stock, such fair market value shall be determined reasonably and in
good faith by the board of directors or comparable body of the issuer of such
Disqualified Equity Interest or preferred stock. The Indebtedness of any Person
shall include the Indebtedness of any partnership in which such Person is a
general partner, except to the extent such Indebtedness is expressly
non-recourse to such Person. Notwithstanding clause (e) above, Indebtedness
shall not include (A) Indebtedness of a Joint Venture or a Joint Venture
Subsidiary secured by a pledge of Equity Interests in such Joint Venture or
Joint Venture Subsidiary and otherwise without recourse to the pledgor and
(B) Indebtedness incurred by a landlord and secured by real property leased by
the Company or any of its Subsidiaries irrespective of whether the lease held by
the Company or such Subsidiary has been subordinated to the Lien securing such
Indebtedness.

“Indemnified Liabilities” shall have the meaning provided in Section 13.01(a).

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” shall mean all Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.

“Instrument” shall have the meaning provided in Article 9 of the UCC.

“Intellectual Property” shall mean all worldwide rights in and to (i) patents,
(ii) trademarks, service marks, trade names, trade dress, trade styles, domain
names and other identifiers of source or goodwill, (iii) copyrights and works
subject to copyright laws, (iv) computer software, data and databases,
(v) industrial designs and other protections for designs, (vi) inventions,
discoveries, trade secrets, know-how and other proprietary or confidential
information, and (vii) issuances, registrations or applications for any of the
foregoing.

“Interest Coverage Ratio” shall mean, on the date of any incurrence of
Indebtedness or any other event, in respect of which the Incurrence Test is to
be satisfied (the “Test Date”), the ratio of (a) aggregate amount of
Consolidated EBITDA for the then most recent four fiscal quarters for which
financial statements have been delivered immediately prior to such date (the
“Four Quarter Period”) to (b) the aggregate Consolidated Interest Expense for
such Four Quarter Period. In making the foregoing calculation, (A) pro forma
effect shall be given to any Indebtedness incurred or repaid (including any
Indebtedness irrevocably called for redemption) during the period (the
“Reference Period”) commencing on the first day of the Four Quarter Period and
ending on the Test Date (other than Indebtedness incurred or repaid hereunder or
under any similar arrangement except to the extent commitments hereunder or
thereunder, as the case may be, (or under any predecessor or successor revolving
credit or similar arrangement in effect on the last day of such Four Quarter
Period) are permanently reduced), in each case as if such Indebtedness had been
incurred or repaid on the first day of such Reference Period; (B) pro forma
effect shall be given to asset sales and acquisitions (including giving pro
forma effect to the application of proceeds of any asset sale) that occur during
such Reference Period as if they had occurred and such proceeds had been applied
on the first day of such Reference Period; and (C) pro forma effect shall be
given to asset sales and acquisitions (including giving pro forma effect to the
application of proceeds of any asset sale) that have been made by any Person
that has become a Restricted Subsidiary or has been merged or amalgamated with
or into the Company or any Restricted Subsidiary during such Reference Period
and that would have constituted asset sales or acquisitions had such
transactions occurred when such Person was a Restricted Subsidiary as if such
asset sales or acquisitions were asset sales or acquisitions that occurred on
the first day of such Reference Period; provided that to the extent that clause
(B) or (C) of this sentence requires that pro forma effect be given to an asset
sale or acquisition, such pro forma calculation shall be based upon the four
full fiscal quarters immediately preceding the Test Date of the Person, or
division or line of business of the Person, that is acquired or disposed for
which financial information is available.

 

21



--------------------------------------------------------------------------------

“Interest Determination Date” shall mean, with respect to any LIBOR Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such LIBOR Rate Loan.

“Interest Period” shall mean, as to any Borrowing of a LIBOR Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three or six months (or, if available to all Lenders under the
relevant Facility, twelve months) thereafter, as the Relevant Borrower may
elect, or the date any Borrowing of a LIBOR Rate Loan is converted to a
Borrowing of a Base Rate Loan in accordance with Section 2.08 or repaid or
prepaid in accordance with Section 2.07 or Section 2.09; provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day; provided,
further, that (x) no Interest Period in respect of any Revolving Loan shall
extend beyond the Revolving Maturity Date and (y) no Interest Period in respect
of any Delayed Draw Term Loan shall extend beyond the Delayed Draw Term Loan
Maturity Date. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.

“Investment Election” shall have the meaning provided in Section 10.05.

“Investment Test Date” shall have the meaning provided in Section 10.05.

“Investments” shall have the meaning provided in Section 10.05.

“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Company (i) in which the Company or any Restricted Subsidiary holds or
acquires an ownership interest (by way of ownership of Equity Interests or other
evidence of ownership) and (ii) which is engaged in a business permitted by
Section 10.09.

“Joint Venture Subsidiary” shall mean any non-Wholly-Owned Subsidiary which
constitutes a bona fide joint venture with a third party, in each case for so
long as such Subsidiary remains a Non-Wholly-Owned Subsidiary.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment hereunder as of such date of
determination.

“Lead Arranger” shall mean AAC in its capacity as sole lead arranger and sole
bookrunner, as applicable, under this Agreement.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 3.04
or 13.04.

“LIBOR Rate” shall mean, for each Interest Period, the per annum rate of
interest (rounded up to the next whole multiple of 1/100 of 1%) reported by
Bloomberg Information Services (or any successor or substitute service
comparable thereto, as determined by the Administrative Agent from time to time,
that provides quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to an interest period, for a term equivalent to such
period, as the rate for U.S. Dollar deposits with a maturity comparable to such
interest period; provided, that, if the LIBOR Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

 

22



--------------------------------------------------------------------------------

“LIBOR Rate Loan” shall mean each Revolving Loan or Delayed Draw Term Loan
designated as such by the Relevant Borrower at the time of the incurrence
thereof or conversion thereto.

“LIBOR Replacement Rate” shall have the meaning provided in Section 3.01(g).

“LIBOR Scheduled Unavailability Date” shall have the meaning provided in
Section 3.01(g).

“Lien” shall mean any mortgage, charge, pledge, hypothecation, collateral
assignment, encumbrance, deemed, constructive or statutory trust, flawed asset
agreement, security conveyance, lien (statutory or other) or arrangement to
provide any preference or priority or other security agreement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, and any financing lease having substantially the same
effect as any of the foregoing).

“Loans” shall mean advances made to or at the instructions of a Borrower
pursuant to Section 2 hereof and may constitute Revolving Loans or Delayed Draw
Term Loans.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean any circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Company
and its Restricted Subsidiaries taken as a whole that would, individually or in
the aggregate, reasonably be expected to materially adversely affect, (x) the
ability of the Company and the other Credit Parties, taken as a whole, to
perform their obligations under the Credit Documents or (y) the rights and
remedies of the Administrative Agent, the Collateral Agent or the Lenders under
the Credit Documents.

“Maturity Date” shall mean the Revolving Maturity Date as to any Revolving Loans
and the Delayed Draw Term Loan Maturity Date as to any Delayed Draw Term Loans.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean (a) the Amended and Restated Deed of Trust, Security
Agreement, Assignment of Leases and Rents and Fixture Filing or similar security
instrument encumbering the Calhoun Mill and (b) any other mortgage, debenture,
leasehold mortgage, deed of trust, deed of immovable hypothec, leasehold deed of
trust, deed to secure debt, leasehold deed to secure debt or similar security
instrument encumbering any Mortgaged Property in form and substance reasonably
satisfactory to the Administrative Agent, in favor of the Collateral Agent for
the benefit of the Secured Creditors, as the same may be amended, modified,
restated and/or supplemented from time to time.

“Mortgaged Property” means the real property which comprises a part of the
Calhoun Mill and any other real property of a Credit Party or any other Person
that is or will become encumbered by a Mortgage in favor of the Collateral Agent
pursuant to Section 2.09(b)(iv) or otherwise in accordance with the terms of the
Credit Documents.

“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the following documents: (a) if reasonably requested by
the Administrative Agent, maps or plats of an as-built survey of the sites of
the applicable Mortgaged Property certified to the Administrative Agent and the
title insurance company issuing the policies referred to in clause (b) below in
a manner reasonably satisfactory to each of the Administrative Agent and such
title insurance company, dated a date reasonably satisfactory to each of the
Administrative Agent and such title insurance company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy and be

 

23



--------------------------------------------------------------------------------

made in accordance with the Minimum Standard Detail Requirements for Land Title
Surveys jointly established and adopted by the American Land Title Association
and the National Society of Professional Surveyors in 2016 with items 2, 3, 4,
6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 13, 14, 16, 17 and 19 from Table A
thereof completed; (b) ALTA mortgagee title insurance policies issued by a title
insurance company reasonably acceptable to the Administrative Agent with respect
to the applicable Mortgaged Property, assuring the Collateral Agent that the
applicable Mortgage creates a valid and enforceable first priority mortgage lien
on such Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Liens, which title insurance policies shall provide for
coverage not less than the aggregate amount of the Facilities (unless otherwise
agreed by the Administrative Agent) and shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent and shall include such
endorsements as are reasonably requested by the Administrative Agent;
(c) evidence as to (i) whether the applicable Mortgaged Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (ii) if the applicable
Mortgaged Property is a Flood Hazard Property, (x) whether the community in
which such Mortgaged Property is located is participating in the National Flood
Insurance Program, (y) the applicable Credit Party’s written acknowledgment of
receipt of written notification from the Administrative Agent (1) as to the fact
that such Mortgaged Property is a Flood Hazard Property and (2) as to whether
the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (z) copies of
insurance policies or certificates of insurance of the Credit Parties evidencing
flood insurance reasonably satisfactory to the Administrative Agent and naming
the Administrative Agent as sole loss payee on behalf of the Lenders and (d) a
completed environmental questionnaire on the forms required by the
Administrative Agent regarding each parcel of real property subject to a
Mortgage showing no environmental conditions in violation of Environmental Laws
or liabilities under Environmental Laws, either of which could reasonably be
expected to have a Material Adverse Effect.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which the
Company or a Restricted Subsidiary has any obligation or liability, including on
account of an ERISA Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” means (a) with respect to any sale, transfer or disposition
of Collateral, proceeds (including, when received, any deferred or escrowed
payments) received by a Credit Party in cash from such sale, transfer or
disposition, net of (i) reasonable and customary costs and expenses actually
incurred in connection therewith, including legal fees, accounting, investment
banking, commissions and other fees and expenses; (ii) amounts applied to
repayment of Indebtedness secured by a Lien permitted pursuant to this Agreement
which is senior to the Collateral Agent’s Liens on the Collateral sold,
transferred or disposed of; (iii) transfer or similar taxes paid or payable with
respect to such sale, transfer or disposition; (iv) all federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP as a result of such sale, transfer or disposition and
(v) reserves for indemnities with respect to such sale, transfer or disposition
or with respect to liabilities associated with the Collateral subject to such
sale, transfer or disposition, until such reserves are no longer needed and
(b) with respect to any Recovery Event, an amount equal to cash payments
received by a Borrower or any of its Subsidiaries from such Recovery Event, net
of (i) all customary, bona fide, out-of-pocket direct costs incurred by a
Borrower and its Subsidiaries in connection with collecting such cash payments;
(ii) amounts applied to repayment of Indebtedness secured by a Lien permitted
pursuant to this Agreement which is senior to the Collateral Agent’s Liens on
the Collateral subject to such Recovery Event; (iii) transfer or similar taxes
paid or payable with respect to such sale, transfer or disposition; (iv) all
federal, state, provincial, foreign and local taxes required to be paid or
accrued as a liability under GAAP as a result of such Recovery Event; and
(v) reserves for indemnities with respect to such sale, transfer or disposition
or with respect to liabilities associated with the Collateral subject to such
Recovery Event.

 

24



--------------------------------------------------------------------------------

“Non-Cash Charges” shall mean any non-cash charges or losses, including (a) any
non-cash closure costs, impairment and other related charges, such as impairment
of assets and accelerated depreciation, (b) any other impairment charge or asset
write-off or write-down related to intangible assets (including goodwill),
long-lived assets and investments in debt and equity securities pursuant to
GAAP, (c) non-operating pension plan and other post-employment and
post-retirement benefit costs, (d) long-term incentive plan accruals and any
non-cash expenses resulting from the grant of stock options or other
equity-based incentives to any director, officer or employee of the Company, any
other Borrower or any Restricted Subsidiary of the Company and (e) any non-cash
charges or losses resulting from the application of purchase accounting;
provided that Non-Cash Charges shall not include additions to bad debt reserves
or bad debt expense.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Revolving Note, Delayed Draw Term Loan Note or Additional
Term Loan Note, as applicable.

“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A-1 hereto.

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-2 hereto.

“Notice Office” shall mean the office of the Administrative Agent located at
5560 South Broadway, Eureka, California 95503; Attention: Wendy Davis; or such
other offices or persons as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Agent or Indemnified Person by any Credit Party arising out of this
Agreement or any other Credit Document, including, without limitation, all
obligations to repay principal or interest (including interest accruing during
any proceeding under any Debtor Relief Laws) on the Loans, and to pay interest,
fees, costs, charges, expenses, professional fees, and all sums chargeable to
the Borrowers or any other Credit Party or for which any Borrower or any other
Credit Party is liable as indemnitor under the Credit Documents, whether or not
evidenced by any note or other instrument (including fees accruing during any
proceeding under any Debtor Relief Laws) and (y) all Secured Hedging
Obligations; provided, however, that for purposes of the Credit Party Guaranty
and each other guarantee agreement or other instrument or document executed and
delivered pursuant to this Agreement, the term “Obligations” shall not, as to
any Guarantor, include any Excluded Swap Obligations. Notwithstanding anything
to the contrary contained above, (x) obligations of any Credit Party under any
Secured Hedging Obligations shall be secured and guaranteed pursuant to the
Credit Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (y) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Secured Hedging Obligations.

“OFAC” shall have the meaning provided in Section 8.15(b).

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.04) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan); provided, however, that Other Taxes shall not include any
Excluded Taxes.

 

25



--------------------------------------------------------------------------------

“Outstanding Amount” shall mean with respect to Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

“Parent Company” shall mean any direct or indirect parent company of the
Company.

“Participant Register” shall have the meaning provided in Section 13.04(j).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from any action and (ii) (a) Specified Availability on a pro forma basis
immediately after giving effect to such action would be at least $67.5 million
and (b) over the sixty (60) consecutive days prior to consummation of such
action, average Availability shall not have been less than $67.5 million, on a
pro forma basis for such action.

“Payment Office” shall mean the office of the Administrative Agent located at
5560 South Broadway, Eureka, California 95503; Attention: Wendy Davis; or such
other offices or persons as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean the acquisition by the Company or any
Restricted Subsidiary of an Acquired Entity or Business; provided that the
Acquired Entity or Business acquired is in a business permitted by
Section 10.09.

“Permitted Acquisition Conditions” shall mean as to Permitted Acquisition,
(i) no Event of Default has then occurred and is continuing or would result from
any action and (ii) (a) Specified Availability on a pro forma basis immediately
after giving effect to such action would be at least $67.5 million and (b) over
the thirty (30) consecutive days prior to consummation of such Permitted
Acquisition, average Availability shall not have been less than $67.5 million,
on a pro forma basis for such Permitted Acquisition.

“Permitted Encumbrances” shall mean, with respect to any Mortgaged Property,
such exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the holders of any Specified Secured Indebtedness (or the duly authorized
representative thereof) secured by such Mortgaged Property.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, unlimited liability
company, trust or other enterprise or any government or political subdivision or
any agency, department or instrumentality thereof.

 

26



--------------------------------------------------------------------------------

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Multiemployer Plan, which is subject to Section 412 of the Code or Title
IV of ERISA and is maintained or contributed to by (or to which there is an
obligation to contribute of) a Credit Party or with respect to which a Credit
Party has, or may have, any liability, including, for greater certainty,
liability arising from an ERISA Affiliate.

“Prime Rate” mean a variable rate of interest per annum equal to the “U.S. prime
rate” as reported on such day in the Money Rates Section of the Eastern Edition
of The Wall Street Journal, or if the Eastern Edition of The Wall Street Journal
is not published on such day, such rate as last published in the Eastern Edition
of The Wall Street Journal. In the event the Eastern Edition of The Wall Street
Journal ceases to publish such rate or an equivalent on a regular basis, the
term “Prime Rate” shall be determined on any day by reference to such other
regularly published average prime rate for such date applicable to such
commercial banks as is acceptable to the Administrative Agent in its reasonable
discretion. Any change in Prime Rate shall be automatic, without the necessity
of notice provided to the Company or any other Credit Party.

“Pro Rata Percentage” of any Lender at any time shall mean either (i) the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment or (ii) the percentage of the total Delayed Draw Term Loan
Commitments represented by such Lender’s Delayed Draw Term Loan Commitment, as
applicable.

“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), either
(i) the numerator of which is the amount of the Revolving Exposure of such
Lender at such time and the denominator of which is the aggregate amount of all
Revolving Exposures at such time or (ii) the numerator of which is the aggregate
principal amount of all outstanding Delayed Draw Term Loans of such Lender at
such time and the denominator of which is the aggregate amount of all Delayed
Draw Term Loans at such time, as applicable. The initial Pro Rata Shares of each
Lender are set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption Agreement pursuant to which such Lender becomes a
party hereto, as applicable.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Recovery Event” shall mean the receipt by the Company or any Restricted
Subsidiary of any cash insurance proceeds or condemnation awards payable (i) by
reason of theft, loss, physical destruction, damage, taking or any other similar
event with respect to any property or assets of the Company or any Restricted
Subsidiary (but not by reason of any loss of revenues or interruption of
business or operations caused thereby) and (ii) under any policy of insurance
required to be maintained under Section 9.03, in each case to the extent such
proceeds or awards do not constitute reimbursement or compensation for amounts
previously paid by the Company or any Restricted Subsidiary in respect of any
such event.

 

27



--------------------------------------------------------------------------------

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into, through or upon the Environment
or within, from or into any building, structure, facility or fixture.

“Relevant Borrower” shall mean, with respect to any Borrowing, the Borrower
requesting such Borrowing.

“Relevant Guaranteed Obligations” shall mean, in the case of any Credit Party,
the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on (A) each Note
issued by, and (B) all Loans made to, each Borrower (other than such Credit
Party) under this Agreement, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees and interest (including any interest
accruing after the commencement of any proceeding under any Debtor Relief Laws
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) thereon) of each Borrower (other than
such Credit Party) to the Lenders, the Administrative Agent and the Collateral
Agent now existing or hereafter incurred under, arising out of or in connection
with this Agreement and each other Credit Document to which each Borrower (other
than such Credit Party) is a party and the due performance and compliance by the
Borrowers with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document and (y) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest accruing after the commencement of under
any Debtor Relief Laws at the rate provided for herein, whether or not such
interest is an allowed or allowable claim in any such proceeding) of any
Borrower or any Restricted Subsidiary (in each case, other than such Credit
Party) owing under any Secured Hedging Obligations and the due performance and
compliance with all terms, conditions and agreements contained therein;
provided, however, that for purposes of the Credit Party Guaranty and each other
guarantee agreement or other instrument or document executed and delivered
pursuant to this Agreement, the term “Obligations” shall not, as to any
Guarantor, include any Excluded Swap Obligations.

“Relevant Guaranteed Party” shall mean (i) with respect to the Company, each
U.S. Subsidiary Borrower and (ii) with respect to any U.S. Subsidiary Borrower,
the Company and any other U.S. Subsidiary Borrower.

 

28



--------------------------------------------------------------------------------

“Replaced Lender” shall have the meaning provided in Section 3.04.

“Replacement Lender” shall have the meaning provided in Section 3.04.

“Required Lenders” shall mean Non-Defaulting Lenders holding more than 50% of
the sum of the (i) total Outstanding Amount and (ii) aggregate unused
Commitments, held by Non-Defaulting Lenders at such time as of any date of
determination. With respect to any matter requiring the approval of the Required
Lenders, it is understood that Voting Participants shall have the voting rights
specified in Section 13.04(l) as to such matter.

“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, official administrative
pronouncement, injunction or determination of any arbitrator or court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” shall mean, with respect to any Person, its chief
executive officer, president, chief financial officer or any vice president,
treasurer, chief accounting officer, controller or other officer of such Person
having substantially the same authority and responsibility; provided that, with
respect to compliance with financial covenants, “Responsible Officer” shall mean
the chief executive office, chief financial officer, treasurer, chief accounting
officer or controller of the Company, or any other officer of the Company having
substantially the same authority and responsibility.

“Restricted Payment” shall mean, with respect to any Person, any dividend,
distribution or other return on equity capital to its stockholders, partners or
members or any other distribution, payment or delivery of property (other than
common equity of such Person) or cash to its stockholders, partners or members
as such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any of its Equity Interests outstanding on or
after the Closing Date (or any options or warrants issued by such Person with
respect to its Equity Interests (other than Equity Interests of the Company held
by a Restricted Subsidiary)), or set aside any funds for any of the foregoing
purposes.

“Restricted Subsidiary” shall mean each Subsidiary of the Company other than any
Unrestricted Subsidiary. The Subsidiary Borrowers shall at all times constitute
Restricted Subsidiaries.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the relevant Maturity Date and the
date of termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth and opposite such Lender’s name on Schedule 2.01 under the
caption “Revolving Commitment,” or in the Assignment and Assumption Agreement
pursuant to which such Lender assumed its Revolving Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $180,000,000.

 

29



--------------------------------------------------------------------------------

“Revolving Commitment Increase” shall have the meaning provided in
Section 2.13(a).

“Revolving Credit Facility” shall mean the revolving credit facility made
available to the Borrowers by the Lenders pursuant to Section 2.01(a).

“Revolving Credit Facility Unused Line Fee” shall have the meaning assigned to
such term in Section 2.05(a).

“Revolving Exposure” shall mean, with respect to any Revolving Lender at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean advances made to or at the request of a Borrower
pursuant to Section 2.01(a).

“Revolving Maturity Date” shall mean the date that is six (6) years after the
Closing Date.

“Revolving Note” shall mean each revolving note substantially in the form of
Exhibit B-1 hereto.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a wholly-owned
subsidiary of The McGraw-Hill Companies, Inc., and any successor owner of such
division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Company or any Restricted Subsidiary of real or
personal property which has been or is to be sold or transferred by the Company
or such Restricted Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person in connection therewith.

“Sanctions” shall mean economic, trade or asset-freeze sanctions administered or
enforced by the United States Government, including, without limitation, OFAC
and the U.S. Department of State, or the Government of Canada.

“SEC” shall have the meaning provided in Section 9.01(h).

“Section 9.01 Financials” shall mean the quarterly and annual financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).

“Secured Creditors” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each Secured Hedge Provider.

“Secured Hedge Provider” shall mean, at the time of entry into a Hedging
Agreement (or, if such Hedging Agreement exists on the Closing Date, as of the
Closing Date) the Administrative Agent, any Lender, any Voting Participant or
any of their respective Affiliates that is providing a Hedging Agreement
relating to a Delayed Draw Term Loan; provided such provider who is not the
Administrative Agent delivers written notice to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, by the later of the
Closing Date or ten (10) days following creation of the Hedging Agreement,
(i) describing the Hedging Agreement and setting forth the notional amount
hedged, and (ii) agreeing to be bound by Section 12.12.

“Secured Hedging Obligations” shall mean obligations arising under a Hedging
Agreement relating to any Delayed Draw Term Loan and owing to a Secured Hedge
Provider, up to the maximum amount specified by such provider in writing to the
Administrative Agent, which amount may be established or increased (by further
written notice by the Company to the Administrative Agent from time to time) as
long as no Default or Event of Default then exists.

 

30



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Document” shall mean and include each Mortgage and, after the
execution and delivery thereof, each Additional Security Document.

“Senior Notes” shall mean (a) the 5.875% Senior Notes due 2023 issued on May 8,
2013 by the Company in the aggregate principal amount of $600,000,000.

“Senior Notes Indenture” shall mean the Indenture dated as of May 8, 2013, among
the Company, the guarantors party thereto and Wells Fargo Bank, as trustee, as
modified, amended or supplemented through the Closing Date and as the same may
be modified, amended or supplemented from time to time after the Closing Date in
accordance with the terms hereof and thereof.

“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Closing
Date; provided that in no event will any Subsidiary that, together with its
consolidated Subsidiaries, accounts for less than 5.0% of the consolidated
revenue of the Company, for the Company’s most recently ended four full fiscal
quarters for which internal financial statements are available, be considered a
Significant Subsidiary.

“Specified Availability” shall have the meaning given to such term in the ABL
Credit Facility.

“Specified Credit Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 14.11 hereof).

“Specified Secured Indebtedness” shall have the meaning given to such term in
Section 10.01(vi).

“Specified Secured Indebtedness Documents” shall mean all agreements and other
documents evidencing or governing the Specified Secured Indebtedness (other
than, for the avoidance of doubt, any of the Credit Documents or any
intercreditor agreement) or providing for any guarantee, security interests or
other right in respect thereof.

“Subsidiary” shall mean, as to any Person, (i) any corporation, more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency), which is at the time owned by such Person and/or one or more
Subsidiaries of such Person and (ii) any partnership, limited liability company,
unlimited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a 50%
Equity Interest at the time.

 

31



--------------------------------------------------------------------------------

“Subsidiary Borrower” shall mean Resolute FP US Inc. and any other Domestic
Subsidiaries of the Company that execute a counterpart hereto and to any other
applicable Credit Document as a Borrower.

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of the
Company (other than the Subsidiary Borrowers) in existence on the Closing Date
other than (a) any Unrestricted Subsidiary and (b) any Immaterial Subsidiary
(unless such Subsidiary is a Guarantor under the ABL Credit Facility or has
otherwise been designated as a Guarantor hereunder by the Company), as well as
each Wholly-Owned Domestic Subsidiary of the Company established, created or
acquired after the Closing Date which becomes a party to this Agreement as a
Subsidiary Guarantor in accordance with the requirements of this Agreement.

“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

“Tax Incentive Transaction” shall mean any arrangement between any Subsidiary of
the Company and a development authority or other similar governmental authority
or entity for the purpose of providing property tax incentives to such
Subsidiary structured as a Sale-Leaseback Transaction whereby the development
authority (i) acquires property from or on behalf of such Subsidiary,
(ii) leases such property back to such Subsidiary, (iii) if and to the extent
the development authority issues the bonds to finance such acquisition, 100% of
such bonds are purchased and held by the Company or a Wholly-Owned Subsidiary of
the Company, (iv) the rental payments on the lease (disregarding any amount that
is concurrently repaid to the Company or a Subsidiary in the form of debt
service on any bonds or otherwise) does not exceed amounts such Subsidiary would
have paid in taxes and other amounts had the Sale-Leaseback Transaction not
occurred and (v) the Company or such Subsidiary has the option to terminate its
lease and reacquire the property for nominal consideration (disregarding any
additional consideration that is concurrently repaid to the Company or a
Subsidiary in the form of repayment of any bonds or otherwise) at any time;
provided that if at any time any of the foregoing conditions shall cease to be
satisfied, such transaction shall cease to be a Tax Incentive Transaction.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority, including any interest, penalties and additions to
tax with respect thereto.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Company (in each case taken as one accounting period).

“Threshold Amount” shall mean $50,000,000.

“Total Capitalization” shall mean, as of any date of determination, the sum of
(i) Consolidated Net Worth, and (ii) Consolidated Funded Indebtedness of the
Company and its Restricted Subsidiaries.

“Transaction” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of Loans on the Closing Date and (ii) the payment
of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums and expenses payable by the
Company and its Subsidiaries in connection with the transactions described in
clauses (i) through (ii) of the definition of “Transaction.”

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or LIBOR Rate Loan.

“UCC” shall mean the Uniform Commercial Code in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of law, the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York governs, the term “UCC” shall mean
the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions relating to such perfection or
priority and for purposes of definitions relating to such provisions.

 

32



--------------------------------------------------------------------------------

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined in
accordance with actuarial assumptions at such time consistent with those
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the fair
market value of all plan assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) each Subsidiary of the Company listed
on Schedule 1.01A and (ii) any Subsidiary of the Company designated by the board
of directors of the Company as an Unrestricted Subsidiary pursuant to
Section 9.16 subsequent to the Closing Date; provided, however, that no
Subsidiary Borrower shall be designated as an Unrestricted Subsidiary.

“Unused Line Fee Rate” shall mean a rate per annum determined by reference to
the following grid on a per annum basis based on the Average Usage as a
percentage of the Revolving Commitments and the Delayed Draw Term Loan
Commitments during the immediately preceding fiscal quarter:

 

Average Usage

  

Revolving
Commitment

Unused Line Fee Rate

  

Delayed Draw Term
Loan Commitment

Unused Line Fee Rate

(first year following the
Closing Date)

  

Delayed Draw Term
Loan Commitment

Unused Line Fee Rate

(second year following
the Closing Date)

  

Delayed Draw Term
Loan Commitment

Unused Line Fee Rate

(third year following
the Closing Date)

£ 35%    0.325%    0.300%    0.350%    0.400% > 35%    0.275%    0.250%   
0.300%    0.350%

“Unused Line Fees” shall have the meaning assigned to such term in
Section 2.05(a).

“U.S. Dollars” or “Dollars” and the sign “$” shall each mean freely transferable
lawful money (expressed in dollars) of the United States.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.01(c).

“Voting Participant” shall have the meaning provided in Section 13.04(l).

“Voting Participant Notification” shall have the meaning provided in
Section 13.04(l).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

 

33



--------------------------------------------------------------------------------

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Company and any
Restricted Subsidiary under applicable law).

1.02.    Terms Generally. The definitions in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Unless otherwise expressly provided herein, (a) all
references to documents, instruments and other agreements (including the Credit
Documents and organizational documents) shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, supplements and other modifications
are not prohibited by any Credit Document and (b) references to any law,
statute, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law. Unless otherwise specified, all references herein to times of day
shall be references to Eastern Time (daylight or standard, as applicable). Any
reference herein to a merger, transfer, consolidation, amalgamation, assignment,
sale or disposition, or similar term, shall be deemed to apply to a division of
or by a limited liability company, or an allocation of assets to a series of a
limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, assignment, sale
or disposition, or similar term, as applicable, to, of or with a separate
Person. Any division of a limited liability company shall constitute a separate
Person hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

34



--------------------------------------------------------------------------------

Section 2    Amount and Terms of Credit.

2.01.    Commitments.

(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender agrees, severally and not jointly,
to make under the Revolving Credit Facility, Revolving Loans to the Borrowers,
at any time and from time to time on and after the Closing Date until the
earlier of one Business Day prior to the relevant Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof in an aggregate principal amount at any time outstanding that will
not result in any Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. Within the limits set forth above and subject to the terms,
conditions and limitations set forth herein, the Borrowers may borrow, pay or
prepay and reborrow Revolving Loans. All Borrowers shall be jointly and
severally liable as borrowers for all Borrowings of Revolving Loans by each
Borrower regardless of which Borrower received the proceeds thereof.

(b)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender agrees, severally and not jointly,
to make term loans (each such loan a “Delayed Draw Term Loan”) to the Borrowers
from time to time prior to the Delayed Draw Term Loan Commitment Termination
Date, in an aggregate amount not to exceed the amount of such Lender’s Delayed
Draw Term Loan Commitment; provided, however, that after giving effect to any
Delayed Draw Term Loan Borrowing, (i) the total Delayed Draw Term Loans of all
Lenders shall not exceed the aggregate Delayed Draw Term Loan Commitments in
effect at such time and (ii) the portion of the outstanding Delayed Draw Term
Loans of any Lender shall not exceed such Lender’s Delayed Draw Term Loan
Commitment at such time. Any principal amount of any Delayed Draw Term Loan that
is repaid or prepaid may not be reborrowed. All Borrowers shall be jointly and
severally liable as borrowers for all Borrowings of Delayed Draw Term Loans by
each Borrower regardless of which Borrower received the proceeds thereof.

2.02.    Loans.

(a)    (i) Each Revolving Loan shall be made as part of a Borrowing consisting
of Revolving Loans made by the Revolving Lenders ratably in accordance with
their applicable Revolving Commitments and (ii) each Delayed Draw Term Loan
shall be made as part of a Borrowing made by Delayed Draw Term Loan Lenders
ratably in accordance with their applicable Delayed Draw Term Loan Commitments;
provided that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).
Revolving Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) (A) in the case of LIBOR Rate Loans, an integral multiple of
$250,000 and not less than $1,000,000 and (B) in the case of Base Rate Loans, an
integral multiple of $250,000 and not less than $1,000,000 or (ii) equal to the
remaining available balance of the applicable Revolving Commitments. Delayed
Draw Term Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) (A) in the case of LIBOR Rate Loans, an integral multiple of
$250,000 and not less than $25,000,000 and (B) in the case of Base Rate Loans,
an integral multiple of $250,000 and not less than $25,000,000 or (ii) equal to
the remaining available balance of the applicable Delayed Draw Term Loan
Commitments.

 

35



--------------------------------------------------------------------------------

(b)    Subject to Section 3.01, each Borrowing shall be comprised entirely of
Base Rate Loans or LIBOR Rate Loans, as the Relevant Borrower may request
pursuant to Section 2.03. Borrowings of more than one Type may be outstanding at
the same time; provided further that the Borrowers shall not be entitled to
request any Borrowing that, if made, would result in more than ten
(10) Borrowings of LIBOR Rate Loans outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds as the
Administrative Agent may designate not later than 3:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account as directed by the Relevant Borrower in the applicable Notice of
Borrowing maintained with the Administrative Agent or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met or waived, return the amounts so received to the respective
Lenders.

(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Relevant Borrower on such date a corresponding
amount. If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Relevant Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of a Borrower, as applicable, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, for the first such day, the Federal Funds Rate,
and for each day thereafter, the Base Rate.

(e)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the relevant
Maturity Date.

2.03.    Borrowing Procedure. To request a Borrowing under the Revolving Credit
Facility or Delayed Draw Term Loan Facility, the Relevant Borrower shall notify
the Administrative Agent of such request by telecopy or electronic transmission
(i) in the case of a Borrowing of LIBOR Rate Loans, not later than 12:00 p.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing and (ii) in the case of a Borrowing of Base Rate Loans, not later than
12:00 p.m., New York City time, one Business Day before the date of the proposed
Borrowing. Notwithstanding the foregoing, all Borrowings on the Closing Date
shall be Borrowings of Base Rate Loans, unless the Administrative Agent shall
have received a satisfactory funding indemnity letter and advance written notice
pursuant to the terms of this Section 2.03. Each such written Notice of
Borrowing shall specify the following information in compliance with
Section 2.02:

(a)    the aggregate amount of such Borrowing;

(b)    the date of such Borrowing, which shall be a Business Day;

(c)    whether such Borrowing is to be a Borrowing of Base Rate Loans or a
Borrowing of LIBOR Rate Loans;

 

36



--------------------------------------------------------------------------------

(d)    in the case of a Borrowing of LIBOR Rate Loans, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

(e)    the location and number of the account to which funds are to be
disbursed;

(f)    the Facility under which the Loans are to be borrowed;

(g)    in the case of a Delayed Draw Term Loan Borrowing, the maturity date of
such Delayed Draw Term Loans, which shall be six, seven, eight, nine or ten
years from the date of such Borrowing; and

(h)    that the conditions set forth in Section 6 or Section 7, as applicable,
are satisfied or waived as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of Base Rate Loans. If no Interest Period is
specified with respect to any requested Borrowing of LIBOR Rate Loans, then the
Relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Notice of Borrowing in
accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

2.04.    Evidence of Debt; Repayment of Loans.

(a)    Each Borrower, jointly and severally, hereby unconditionally promises to
pay to the Administrative Agent (A) for the account of each Revolving Lender,
the then unpaid principal amount of each Revolving Loan of such Revolving Lender
on the Revolving Maturity Date.

(b)    Each Borrower, jointly and severally, hereby unconditionally promises to
pay to the Administrative Agent for the account of each Delayed Draw Term Loan
Lender, the principal amount of each Delayed Draw Term Loan in successive annual
installments in an amount equal to five percent (5.0%) of the initial principal
amount of each such Delayed Draw Term Loan (subject to adjustment by the
application of any prepayment pursuant to Section 2.09), commencing on the fifth
anniversary of the applicable Delayed Draw Term Loan Advance Date and, in each
case, on each subsequent anniversary thereof, until the Delayed Draw Term Loan
Maturity Date for such Delayed Draw Term Loan; provided, however, that the
aggregate principal payment due on the applicable Delayed Draw Term Loan
Maturity Date shall be in the amount necessary to pay all remaining unpaid
principal on such Delayed Draw Term Loan.

(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Company shall be entitled to review records of
such accounts with prior reasonable notice during normal business hours.

(d)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof, the currency
thereof and the Interest Period applicable thereto; (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder; and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender. The Company shall be entitled to review records of such accounts
with prior reasonable notice during normal business hours.

 

37



--------------------------------------------------------------------------------

(e)    The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the
Borrowers to repay the Loans in accordance with their terms.

(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Relevant Borrowers shall promptly prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1, Exhibit B-2 or Exhibit B-3, as
applicable.

2.05.    Fees.

(a)    Unused Line Fees. (i) With respect to the Revolving Credit Facility, the
Borrowers shall, jointly and severally, pay to the Administrative Agent, for the
pro rata benefit of the Revolving Lenders (other than any Defaulting Lender), a
fee equal to the Unused Line Fee Rate multiplied by the amount by which the
Revolving Commitments (other than Revolving Commitments of a Defaulting Lender)
exceed the average daily balance of outstanding Revolving Loans during any
fiscal quarter (such fee, the “Revolving Credit Facility Unused Line Fee”) and
(ii) with respect to the Delayed Draw Term Loan Facility, the Borrowers shall,
jointly and severally, pay to the Administrative Agent, for the pro rata benefit
of the Delayed Draw Term Loan Lenders (other than any Defaulting Lender), a fee
equal to the Unused Line Fee Rate multiplied by the amount by which the Delayed
Draw Term Loan Commitments (other than Delayed Draw Term Loan Commitments of a
Defaulting Lender) exceed the average daily balance of outstanding Delayed Draw
Term Loans during any fiscal quarter (such fee, the “Delayed Draw Term Loan
Facility Unused Line Fee”, and, together with the Revolving Credit Facility
Unused Line Fee, the “Unused Line Fees”). Such fees shall accrue commencing on
the Closing Date, and will be payable in arrears, on the fifth day of each
fiscal quarter, commencing January 5, 2020.

(b)    Administrative Agent Fees. The Borrowers, jointly and severally, agree to
pay to the Administrative Agent, for its own account, the fees payable in the
amounts and at the times separately agreed upon between the Company and the
Administrative Agent.

(c)    Subject to Section 2.10(a), all fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the applicable Lenders (other than Defaulting
Lenders). Once paid, none of the fees shall be refundable under any
circumstances.

2.06.    Interest on Loans.

(a)    Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of Base Rate Loans shall bear interest at a rate per annum equal to
the Base Rate plus the Applicable Margin in effect from time to time.

(b)    Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of LIBOR Rate Loans shall bear interest at a rate per annum equal to
the LIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

 

38



--------------------------------------------------------------------------------

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fees or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2.00% plus the rate otherwise applicable to such Loan or (ii) in the case
of any other amount, 2.00% plus the rate applicable to Base Rate Loans (in each
case, the “Default Rate”).

(d)    Accrued interest on (x) each Base Rate Loan shall be payable quarterly in
arrears on the first day of each fiscal quarter and on the relevant Maturity
Date commencing with January 5, 2020 and (y) each LIBOR Rate Loan shall be
payable on the last day of each Interest Period and on the relevant Maturity
Date; provided that if any Interest Period exceeds three months, accrued
interest shall be payable on the respective dates that fall every three months
after the beginning of such Interest Period, and, in the case of Revolving
Loans, shall be payable upon termination of the Revolving Commitments; provided
further that (i) interest accrued pursuant to clause (c) of this Section 2.06
shall be payable on demand and, absent demand, on the first day of each fiscal
quarter and upon termination of the Revolving Commitments, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Base Rate
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(e)    All interest and fees hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Prime Rate
component of the Base Rate shall be computed on the basis of a year of 365 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Base Rate
or LIBOR Rate shall be determined by the Administrative Agent in accordance with
the provisions of this Agreement and such determination shall be conclusive
absent manifest error.

2.07.    Termination and Reduction of Commitments.

(a)    (i) the Revolving Commitments shall automatically terminate on the
Maturity Date with respect to the Revolving Credit Facility and (ii) any unused
Delayed Draw Term Loan Commitments shall automatically terminate on the Delayed
Draw Term Loan Commitment Termination Date.

(b)    The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments or, prior to the Delayed Draw Term Loan Commitment
Termination Date, the Delayed Draw Term Loan Commitments; provided that any such
reduction shall be in an amount that is an integral multiple of $1,000,000.

(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments or Delayed Draw Term Loan
Commitments, as applicable, under paragraph (b) of this Section 2.07 at least
two (2) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section 2.07 shall be irrevocable except that, to the extent delivered
in connection with a refinancing of the Obligations, such notice shall not be
irrevocable until such refinancing is closed and funded. Any effectuated
termination or reduction of the Revolving Commitments or Delayed Draw Term Loan
Commitments, as applicable, shall be permanent. Each (x) reduction of the
Revolving Commitments shall be made ratably among the Lenders in accordance with
their respective Revolving Commitments and (y) reduction of the Delayed Draw
Term Loan Commitments shall be made ratably among the Lenders in accordance with
their respective Delayed Draw Term Loan Commitments.

 

39



--------------------------------------------------------------------------------

2.08.    Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing and, in the case of a Borrowing of LIBOR Rate Loans, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and may elect Interest Periods
therefor, all as provided in this Section 2.08. The Relevant Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, the Borrowers shall not be entitled to request any conversion or
continuation that, if made, would result in more than ten (10) Borrowings of
LIBOR Rate Loans outstanding hereunder at any one time.

(b)    To make an election pursuant to this Section 2.08, the Relevant Borrower
shall notify the Administrative Agent of such election by electronic
transmission by the time that a Notice of Borrowing would be required under
Section 2.03 if such Borrower was requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election,
subject to Section 3.02. Each such Notice of Conversion/Continuation shall be
substantially in the form of Exhibit A-2, unless otherwise agreed to by the
Administrative Agent and the relevant Borrower. Promptly after receiving any
such notice, the Administrative Agent shall notify each Lender thereof.

(c)    Each written Notice of Conversion/Continuation shall be irrevocable and
shall specify the following information in compliance with Section 2.02:

(i)    the Borrowing to which such Notice of Conversion/Continuation applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be a Borrowing of Base Rate Loans
or a Borrowing of LIBOR Rate Loans; and

(iv)    if the resulting Borrowing is a Borrowing of LIBOR Rate Loans, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Notice of Conversion/Continuation requests a Borrowing of LIBOR Rate
Loans but does not specify an Interest Period, then the Relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. No
Borrowing may be converted into or continued as a Borrowing denominated in a
different currency, but instead must be prepaid in the original currency of such
Borrowing and reborrowed in the other currency.

 

40



--------------------------------------------------------------------------------

(d)    Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting borrowing.

(e)    If a Notice of Conversion/Continuation with respect to a Borrowing of
LIBOR Rate Loans is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Borrowing
of Base Rate Loans. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Borrowing of LIBOR
Rate Loans and (ii) unless repaid, each Borrowing of LIBOR Rate Loans shall be
converted to a Borrowing of Base Rate Loans at the end of the Interest Period
applicable thereto.

2.09.    Optional and Mandatory Prepayments of Loans.

(a)    Optional Prepayments. Any Borrower shall have the right, at any time and
from time to time to prepay, without premium or penalty, any Borrowing, in whole
or in part, subject to the requirements of this Section 2.09; provided that each
partial prepayment shall be in an amount that is an integral multiple of
$250,000.

(b)    Mandatory Prepayments.

(i)    Revolving Commitments. If on any date, the Outstanding Amount of all
Revolving Loans exceeds the combined Revolving Commitments of the Lenders, the
Borrowers shall immediately, and without notice or demand, prepay the
outstanding principal amount of the Revolving Loans in an aggregate amount equal
to such excess.

(ii)    Dispositions. If any Credit Party sells, transfers or disposes of any
Collateral (other than pursuant to an Excluded Asset Disposition) with a value
(determined on a cost basis) in excess of $25,000,000 in the aggregate in any
fiscal year, the Borrowers shall prepay the Obligations in an aggregate amount
equal to 100% of the Net Cash Proceeds thereof that is in excess of $25,000,000
for such fiscal year within three (3) Business Days upon receipt thereof by such
Person; provided, however, that, with respect to any such Net Cash Proceeds
realized under a sale, transfer or disposition described in this
Section 2.09(b)(ii), at the election of the Company (as notified by the Company
to the Administrative Agent on or prior to the date of such sale, transfer or
disposition), and so long as no Event of Default shall have occurred and be
continuing, such Credit Party may reinvest all or any portion of such Net Cash
Proceeds in operating assets performing the same or a similar function or
otherwise used in the business of a Credit Party and constituting Collateral so
long as within 365 days after the receipt of such Net Cash Proceeds, such
purchase shall have been consummated (as certified by the Borrowers in writing
to the Administrative Agent); and provided further, however, that any Net Cash
Proceeds not so reinvested shall be immediately applied to the prepayment of the
Obligations as set forth in this Section 2.09(b)(ii) immediately upon the
earlier of (x) the request of the Required Lenders following the occurrence of
an Event of Default and (y) the expiration of such 365 day period.

 

41



--------------------------------------------------------------------------------

(iii)    Recovery Events. If any Credit Party receives proceeds of insurance, a
condemnation award, or other compensation in respect of any Recovery Event or
Recovery Events affecting any Collateral with a value (determined on a cost
basis) in excess of $25,000,000 in the aggregate in any fiscal year, the
Borrowers shall prepay the Obligations in an aggregate amount equal to 100% of
the Net Cash Proceeds thereof that is in excess of $25,000,000 for such fiscal
year within three (3) Business Days upon receipt thereof by such Person;
provided, however, that, with respect to any such Net Cash Proceeds realized
under a Recovery Event described in this Section 2.09(b)(iii), at the election
of the Company (as notified by the Company to the Administrative Agent on or
prior to the date of such receipt), and so long as no Event of Default shall
have occurred and be continuing, such Credit Party may apply all or any portion
of such Net Cash Proceeds to the repair of such property or to replacement
property constituting Collateral so long as within 365 days after the receipt of
such Net Cash Proceeds, such repair or replacement shall have been completed (as
certified by the Borrowers in writing to the Administrative Agent); and provided
further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Obligations as set forth in this
Section 2.09(b)(iii) immediately upon the earlier of (x) the request of the
Required Lenders following the occurrence of an Event of Default and (y) the
expiration of such 365 day period.

(iv)    Collateral Coverage Ratio. If upon any Appraisal Test Date, the
Collateral Coverage Ratio is less than 1.8:1.0, the Borrowers shall promptly
either (A) prepay the Obligations, (B) reduce the unfunded portion of the
Revolving Commitments or, prior to the Delayed Draw Term Loan Commitment
Termination Date, the Delayed Draw Term Loan Commitments pursuant to
Section 2.07(b), (C) to the extent (and for so long as) no Event of Default
exists, within 180 days, pursuant to an election by written notice to the
Administrative Agent, pledge additional assets to be mutually agreed upon by the
Company and the Administrative Agent or (D) any combination of the foregoing, in
an aggregate amount sufficient to cause the Collateral Coverage Ratio to be not
less than 1.8:1.0.

(c)    Application of Prepayments.

(i)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Relevant Borrower shall, subject to the immediately succeeding sentence,
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to this paragraph (i) of
Section 2.09(c). All mandatory prepayments pursuant to Section 2.09(b)(i) shall
be applied to the outstanding Revolving Loans. All mandatory prepayments
pursuant to Sections 2.09(b)(ii), (iii) and (iv) shall be applied as follows:
first, to fees and reimbursable expenses of the Administrative Agent and the
Collateral Agent then due and payable pursuant to the Credit Documents; second,
to interest then due and payable on the Loans and other amounts due pursuant to
Sections 3.02 and 5.01; third, ratably to the principal balance of the Delayed
Draw Term Loans then outstanding until the same have been prepaid in full;
provided that, such prepayments shall first be applied to any scheduled
principal installments payable during the first twelve (12) months following the
date of such prepayment and second to the remaining principal installments on a
pro rata basis; fourth, to the principal balance of the Revolving Loans until
the same have been prepaid in full (with a corresponding permanent reduction of
the Revolving Commitments); and fifth; returned to the Relevant Borrower or to
such party as otherwise required by law. Amounts applied to prepay the Revolving
Loans pursuant to this Section 2.09 may not be re-borrowed.

 

42



--------------------------------------------------------------------------------

(ii)    Amounts to be applied pursuant to this Section 2.09 shall be applied, as
applicable, first to reduce outstanding Base Rate Loans. Any amounts remaining
after each such application shall be applied to prepay LIBOR Rate Loans.

(d)    Notice of Prepayment. The Relevant Borrower shall notify the
Administrative Agent by telecopy or electronic transmission of any prepayment of
the Loans hereunder (i) in the case of prepayment of a Borrowing of LIBOR Rate
Loans, not later than 12:00 p.m., New York City time, three (3) Business Days
before the date of prepayment and (ii) in the case of prepayment of a Borrowing
of Base Rate Loans, not later than 12:00 p.m., New York City time, on the date
of prepayment. Each such notice shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Each notice of prepayment pursuant to this Section shall be
irrevocable, except that such Borrower may, by subsequent notice to the
Administrative Agent, revoke any such notice of prepayment if such notice of
revocation is received not later than 10:00 a.m. (New York City time) on the day
on which such prepayment is scheduled to occur and, provided that (i) such
Borrower reimburses each Lender pursuant to Section 3.02 for any funding losses
within five (5) Business Days after receiving written demand therefor and
(ii) the amount of Loans as to which such revocation applies shall be deemed
converted to (or continued as, as applicable) Base Rate Loans in accordance with
the provisions of Section 2.08 as of the date of notice of revocation (subject
to subsequent conversion in accordance with the provisions of this Agreement).
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

2.10.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a)    Each Borrower shall make each payment required to be made by it hereunder
or under any other Credit Document (whether of principal, interest, fees or
reimbursement of amounts payable under Sections 3.01, 3.02 and 5.01 or
otherwise) at or before the time expressly required hereunder or under such
other Credit Document for such payment (or, if no such time is expressly
required, prior to 2:00 p.m., New York City time), on the date when due, in U.S.
Dollars in immediately available funds, without setoff or counterclaim. Any
amounts received after the required time on any date may, in the reasonable
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Payment Office,
except that payments pursuant to Sections 3.01, 3.02, 5.01 and 13.01 shall be
made to the Administrative Agent for the benefit of the Persons entitled thereto
and payments pursuant to other Credit Documents shall be made to the
Administrative Agent for the benefit of the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Credit Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

43



--------------------------------------------------------------------------------

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied in the manner as provided in
Section 2.09(c) or 11.11 hereof, as applicable, ratably among the parties
entitled thereto.

(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or Delayed Draw Term Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and its Delayed Draw Term Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans and the Delayed Draw Term Loans of other applicable Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the applicable Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans and
Delayed Draw Term Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement (including, but not limited to, Section 13.12) or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans to any assignee or participant, other than to the Company or
Affiliate thereof or any Subsidiary of the Company (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Credit Parties rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of a Credit Party in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Relevant Borrower prior to the date on which any payment is due under the
applicable Facility to the Administrative Agent for the account of the
applicable Lenders hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders under the applicable
Facility, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c) or 2.10(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

2.11.    Defaulting Lenders.

(a)    Reallocation of Pro Rata Share; Amendments. For purposes of determining
the Lenders’ obligations to fund or acquire participations in Loans, the
Administrative Agent shall exclude the Commitments and Loans of any Defaulting
Lender(s) from the calculation of Pro Rata Shares. A Defaulting Lender shall
have no right to vote on any amendment, waiver or other modification of a Credit
Document, except to the limited extent provided in Section 13.12. In no event
shall any Lender’s obligations pursuant to this Section 2.11(a) cause such
Lender to exceed its aggregate Commitment.

 

44



--------------------------------------------------------------------------------

(b)    Payments; Fees. The Administrative Agent may, in its discretion, receive
and retain any amounts payable to a Defaulting Lender under the Credit
Documents, and a Defaulting Lender shall be deemed to have assigned to the
Administrative Agent such amounts until all Obligations owing to the
Administrative Agent, Non-Defaulting Lenders and other Secured Creditors have
been paid in full. The Administrative Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations or readvance the amounts to the
Company hereunder. A Lender shall not be entitled to receive any fees accruing
hereunder during the period in which it is a Defaulting Lender, and the unfunded
portion of its Commitment shall be disregarded for purposes of calculating the
Unused Line Fee under Section 2.05(a).

(c)    Cure. The Company and Administrative Agent may agree in writing that a
Lender is no longer a Defaulting Lender. At such time, Pro Rata Shares shall be
reallocated without exclusion of such Lender’s Commitments and Loans, and all
outstanding Loans and other exposures under the Commitments shall be reallocated
among Lenders and settled by the Administrative Agent (with appropriate payments
by the reinstated Lender) in accordance with the readjusted Pro Rata Shares.
Unless expressly agreed in writing by the Company and Administrative Agent, no
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender.

2.12.    [Reserved].

2.13.    Commitment Increases.

(a)    Subject to the terms and conditions set forth herein, after the Closing
Date, the Company shall have the right to request, by written notice to the
Administrative Agent, (i) an increase in the Revolving Commitments (a “Revolving
Commitment Increase”), (ii) an increase in the aggregate amount of any existing
Delayed Draw Term Loan and/or the addition of a separate term loan facility (an
“Additional Term Loan Facility”) (each such increase or separate facility
pursuant to the foregoing clauses (i), (ii) and (iii), an “Accordion Increase”)
in an aggregate amount not to exceed $360,000,000 plus, after the end of the
Delayed Draw Term Loan Commitment Termination Date, an amount equal to the
unfunded or repaid portion of the Delayed Draw Term Loan Facility; provided that
(x) any Accordion Increase shall be on the terms (including, in the case of a
Revolving Commitment Increase or increase in the aggregate amount of an existing
Delayed Draw Term Loan, the Latest Maturity Date) and pursuant to the
documentation to be agreed upon by the Lenders providing such Accordion
Increase, (y) the Company shall only be permitted to request two Accordion
Increases during the term of this Agreement and (z) any Accordion Increase shall
be in a minimum amount of $25,000,000 or, if less than $25,000,000 is available,
the amount left available.

(b)    Each notice submitted pursuant to this Section 2.13 (an “Accordion
Increase Notice”) requesting an Accordion Increase shall specify the amount of
the increase in the Revolving Commitments or existing Delayed Draw Term Loan
(and specifying which existing Delayed Draw Term Loan is to be increased, if
applicable) or the amount of the new term loan being requested. Upon receipt of
an Accordion Increase Notice, the Administrative Agent may (at the direction of
the Company) promptly notify the applicable Lenders and each such Lender may
(subject to the

 

45



--------------------------------------------------------------------------------

Company’s consent) have the right to elect to (x) have its Revolving Commitment
or Delayed Draw Term Loan Commitment increased by its Pro Rata Share (it being
understood and agreed that a Lender may elect to have its Revolving Commitment
or Delayed Draw Term Loan Commitment increased in excess of its Pro Rata Share
in its discretion if any other Lender declines to participate in the Accordion
Increase) of the requested increase in Revolving Commitments or Delayed Draw
Term Loan Commitments, as applicable or (y) issue a commitment under the
Additional Term Loan Facility; provided that (i) each Lender may elect or
decline, in its sole discretion, to participate in any Accordion Increase, it
being understood that no Lender shall be obligated to participate in an
Accordion Increase unless it, in its sole discretion, so agrees and, if a Lender
fails to respond to any Accordion Increase Notice within five (5) Business Days
after such Lender’s receipt of such request, such Lender shall be deemed to have
declined to participate in such Accordion Increase; (ii) if any Lender declines
to participate in any Accordion Increase and, as a result, commitments from
additional financial institutions are required in connection with the Accordion
Increase, any Person or Persons providing such commitment shall be subject to
the written consent of the Administrative Agent (in each case, such consent not
to be unreasonably withheld or delayed); (iii) in no event shall a Defaulting
Lender be entitled to participate in such Accordion Increase; (iv) neither the
funding of the Accordion Increase nor the existence of the Liens securing such
Accordion Increase would violate the terms of the Senior Notes Indenture. In the
event that any Lender or other Person agrees to participate in any Accordion
Increase (each an “Increase Loan Lender”), such Accordion Increase shall become
effective on such date as shall be mutually agreed upon by the Increase Loan
Lenders and the Company, which date shall be as soon as practicable after the
date of receipt of the Accordion Increase Notice (such date, the “Increase
Date”); provided that the establishment of such Accordion Increase shall be
subject to the satisfaction of each of the following conditions: (1) no Default
or Event of Default would exist after giving effect thereto; (2) the Accordion
Increase shall be effected pursuant to one or more joinder agreements executed
and delivered by the Company, the Administrative Agent, and the Increase Loan
Lenders, each of which shall be reasonably satisfactory to the Company, the
Administrative Agent, and the Increase Loan Lenders; (3) the Credit Parties
shall execute and deliver or cause to be executed and delivered to the
Administrative Agent such amendments to the Credit Documents, legal opinions and
other documents as the Administrative Agent may reasonably request in connection
with any such transaction, which amendments, legal opinions and other documents
shall be reasonably satisfactory to the Administrative Agent; (4) the
representations and warranties contained in Section 8 shall be true and correct
in all material respects (or in all respects to the extent that any
representation or warranty is qualified by materiality) as of the Increase Date;
(5) the Borrowers shall have paid to the Administrative Agent and the Increase
Loan Lenders such additional fees as may be agreed to be paid by the Borrowers
in connection therewith; and (6) the Company shall be in compliance with the
Collateral Coverage Ratio on a pro forma basis after giving effect to such
Accordion Increase.

(c)    On the Increase Date, upon fulfillment of the conditions set forth in
this Section 2.13, (i) with respect to any Revolving Commitment Increase, the
Administrative Agent shall effect a settlement of all outstanding Revolving
Loans among the Lenders that will reflect the adjustments to the Revolving
Commitments of the Lenders as a result of the Revolving Commitment Increase,
(ii) the Administrative Agent shall notify the Lenders and Credit Parties of the
occurrence of the Accordion Increase to be effected on the Increase Date,
(iii) Schedule 2.01 shall be deemed modified to reflect the revised and/or new
Commitments of the affected Lenders and (iv) Notes will be issued, at the
expense of the Borrowers, to any Lender participating in the Accordion Increase
and requesting a Note.

 

46



--------------------------------------------------------------------------------

(d)    The terms and provisions of (x) the Revolving Commitment Increase shall
be identical to the Revolving Loans and the Revolving Commitments and, for
purposes of this Agreement and the other Credit Documents, all Revolving Loans
made under the Revolving Commitment Increase shall be deemed to be Revolving
Loans and (y) any Accordion Increase to the Delayed Draw Term Loan Facility
(other than an Additional Term Loan Facility) shall be identical to the existing
Delayed Draw Term Loans and the Delayed Draw Term Loan Commitments and, each
loan made in connection with an Accordion Increase to the Delayed Draw Term Loan
Facility (other than an Additional Term Loan Facility) shall constitute an
increase to the applicable existing Delayed Draw Term Loan hereunder. Without
limiting the generality of the foregoing,

(i)    With respect to any Revolving Commitment Increase, (A) the rate of
interest applicable to the Revolving Commitment Increase shall be the same as
the rate of interest applicable to the existing Revolving Loans, (B) unused line
fees applicable to the Revolving Commitment Increase shall be calculated using
the same Unused Line Fee Rates applicable to the existing Revolving Loans,
(C) the Revolving Commitment Increase shall share ratably in any mandatory
prepayments of the Revolving Loans, (D) after giving effect to such Revolving
Commitment Increases, Revolving Commitments shall be reduced based on each
Lender’s Pro Rata Percentage, and (E) the Revolving Commitment Increase shall
rank pari passu in right of payment and security with the existing Revolving
Loans.

(ii)    With respect to any increase to any existing Delayed Draw Term Loan,
(A) the rate of interest applicable to such Accordion Increase shall be the same
as the rate of interest applicable to such Delayed Draw Term Loan, (B) such
Accordion Increase shall share ratably in any mandatory prepayments of the
Delayed Draw Term Loan, (C) after giving effect to such Accordion Increase, the
Delayed Draw Term Loan Commitments shall be reduced based on each Lender’s Pro
Rata Percentage, and (D) such Accordion Increase shall rank pari passu in right
of payment and security with such existing Delayed Draw Term Loan.

(iii)    With respect to any Additional Term Loan Facility, (A) the Company and
each Increase Loan Lender providing an Additional Term Loan Facility shall
execute and deliver to the Administrative Agent an Additional Term Loan Facility
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the commitment of such Increase Loan Lender,
(B) the Additional Term Loan Facility Agreement shall specify the pricing,
maturity date and other terms of the Additional Term Loan Facility, (C) the
final maturity date of the Additional Term Loan Facility shall be no earlier
than the Latest Maturity Date for the then existing Delayed Draw Term Loans,
(D) the weighted average life to maturity of the Additional Term Loan Facility
shall be no shorter than the shortest remaining weighted average life to
maturity of the then existing Delayed Draw Term Loans and any other existing
Additional Term Loan Facility, (E) the Additional Term Loan Facility shall rank
pari passu in right of payment and security with the existing Delayed Draw Term
Loans, and (F) the other terms and documentation in respect of the Additional
Term Loan Facility, to the extent not consistent with the Delayed Draw Term
Loans, shall be as agreed between the Company and the Increase Loan Lenders
providing the Additional Term Loan Facility (but in any case subject to the
specific limitations and requirements set forth above) and the Administrative
Agent.

(iv)    Each joinder agreement and any amendment to any Credit Document
requested by the Administrative Agent in connection with the establishment of an
Accordion Increase may, without the consent of any of the Lenders, effect such
amendments to this Agreement (each, an “Accordion Agreement”) and the other
Credit Documents as may be reasonably necessary or appropriate, in the opinion
of the Administrative Agent and the Company, to effect the provisions of this
Section 2.13.

 

47



--------------------------------------------------------------------------------

2.14.    Subsidiary Borrowers.

(a)    The Company may at any time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
one or more Domestic Subsidiaries of the Company (an “Applicant Borrower”) as a
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit I (a
“Borrower Designation Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such supporting resolutions, constitutional
documents, incumbency certificates, opinions of counsel, Security Documents,
valuations and other documents, instruments or information (including any
“know-your-customer” information requested by the Administrative Agent), in
form, content and scope reasonably satisfactory to the Administrative Agent, as
may be required by the Administrative Agent or the Required Lenders in their
sole discretion, and Notes signed by such new Borrowers to the extent any
Lenders so require. If the Administrative Agent agrees that an Applicant
Borrower shall have satisfied all of the requirements of this Section 2.14 and,
therefore, be entitled to receive Loans hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates, Security
Documents, opinions of counsel and other documents, instruments or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit H (a “Borrower Designation Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Borrower, whereupon each of the Lenders agrees to permit such Applicant
Borrower to become a Borrower and to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Applicant
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Notice of Borrowing may be submitted by or on behalf of such
Applicant Borrower until the date three (3) Business Days after such effective
date.

(b)    The Company may from time to time, upon not less than ten (10) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate any Domestic Subsidiary’s status as a Borrower; provided that there
are no outstanding Loans payable by such Borrower or other amounts payable by
such Borrower on account of any Credit Extensions made to it, as of the
effective date of such termination (unless such Loans and other Obligations have
been assumed by another Borrower). Following the termination of any Subsidiary’s
status as a Borrower hereunder, such Subsidiary shall, subject to the terms of
Section 9.16, remain a Subsidiary Guarantor and shall remain subject to the
terms of this Agreement. The Administrative Agent will promptly notify the
Lenders of any such termination of a Subsidiary Borrower’s status.

Section 3    Yield Protection, Illegality and Replacement of Lenders.

3.01.    Increased Costs, Illegality, etc.

(a)    In the event that any Lender shall have determined (which determination
shall, absent demonstrable error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

 

48



--------------------------------------------------------------------------------

(i)    on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of “LIBOR Rate”;

(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Rate
Loan (including but not limited to: (A) any Tax imposed on any Lender (except
Indemnified Taxes or Other Taxes indemnified under Section 5.01 or any Excluded
Taxes) or (B) a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the LIBOR Rate) because of a Change in Law; or

(iii)    at any time, that the making or continuance of any LIBOR Rate Loan has
been made (x) unlawful by any Change in Law, (y) impossible by compliance by any
Lender in good faith with any governmental request (whether or not having force
of law) or (z) impracticable as a result of a contingency occurring after the
Closing Date which materially and adversely affects the interbank Eurodollar
market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice in writing to the Company
and, except in the case of clause (i) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
LIBOR Rate Loans shall no longer be available until such time as the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Relevant Borrower with respect to LIBOR Rate Loans which have not yet been
incurred (including by way of conversion) shall be deemed rescinded by the
applicable Borrowers, (y) in the case of clause (ii) above, each Borrower,
jointly and severally, agrees to pay, to such Lender, upon such Lender’s written
request therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice setting forth the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
shall be submitted to the Company by such Lender and shall, absent demonstrable
error, be final and conclusive and binding on all the parties hereto), (z) in
the case of clause (iii) above, the Borrowers shall take one of the actions
specified in Section 3.01(b) as promptly as possible and, in any event, within
the time period required by law.

(b)    At any time that any LIBOR Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii), the Relevant Borrower may, and in the case of
a LIBOR Rate Loan affected by the circumstances described in
Section 3.01(a)(iii), the Relevant Borrower shall either (x) if the affected
LIBOR Rate Loan is then being made initially or pursuant to a conversion, cancel
such Borrowing by giving the Administrative Agent written notice on the same
date that the Relevant Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 3.01(a)(ii) or (iii) or (y) if the
affected LIBOR Rate Loan is then outstanding, upon at least three (3) Business
Days’ written notice to the Administrative Agent, require the affected Lender to
convert such LIBOR Rate Loan into a Base Rate Loan at the end of the applicable
Interest Period, or such earlier date as may be required by applicable law,
provided that if more than one Lender is affected at any time, then all affected
Lenders must be treated the same pursuant to this Section 3.01(b).

 

49



--------------------------------------------------------------------------------

(c)    If any Lender determines that after the Closing Date any Change in Law
will have the effect of increasing the amount of capital or liquidity required
or expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then, each Borrower, jointly and severally, agrees to pay
to such Lender, upon its written demand therefor, such additional amounts as
shall be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital or liquidity. In determining such additional amounts, each
Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 3.01(c) shall, absent
demonstrable error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 3.01(c), will give prompt written notice
thereof to the Company, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.

(d)    [Reserved].

(e)    Notwithstanding anything in this Agreement to the contrary, the Borrower
shall not be required to compensate a Lender pursuant to this Section 3.01 for
any increased costs incurred or reductions suffered more than ninety (90) days
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation under this Section 3.01; provided, however,
that, if (i) the introduction or change referred to in Section 3.01(a)(ii) or
3.01(c) giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof; or (ii) such Lender is not charging such costs or
reduced return to its borrowers generally with respect to which it has the right
to charge such costs.

(f)    Cost of Funds True-Up. The Borrowers acknowledge that the LIBOR Rate may
not represent the true cost of funds incurred by the Lenders in connection with
making LIBOR Rate Loans available to the Borrowers. In recognition of the
foregoing, the Borrowers agree that, if the Current Cost of Funds (as defined
below) on the third anniversary of the Closing Date and every three (3) years
thereafter (each a “Reset Date”) differs from the Closing Date Cost of Funds (as
defined below) by more than 15 basis points (in either direction), the
Administrative Agent shall have the right, in the case of an increase in the
Current Cost of Funds from the Closing Date Cost of Funds, and the obligation,
in the case of a decrease in the Current Cost of Funds from the Closing Date
Cost of Funds, to adjust the all-in interest rate with respect to LIBOR Rate
Loans by the number of basis points by which the Current Cost of Funds differs
from the Closing Date Cost of Funds, which increase or decrease, as applicable,
shall remain in effect until the earlier of (x) the next Reset Date and (y) the
Maturity Date applicable to such LIBOR Rate Loans. As used herein:

(x)    “Closing Date Cost of Funds” means 35 basis points, which is the
difference between (A) the all-in LIBOR Floating Note Rate cost of funds paid by
the Farm Credit Lenders as indicated by the Farm Credit Funding Corporation and
(B) the one-month LIBOR Rate as of the Closing Date.

(y)    “Current Cost of Funds” means, as of any Reset Date, the difference, if
any, between the average all-in LIBOR Floating Note Rate cost of funds paid by
the Farm Credit Lenders as indicated by the Farm Credit Funding Corporation on
such Reset Date and the average one-month LIBOR Rate.

 

50



--------------------------------------------------------------------------------

(z)     “LIBOR Floating Note Rate” means, as of any date, the estimated funding
cost (not the actual sale price), including standard underwriting fees, for new
3-year floating rate farm credit debt securities issued into the primary market
based on market observations on such date indicated at approximately 9:30 a.m.
Eastern time; provided that such indications represent the Farm Credit Funding
Corporation’s best estimate of the cost of new debt issues based on a
combination of daily surveys of selected farm credit selling group members
(participating bond dealers) and ongoing monitoring of the fixed income markets
for actual, recent, primary market issuance by other government-sponsored of
similar bonds and notes and pricing within related derivative markets,
particularly the interest rate swap market. Historical information on such
funding costs is available, for the prior week, on the Farm Credit Funding
Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.

(g)    LIBOR Replacement Rate. Notwithstanding anything to the contrary
contained in this Agreement or any other Credit Document, but without limiting
Section 3.01(a) and (b) above, if the Administrative Agent shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto), or the Borrowers or the Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to the Borrowers) that
the Borrowers or the Required Lenders (as applicable) shall have determined
(which determination likewise shall be final and conclusive and binding upon all
parties hereto), that (i) the circumstances described in Section 3.01(a)(i) have
arisen and that such circumstances are unlikely to be temporary or (ii) the
relevant administrator of LIBOR or a Governmental Authority having or purporting
to have jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining interest rates for loans in the applicable currency
(such specific date, the “LIBOR Scheduled Unavailability Date”), then,
reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate rate of interest, giving due consideration to any evolving or
then existing convention for similar Dollar denominated syndicated credit
facilities for such alternative rates of interest (any such proposed rate, a
“LIBOR Replacement Rate”), and make such other related changes to this Agreement
and the other Credit Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section 3.01(g) (provided, that any definition of the LIBOR Replacement Rate
shall specify that in no event shall such LIBOR Replacement Rate be less than
zero for purposes of this Agreement) and any such amendment shall become
effective at 5:00 p.m. (New York City time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrowers unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. The LIBOR Replacement Rate shall
be applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Administrative Agent, such LIBOR Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification to application by the Administrative Agent made as so
determined shall not require the consent of, or consultation with, any of the
Lenders). For the avoidance of doubt, the parties hereto agree that unless and
until a LIBOR Replacement Rate is determined and an amendment to this Agreement
is entered into to effect the provisions of this Section 3.01(g), if the
circumstances under clauses (i) and (ii) of this Section 3.01(g) exist, the
provisions of Section 3.01(b) shall apply.

 

51



--------------------------------------------------------------------------------

3.02.    Compensation. Each Borrower, jointly and severally, agrees to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation and the
calculation of the amount of such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBOR Rate Loans but excluding loss of the
Applicable Margin or other anticipated profits) which such Lender may sustain:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent) a Borrowing of, or conversion from or into, LIBOR Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the applicable Borrower or
deemed withdrawn pursuant to Section 3.01(a)); (ii) if any prepayment or
repayment (including any termination or reduction of Commitments made pursuant
to Section 2.07 or as a result of an acceleration of the Loans pursuant to
Section 11) or conversion of any of its LIBOR Rate Loans occurs on a date which
is not the last day of an Interest Period with respect thereto; (iii) if any
prepayment of any LIBOR Rate Loans is not made on any date specified in a notice
of termination or reduction given by the Company; (iv) as a consequence of
(x) any other default by any Borrower to repay its LIBOR Rate Loans when
required by the terms of this Agreement or any Note held by such Lender or
(y) any election made pursuant to Section 3.01(b).

3.03.    Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 3.01(a)(ii) or (iii),
Section 3.01(c) or Section 5.01 with respect to such Lender, it will, if
requested by the Company, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 3.03 shall affect
or postpone any of the obligations of the Borrowers or the right of any Lender
provided in Sections 3.01 and 5.01.

3.04.    Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 5.01 with respect to
such Lender or (z) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Company shall have the right, if no
Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Assignees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter into one or more Assignment and Assumption Agreements pursuant to
Section 13.04(b) (and with all fees payable pursuant to Section 13.04(c) to be
paid by the Replacement Lender and/or the Replaced Lender (as may be agreed to
at such time by and among the Company, the Replacement Lender and the Replaced
Lender)) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (I) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the respective Replaced Lender and (II) an
amount equal to all accrued, but theretofore unpaid, fees owing to the Replaced
Lender pursuant to Section 2.05 and (ii) all obligations of each Borrower due
and owing to the Replaced Lender at such time (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement. Upon receipt by the Replaced Lender
of all amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall

 

52



--------------------------------------------------------------------------------

be entitled (but not obligated) and authorized to execute an Assignment and
Assumption Agreement on behalf of such Replaced Lender, and any such Assignment
and Assumption Agreement so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 3.04 and
Section 13.04. Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above,
recordation of the assignment on the Register pursuant to Section 13.15 and, if
so requested by the Replacement Lender, delivery to the Replacement Lender of
the appropriate Note or Notes executed by the applicable Borrower, (x) the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 3.01,
3.02, 5.01, 12.07 and 13.01), which shall survive as to such Replaced Lender. In
connection with any replacement of Lenders pursuant to, and as contemplated by,
this Section 3.04, each Borrower hereby irrevocably authorizes the Company to
take all necessary action, in the name of such Borrower, as described above in
this Section 3.04 in order to effect the replacement of the respective Lender or
Lenders in accordance with the preceding provisions of this Section 3.04.

Section 4    [Reserved].

Section 5    Taxes.

5.01.    Net Payments.

(a)    All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
by applicable law to be withheld or deducted by any applicable withholding agent
from such payments, (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
by the applicable Credit Party as necessary so that after all required
deductions or withholding (including deduction or withholdings applicable to
additional sums payable under this Section 5.01) have been made, the Lender (or
the Administrative Agent if the Administrative Agent receives the payment for
its own account) receives an amount equal to the sum it would have received had
no such deductions or withholdings been made, (ii) the applicable withholding
agent will make such deductions or withholdings, and (iii) the applicable
withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority. In addition, the Credit Parties shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law. The Credit Parties will furnish to the Administrative Agent
within forty-five (45) days after the date the payment by any of them of any
Indemnified Taxes or Other Taxes is due pursuant to applicable law certified
copies of tax receipts evidencing such payment by the applicable Credit Party.
The Credit Parties jointly and severally agree, to indemnify and hold harmless
the Administrative Agent and each Lender, and reimburse the Administrative Agent
and each Lender, within ten (10) days of written request therefor, for the
amount of any Indemnified Taxes or Other Taxes payable or paid by the
Administrative Agent or such Lender or required to be withheld or deducted in
respect of any payment to the Administrative Agent or such Lender under any
Credit Document, and any Other Taxes (including any Indemnified Taxes and Other
Taxes imposed on or attributable to amounts payable under this Section 5.01),
and any reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered by such Administrative Agent or Lender (or by the Administrative
Agent on behalf of a Lender) shall be conclusive absent manifest error.

 

53



--------------------------------------------------------------------------------

(b)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduce rate of, withholding Tax. In addition, each Lender
shall deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. Each Lender shall, whenever a
lapse in time or change in circumstances renders such documentation (including
any specific documents required below in Section 5.01(c)) expired, obsolete or
inaccurate in any respect, deliver promptly to the Company and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Company or the Administrative
Agent) or promptly notify the Company and the Administrative Agent in writing of
its inability to do so.

(c)    Without limiting the generality of the foregoing: (x) each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Company and the Administrative Agent on or prior
to the date on which it becomes a party to this Agreement, (i) two accurate and
complete original signed copies of (A) Internal Revenue Service Form W-8BEN or
W-8BEN-E (or successor form) claiming eligibility for benefits of an income tax
treaty to which the United States is a party or (B) Internal Revenue Service
Form W-8ECI (or successor form) or (ii) in the case of a Lender claiming
exemption from U.S. federal withholding Tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a certificate
substantially in the form of Exhibit C (any such certificate, a “U.S. Tax
Compliance Certificate”) and two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or successor form); (iii) to
the extent a Lender is not the beneficial owner (for example, where the Lender
is a partnership or a participating Lender), two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY (or successor form) of the
Lender, accompanied by Form W-8ECI, Form W-8BEN, W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 5.01(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more direct or indirect partners are claiming
the portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such direct or indirect partner(s)); or
(iv) two accurate and complete original signed copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding Tax on any payments to such Lender under the Credit
Documents; and (y) each Lender that is a United States person, as defined in
Section 7701(a)(30) of the Code, shall deliver to the Company and the
Administrative Agent, on or prior to the date on which it becomes a party to
this Agreement, two accurate and complete original signed copies of Internal
Revenue Service Form W-9, or any successor form, certifying that such Lender is
exempt from United States back-up withholding. If any payment made to a Lender
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested

 

54



--------------------------------------------------------------------------------

by the Company or the Administrative Agent as may be necessary for the Company
or the Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender has complied with such Lender’s obligations under
FATCA and to determine, if necessary, the amount to deduct and withhold from
such payment. Solely for purposes of this Section 5.01(c), “FATCA” shall include
any amendment made to FATCA after the Closing Date.

(d)    Notwithstanding any other provision of this Section 5.01, a Lender shall
not be required to deliver any form that such Lender is not legally eligible to
deliver.

(e)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Credit Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 5.01(b)
or 5.01(c).

(f)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Credit Parties or with respect to which a Credit Party has paid additional
amounts pursuant to Section 5.01(a), it shall pay to the relevant Credit Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Credit Party under Section 5.01(a)
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including any Taxes) of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the relevant Credit Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Credit Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Nothing in this
Section 5.01(f) shall be construed to obligate the Administrative Agent or any
Lender to disclose its Tax returns or any other information regarding its Tax
affairs or computations to any Person or otherwise to arrange its Tax affairs in
any manner other than as it determines in its sole discretion.

Section 6    Conditions Precedent to Credit Extensions on the Closing Date. The
Administrative Agent and the Lenders shall not be required to fund any Loans on
the Closing Date, until the following conditions are satisfied or waived.

6.01.    Closing Date; Credit Documents. Each Credit Party, the Administrative
Agent and each of the Lenders on the date hereof shall have signed a counterpart
of this Agreement (whether the same or different counterparts) and shall have
delivered (by electronic transmission or otherwise) the same to the
Administrative Agent.

6.02.    Officer’s Certificate. On the Closing Date, the Administrative Agent
shall have received a certificate, dated the Closing Date and signed on behalf
of the Company (and not in any individual capacity) by a Responsible Officer of
the Company, certifying on behalf of the Company that (i) no Default or Event of
Default exists; (ii) the representations and warranties set forth in this
Agreement and in any other Credit Documents are true and correct in all material
respects (without duplication of any materiality standard set forth in any such
representation or warranty); (iii) all material governmental and third-party
consents, subordinations and waivers have been obtained and are in full force
and effect; (iv) there are no actions, suits or proceedings pending or, to the
knowledge of any Credit Party, threatened (x) with respect to the Transaction or
any Credit Document or (y) that either individually or in the aggregate, have
had, or could reasonably be expected to have, a Material Adverse Effect; and
(v) the Credit Parties have complied with all agreements and conditions to be
satisfied by them under the Credit Documents.

 

55



--------------------------------------------------------------------------------

6.03.    Opinions of Counsel. On the Closing Date, the Administrative Agent
shall have received from Troutman Sanders LLP, U.S. counsel to the Credit
Parties, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Closing Date in form and substance reasonably satisfactory
to the Administrative Agent.

6.04.    Corporate Documents; Proceedings, etc.

(a)    On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and attested to by the Secretary or
any Assistant Secretary of such Credit Party, in customary form, together with
copies of the certificate or articles of incorporation and by-laws (or
equivalent organizational documents), as applicable, of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(b)    On the Closing Date, the Administrative Agent shall have received
good-standing certificates (or similar instrument) and bring-down telegrams or
facsimiles certified by proper governmental authorities.

6.05.    Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a solvency certificate from the chief financial officer of
the Company substantially in the form of Exhibit D.

6.06.    Collateral Cooperation Agreement. The Administrative Agent shall be
reasonably satisfied that the Collateral Cooperation Agreement and Waiver dated
as of September 7, 2016 by and among the Collateral Agent, the ABL Agent and the
Company remains effective.

6.07.    Material Adverse Effect. Since December 31, 2018, there shall not have
occurred a Material Adverse Effect.

6.08.    Fees, etc. On the Closing Date, the Company shall have paid to the
Agents all fees required to be paid on the Closing Date and all reasonable and
documented out-of-pocket expenses required to be reimbursed by the Company to
the Administrative Agent and the Lead Arranger in connection with the
Transaction, in the case of such expenses to the extent invoiced at least one
Business Day prior to the Closing Date.

6.09.    Mortgages and Mortgaged Property Support Documents. The Administrative
Agent shall have received all Mortgages and Mortgaged Property Support Documents
(it being understood and agreed that the items specified in clause (a) of such
definition shall not be required on the Closing Date), in each case, including
any amendments thereto, with respect to each Mortgaged Property.

6.10.    [Reserved].

6.11.    Financial Projections. On or prior to the Closing Date, the Agents and
the Lenders shall have received financial projections with respect to the
Company in form and substance reasonably acceptable to the Administrative Agent.

6.12.    Patriot Act. The Company and each other Credit Party shall have
provided to the Administrative Agent the documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, the Patriot Act and AML
Legislation, in each case, at least five (5) Business Days prior to the Closing
Date, to the extent reasonably requested in writing at least seven (7) Business
Days prior to the Closing Date.

 

56



--------------------------------------------------------------------------------

6.13.    Insurance. The Administrative Agent shall have received certificates of
insurance, together with appropriate endorsements, for the insurance policies
carried by the Credit Parties, all in compliance with the Credit Documents,
including Section 9.03(c) hereof.

6.14.    Beneficial Ownership Certification. If the Company qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, receipt by
the Administrative Agent and each Lender, to the extent requested by the
Administrative Agent or such Lender at least five (5) Business Days prior to the
Closing Date, of a Beneficial Ownership Certification in relation to the
Company.

6.15.    Estoppel Agreement. The Administrative Agent shall have received any
new or amended and restated consents and/or estoppel agreements, in form and
substance reasonably satisfactory to the Administrative Agent, from the
Industrial Development Board of McMinn County, as lessor, with respect to the
Mortgaged Property and certain other Collateral.

Section 7    Conditions Precedent to All Credit Extensions. The obligation of
each Lender to make any Credit Extension shall be subject to the satisfaction
(or waiver) of each of the conditions precedent set forth below:

7.01.    Notice of Borrowing. The Administrative Agent shall have received (a) a
Notice of Borrowing as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested and
(b) if the Relevant Borrower with respect to such Credit Extension is any
Borrower other than Resolute FP US Inc., such Relevant Borrower (or,
alternatively, all of the Borrowers acting collectively) shall have executed an
amended or replacement membership agreement, or joinder to the existing
membership agreement, with American AgCredit, FLCA, consistent with
Section 9.15.

7.02.    No Default. No Default or Event of Default shall exist at the time of,
or result from, such funding or issuance.

7.03.    Representations and Warranties. Each of the representations and
warranties made by any Credit Party set forth in this Agreement or in any other
Credit Document shall be true and correct in all material respects (without
duplication of any materiality standard set forth in any such representation or
warranty) on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such date (without duplication of any materiality standard set
forth in any such representation or warranty).

7.04    Delayed Draw Term Loan Note. With respect to any Credit Extension under
the Delayed Draw Term Loan Facility, each Lender that has requested a Delayed
Draw Term Loan Note shall have received a Delayed Draw Term Loan Note executed
by the Relevant Borrower.

The acceptance of the benefits of each Credit Extension shall constitute a
representation and warranty by each Borrower to the Administrative Agent and
each of the Lenders that all the conditions specified in this Section 7 and
applicable to such Credit Extension are satisfied as of that time (other than
such conditions which are subject to the discretion of the Administrative Agent
or the Lenders). All of the Notes, certificates, legal opinions and other
documents and papers referred to in Section 6 and in this Section 7, unless
otherwise specified, shall be delivered to the Administrative Agent at the
Notice Office for the account of each of the Lenders.

 

57



--------------------------------------------------------------------------------

Section 8    Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each Credit Party,
as applicable, make the following representations, warranties and agreements.

8.01.    Organizational Status. The Company and each of its Restricted
Subsidiaries (i) is a duly organized or incorporated and validly existing
corporation, partnership or limited or unlimited liability company, as the case
may be, in good standing under the laws of the jurisdiction of its organization
or incorporation, to the extent applicable, (ii) has the corporate, partnership,
limited liability company or unlimited holding company power and authority, as
the case may be, to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (iii) is, to the extent
such concepts are applicable under the laws of the relevant jurisdiction, duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified which, individually and in the aggregate, have not had, and could
not reasonably be expected to have, a Material Adverse Effect.

8.02.    Power and Authority. Each Credit Party thereof has the corporate,
partnership or limited liability company power and authority, as the case may
be, to execute, deliver and perform the terms and provisions of each of the
Credit Documents to which it is party and has taken all necessary corporate,
partnership or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party thereof has duly executed and delivered each of the
Credit Documents to which it is party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable Debtor Relief Laws and by equitable principles (regardless
of whether enforcement is sought in equity or at law).

8.03.    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, other than any law, statute, rule or
regulation the violation of which could not reasonably be expected to result in
a Material Adverse Effect, (ii) will conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents) upon any
of the property or assets of any Credit Party or any of its respective
Restricted Subsidiaries pursuant to the terms of, any indenture, mortgage, deed
of trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party or any of its
Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject, the violation of which could
reasonably be expected to result in a Material Adverse Effect or (iii) will
violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its respective Restricted Subsidiaries.

8.04.    Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date, (y) filings which are
necessary to perfect the security interests and Liens created under the Security
Documents and (z) periodic reports under the Securities and Exchange Act of
1934, as amended), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, the execution,
delivery and performance of any Credit Document. Each Credit Party has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary

 

58



--------------------------------------------------------------------------------

to conduct its business and to own, lease and operate its properties except to
the extent the failure to have, or comply with, such Governmental Approvals
would not reasonably be expected to have a Material Adverse Effect. All
necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and the Credit Parties have complied with all foreign and domestic
laws with respect to the shipment and importation of any goods or Collateral,
except where noncompliance could not reasonably be expected to have a Material
Adverse Effect.

8.05.    Financial Statements; Financial Condition; Projections.

(a)    The consolidated balance sheets and the related consolidated statements
of operations, comprehensive loss, changes in equity and cash flows of the
Company and its consolidated Subsidiaries that have been and are hereafter
delivered to the Administrative Agent and the Lenders, are prepared in
accordance with GAAP, and fairly present, in all material respects, the
financial positions and results of operations of the Company and its
consolidated Subsidiaries as of the dates and for the periods indicated. All
projections delivered from time to time to the Administrative Agent and the
Lenders have been prepared in good faith, based on assumptions believed at the
time to be reasonable in light of the circumstances at such time. Since
December 31, 2018, there has been no change in the condition, financial or
otherwise, of the Company or Subsidiary that could reasonably be expected to
have a Material Adverse Effect.

(b)    On and as of the Closing Date, after giving effect to the consummation of
the Transaction (including the incurrence of all Loans), (i) the present fair
saleable value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds the amount that will be required to be paid on or in
respect of the debts and other liabilities (including, without limitation,
subordinated and contingent liabilities) of the Company and its Subsidiaries, on
a consolidated basis, as they become absolute and mature, (ii) the Company and
its Subsidiaries, on a consolidated basis, will not have unreasonably small
capital to carry out their businesses as conducted or as proposed to be
conducted, and (iii) the Company and its Subsidiaries, on a consolidated basis,
do not intend to incur debts and other liabilities (including, without
limitation, subordinated and contingent liabilities) beyond their ability to pay
such debts as they become absolute and mature.

8.06.    Litigation. There are no actions, suits or proceedings pending or, to
the knowledge of any Credit Party, threatened (i) with respect to the
Transaction or any Credit Document or (ii) that either individually or in the
aggregate, have had, or could reasonably be expected to have, a Material Adverse
Effect.

8.07.    True and Complete Disclosure. All written information (taken as a
whole) furnished by or on behalf of any Credit Party in writing to the
Administrative Agent or any Lender (including, without limitation, all such
written information contained in the Credit Documents) for purposes of or in
connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein does not, and all other such written information
(taken as a whole) hereafter furnished by or on behalf of any Credit Party in
writing to the Administrative Agent or any Lender will not, on the date as of
which such written information is dated or certified, contain any material
misstatement of fact or omit to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such written information was
provided. The information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects as of the Closing Date.

 

59



--------------------------------------------------------------------------------

8.08.    Use of Proceeds; Margin Regulations.

(a)    All proceeds of the Loans will be used to pay Transaction Costs and for
working capital needs and general corporate purposes, including the financing of
capital expenditures, Permitted Acquisitions, and other permitted Investments,
Restricted Payments and any other purpose not prohibited hereunder.

(b)    No Credit Party is engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of any Credit Extension (or the proceeds
thereof) will be used to purchase or carry any Margin Stock or to extend credit
for the purpose of purchasing or carrying any Margin Stock, unless following
such use or extension of credit the value of all Margin Stock held by all Credit
Parties and their Restricted Subsidiaries in the aggregate does not exceed 25%
of the value of the assets of the Credit Parties and their Restricted
Subsidiaries on a consolidated basis. Neither the making of any Loan nor the use
of the proceeds thereof nor the occurrence of any other Credit Extension will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

8.09.    Tax Returns and Payments. Except where the failure to do so could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect: (i) the Company and each of its Restricted Subsidiaries has
timely filed or caused to be timely filed with the appropriate taxing authority
all Tax returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, the Company and/or any of its Restricted Subsidiaries, (ii) the Returns
accurately reflect liability for Taxes of the Company and its Restricted
Subsidiaries for the periods covered thereby, and (iii) the Company and each of
its Restricted Subsidiaries have paid all Taxes payable by them, other than
those that are being contested in good faith by appropriate proceedings and
fully provided for as a reserve on the financial statements of the Company and
its Restricted Subsidiaries in accordance with GAAP. There is no material
action, suit, proceeding, investigation, audit or claim now pending or, to the
best knowledge of the Company or any of its Restricted Subsidiaries, threatened
in writing by any authority regarding any Taxes relating to the Company or any
of its Restricted Subsidiaries. As of the Closing Date, neither the Company nor
any of its Restricted Subsidiaries has entered into an agreement or waiver that
is still in effect or been requested in writing to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of Taxes of the Company or any of its Restricted Subsidiaries.

8.10.    ERISA.

(a)    No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that could not reasonably be expected to have a Material Adverse
Effect. Except as could not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Company or
any Restricted Subsidiary, threatened, which could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

(c)    As of the Closing Date, no Borrower is using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans.

8.11.    The Security Documents.

(a)    The provisions of each Mortgage are effective to create in favor of the
Collateral Agent for the benefit of the Secured Creditors legal, valid and
enforceable security interests and Liens (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)) in and on all right, title and interest of the Credit
Parties in the personal property Collateral specified therein in which a
security interest or Lien can be created under applicable law, and upon the
timely and proper filing of financing statements listing each applicable Credit
Party, as a debtor, and the Collateral Agent, as secured party, in the secretary
of state’s office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, the Collateral Agent, for the benefit of the
Secured Creditors, has a fully perfected security interest in and Lien on all
right, title and interest in all of the Collateral, subject to no other Liens
other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions.

(b)    Each Mortgage will create, as security for the obligations purported to
be secured thereby, a valid and enforceable (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)) and, upon recordation in the appropriate recording office,
perfected security interest in and mortgage Lien on the respective Mortgaged
Property in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
superior and prior to the rights of all third Persons (except as may exist
pursuant to the Permitted Encumbrances related thereto) and subject to no other
Liens (other than Permitted Liens related thereto).

8.12.    Real Property. Set forth on Schedule 8.12 is a list of all real
property included in the Mortgaged Properties as of the Closing Date (including
(i) the name of the Credit Party owning such Mortgaged Property, (ii) the
property address, and (iii) the county and state in which such real property is
located).

8.13.    [Reserved].

8.14.    Subsidiaries. On and as of the Closing Date, the Company has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.14. Schedule
8.14 correctly sets forth, as of the Closing Date, the percentage ownership
(direct and indirect) of the Company in each class of capital stock of each of
its Subsidiaries and also identifies the direct owner thereof.

8.15.    Compliance with Statutes, OFAC Rules and Regulations; Patriot Act;
FCPA.

(a)    Each of the Company and each of its Restricted Subsidiaries, and each of
their respective officers, is in compliance with all applicable statutes,
regulations and orders of (including Anti-Terrorism Laws and any other laws
relating to terrorism, money laundering, embargoed persons or the Patriot Act
and AML Legislation), and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect.
There have been no citations, notices or orders of material noncompliance issued
to any Credit Party or Restricted Subsidiary under (i) any applicable law (other
than Anti-Terrorism Laws) which would reasonably be expected to have a Material
Adverse Effect or (ii) any Anti-Terrorism Laws.

 

61



--------------------------------------------------------------------------------

(b)    The Company and each Restricted Subsidiary, and each of their respective
directors and officers, is in compliance in all material respects with the
applicable foreign assets control regulations of the Office of Foreign Assets
Control (“OFAC”) of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and of the Government of Canada, including pursuant to
the Special Economic Measures Act (Canada) and similar laws of Canada or any
enabling legislation or executive order relating thereto, and the Company and
each Subsidiary and any Affiliate thereof is in compliance in all materials
respects with Sanctions. No part of the proceeds of any Loans hereunder will be
used directly, by any Credit Party or any of its Subsidiaries, or indirectly, to
the knowledge of the Credit Parties and their Subsidiaries, to fund any
operations in, finance any investments or activities in or make any payments in
violation OFAC, the Special Economics Measures Act (Canada), Anti-Terrorism
Laws, AML Legislation and any similar laws of Canada or the FCPA.
Notwithstanding anything in this Agreement, nothing in this Agreement shall
require the Company and any of its Restricted Subsidiary or any of their
respective directors, officers, employees, agents, or Affiliate that is
registered or incorporated under the laws of Canada or of a province to commit
an act or omission that contravenes the Foreign Extraterritorial Measures
(United States) Order, 1992.

(c)    The Company and each Restricted Subsidiary, and each of their respective
directors and officers, is in compliance in all material respects with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (“FCPA”), and any
foreign counterpart thereto applicable to the Company or such Subsidiary. To the
knowledge of the Borrowers, none of the Company or any Subsidiary has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, or (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to the Company
or any Subsidiary or to any other Person, in violation of FCPA or any Canadian
counterpart thereto applicable to the Company or such Subsidiary.

(d)    None of the Company or the Restricted Subsidiaries is, or is controlled
by Persons that are, nor to the actual knowledge of senior management of the
Company, none of any director, officer, employee or agent of the Company or any
Restricted Subsidiary is an individual that is, (i) the subject of any
Sanctions, or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions, including Crimea, Cuba,
Iran, North Korea, and Syria.

8.16.    Investment Company Act. None of the Company or any Restricted
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, required to be registered as such.

8.17.    [Reserved].

 

62



--------------------------------------------------------------------------------

8.18.    Environmental Matters.

(a)    The Company and each Restricted Subsidiary and their respective
operations and facilities are in compliance with all Environmental Laws and have
obtained, maintained and are in compliance with the requirements of all
applicable permits, licenses and other approvals required to be issued under
such Environmental Laws, except where the failure to obtain, maintain or comply
would not reasonably be expected to have a Material Adverse Effect. There are no
pending or, to the knowledge of any Credit Party, threatened Environmental
Claims which would reasonably be expected to have a Material Adverse Effect
relating in any way to the Company or any Restricted Subsidiary or any Real
Property currently or formerly owned, leased or operated by the Company or any
Restricted Subsidiary. To the knowledge of any Credit Party, there are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of the Company or any Restricted Subsidiary, or any Real Property
currently or formerly owned, leased or operated by the Company or any Restricted
Subsidiary that could be reasonably expected (i) to form the basis of an
Environmental Claim against the Company or any Restricted Subsidiary or (ii) to
cause any Real Property owned, leased or operated by the Company or any
Restricted Subsidiary to be subject to any restrictions on the ownership, lease,
occupancy or transferability of such Real Property by the Company or any
Restricted Subsidiary under any applicable Environmental Law, in each case which
would reasonably be expected to have a Material Adverse Effect.

(b)    Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
currently, or to the knowledge of the Company or any Restricted Subsidiary,
formerly owned, leased or operated by the Company or any Restricted Subsidiary
where such generation, use, treatment, storage, transportation or Release has,
after giving effect to any emissions credits available to the Company or any
Subsidiary (i) violated or could be reasonably expected to violate any
Environmental Law, (ii) give rise to an Environmental Claim or (iii) give rise
to liability under any Environmental Law, in each case which would reasonably be
expected to have a Material Adverse Effect.

8.19.    Labor Relations. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) as of the Closing Date, there are no strikes,
lockouts, slowdowns or other labor disputes pending against the Company or any
Restricted Subsidiary or, to the knowledge of each Credit Party, threatened
against the Company or any Restricted Subsidiary, (b) to the knowledge of each
Credit Party, there are no questions concerning union representation with
respect to the Company or any Restricted Subsidiary, (c) the hours worked by and
payments made to employees of the Company or any Restricted Subsidiary have not
been in violation of the Fair Labor Standards Act or any other applicable
federal, state, provincial, municipal, local, or foreign law dealing with such
matters and (d) to the knowledge of each Credit Party, no wage and hour
department investigation has been made of the Company or any Restricted
Subsidiary.

8.20.    Intellectual Property. The Company and each Restricted Subsidiary owns
or has the right to use Intellectual Property used in, held for use in and
otherwise necessary for the present conduct of its respective business. The
operation of their respective businesses by the Company and each Restricted
Subsidiary does not infringe upon, misappropriate, violate or otherwise conflict
with the Intellectual Property of any third party except as such would not
reasonably expected to have a Material Adverse Effect.

Section 9    Affirmative Covenants. The Company and each other Restricted
Subsidiary hereby covenants and agrees that on and after the Closing Date and so
long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) any indemnification obligations arising
hereunder for which no claim has been made and (ii) Secured Hedging
Obligations):

 

63



--------------------------------------------------------------------------------

9.01.    Information Covenants. The Company will furnish to the Administrative
Agent for distribution to each Lender:

(a)    Quarterly Financial Statements. Within sixty (60) days (or such earlier
date on which the Company is required (giving effect to any extensions granted
by the SEC) to make any public filing of such information) after the end of each
of the first three fiscal quarters of each fiscal year, (i) the consolidated
balance sheet of the Company and its Subsidiaries as of the end of such
quarterly accounting period and the related consolidated statements of
operations, comprehensive income (loss), changes in equity and cash flows for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the corresponding quarterly accounting
period in the prior fiscal year, certified by a Responsible Officer of the
Company that they fairly present, in all material respects and in accordance
with GAAP, the financial condition of the Company and its consolidated
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (ii) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period. If the Company has filed (within the time period required
above) a Form 10-Q with the SEC for any fiscal quarter described above, then the
Lenders shall accept such Form 10-Q in lieu of such items.

(b)    Annual Financial Statements. Within 105 days (or such earlier date on
which the Company is required (giving effect to any extensions granted by the
SEC) to make any public filing of such information) after the end of each fiscal
year, (i) the consolidated balance sheet of the Company and its Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
operations, comprehensive income (loss), changes in equity and cash flows for
such fiscal year setting forth comparative figures for the preceding fiscal
year, together with an opinion from PricewaterhouseCoopers LLP or other
independent certified public accountants of recognized national standing (which
opinion (1) may be addressed to the board of directors and the shareholders of
the Company and (2) shall be without a “going concern” or like qualification or
exception nor any qualification or exception as to the scope of such audit)
which states that such statements presents fairly, in all material respects, the
financial position of the Company and its consolidated subsidiaries as of the
close of such fiscal year, and the results of operations and their cash flows
for the periods indicated, in conformity with GAAP and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year. If the Company has filed (within the time period
required above) a Form 10-K with the SEC for any fiscal year described above,
then the Lenders shall accept such Form 10-K in lieu of such items.

(c)    [Reserved].

(d)    Annual Budget. No later than sixty (60) days following the first day of
each fiscal year of the Company, a consolidated annual plan, prepared in
accordance with the Company’s normal accounting procedures applied on a
consistent basis, for the next fiscal year.

(e)    Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a Compliance Certificate from a Responsible Officer of the Company
substantially in the form of Exhibit E, certifying on behalf of the Company
that, to such Responsible Officer’s knowledge after due inquiry, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall set forth the reasonably detailed calculations
with respect to the financial covenants set forth in Section 10.11(a) through
(c) for such period (including, for the avoidance of doubt, the Collateral
Coverage Ratio as of such date).

 

64



--------------------------------------------------------------------------------

(f)    Notices. Promptly after any Responsible Officer of the Company or any of
its Restricted Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default or
any default or event of default under the Senior Notes Indenture or any
refinancing thereof or any Specified Secured Indebtedness or other debt
instrument in excess of the Threshold Amount, (ii) any litigation or
governmental investigation or proceeding pending against the Company or any of
its Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, or (iii) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.

(g)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Company or any of its Restricted Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
the Senior Notes pursuant to the terms of the Senior Notes Indenture.

(h)    Real Estate Taxes. As part of the first Compliance Certificate to come
due following the date upon which any real estate taxes secured by the Mortgaged
Property would first become delinquent, a certificate executed by a Responsible
Officer of the Company certifying that all such real estate taxes have been paid
in full.

(i)    Notices to Holders of Senior Notes and Specified Secured Indebtedness.
Contemporaneously with the sending or filing thereof, the Company will provide
to the Administrative Agent for distribution to each of the Lenders, any notices
provided to, or received from, holders of (I) Senior Notes, or any refinancing
thereof or (II) Specified Secured Indebtedness or other Indebtedness, in each
case of this clause (II), with a principal amount in excess of the Threshold
Amount.

(j)    Financial Statements of Unrestricted Subsidiaries. If following the
Closing Date, any Subsidiary (other than an Immaterial Subsidiary) is designated
as an Unrestricted Subsidiary, then simultaneously with the delivery of each set
of Section 9.01 Financials, a reconciliation reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

(k)    Beneficial Ownership Certification. To the extent the Company qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, an
updated Beneficial Ownership Certification as promptly as practicable following
any change in the information provided in the Beneficial Ownership Certification
delivered to any Lender in relation to the Company that would result in a change
to the list of beneficial owners identified in such certification.

(l)    Pension Plan Notices. The Company shall deliver to the Administrative
Agent upon request a complete copy of the most recent annual report (on Internal
Revenue Service Form 5500 series, including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) filed with the Internal Revenue
Service or other Governmental Authority of each Plan that is maintained or
sponsored by the Company or a Restricted Subsidiary.

(m)    Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Company or any of its Restricted
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

 

65



--------------------------------------------------------------------------------

(n)    Information required to be delivered pursuant to this Section shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information (including, in the case of
certifications required pursuant to clause (a) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the Securities and Exchange Commission
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications permitted by
Section 13.03.

9.02.    Books, Records and Inspections.

(a)    The Company and any Restricted Subsidiary will keep proper books of
record and accounts in which full, true and correct entries in conformity with
GAAP in all material respects.

(b)    The Company will permit the Administrative Agent, subject to reasonable
advance notice to, and reasonable coordination with, the Company and normal
business hours, to visit and inspect the properties of any Borrower, at the
Borrowers’ expense to the extent provided in clause (c) below, inspect, audit
and make extracts from any Borrower’s corporate, financial or operating records,
and discuss with its officers, employees, agents, advisors and (in the presence
of the Company, any Borrower or a Subsidiary of the Company, unless a Default or
Event of Default shall have occurred and be continuing) independent accountants
(subject to such accountants’ customary policies and procedures) such Borrower
business, financial condition, assets and results of operations. Neither the
Administrative Agent nor any Lender shall have any duty to any Borrower to share
any results of any field examination with any Borrower. The Company acknowledges
that all field examinations are conducted by or for the Administrative Agent and
Lenders for their purposes, and the Borrowers shall not be entitled to rely upon
them. The Administrative Agent and the Lenders shall, at the request of the
Company, share any results of any appraisal with the Credit Parties, subject to
any non-reliance or similar undertakings, if any, required by the appraiser or
the Lenders.

(c)    The Company (i) shall obtain an Appraisal Update prior to the fifth and
tenth anniversary of the most recent Appraisal; (ii) shall obtain an Appraisal
Update not more than six (6) months prior to, and giving pro forma effect to,
any event described in clauses (b) or (c) of the definition of “Appraisal Test
Date”; (iii) shall obtain an Appraisal Update not more than six (6) months (or
such later period as the Administrative Agent may approve in its discretion)
following the occurrence of an uninsured Recovery Event or other involuntary
sale, transfer or disposition with respect to the Collateral (unless the
Borrowers elect to restore or replace the property subject to such Recovery
Event or involuntary disposition pursuant to the terms of Section 2.09(b))
having a value as set forth in the immediately preceding Appraisal in excess in
excess of 5% of the appraised value of all Collateral pursuant to the most
recent Appraisal, calculated on a cumulative basis for all such events since the
date of the most recent Appraisal; provided that any Appraisal Update may, at
the option of the Company, be limited to the assets subject to such Recovery
Event or involuntary disposition; (iv) shall obtain an Appraisal Update upon the
request of the Administrative Agent or the Required Lenders following the
occurrence and during the continuance of an Event of Default; (v) may obtain an
Appraisal Update at such other times as it may determine; provided, however,
that in the case of any Appraisal Update required pursuant to either clauses
(ii) or (iii) above as a result of a Recovery Event with respect to, or a
voluntary or involuntary disposition of, Collateral (the “Transferred
Collateral”), to the extent such Transferred Collateral was separately valued in
the most recent Appraisal, the Borrower may elect, by notice to the
Administrative Agent, to exclude the value of such Transferred Collateral from
the calculations set forth in clause (iii) above or in clause (c) of the
definition of “Appraisal Test Date” by deducting the value of the Transferred
Collateral from the value of all Collateral for purposes of calculating the
Collateral Coverage Ratio.

 

66



--------------------------------------------------------------------------------

(d)    Subject to Section 13.01(a), reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with one examination per fiscal year of any Borrower’s books and
records, any Appraisal Update or any other financial or Collateral matters as
the Administrative Agent deems appropriate in each case subject to the
limitations on such examinations, audits and appraisals permitted under the
preceding two (2) paragraphs.

9.03.    Maintenance of Property; Insurance.

(a)    The Company and each Restricted Subsidiary will, (i) keep all tangible
property necessary to the business of the Company and such Restricted Subsidiary
in good working order and condition, ordinary wear and tear, casualty and
condemnation excepted, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Company and such Restricted Subsidiary and (iii) furnish to the Administrative
Agent, upon its request therefor, full information as to the insurance carried.

(b)    If at any time the improvements on a Mortgaged Property are located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Relevant Borrower shall,
or shall cause the applicable Credit Party to (i) maintain, with a financially
sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence of such insurance in form and substance reasonably acceptable to
the Administrative Agent, including, without limitation, evidence of annual
renewals of such insurance.

(c)    The Company and each Restricted Subsidiary will at all times keep its
property constituting Collateral insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Company and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee or additional
insured, as applicable) and (ii) if agreed by the insurer (which agreement the
Relevant Borrower shall use commercially reasonable efforts to obtain), shall
state that such insurance policies shall not be canceled without at least thirty
(30) days’ prior written notice thereof (or, with respect to non-payment of
premiums, ten (10) days’ prior written notice) by the respective insurer to the
Collateral Agent; provided that the requirements of this Section 9.03(c) shall
not apply to (x) insurance policies covering (1) directors and officers,
fiduciary or other professional liability, (2) employment practices liability,
(3) workers’ compensation liability, (4) automobile and aviation liability,
(5) health, medical, dental and life insurance, and (6) such other insurance
policies and programs as the Collateral Agent may approve; and
(y) self-insurance programs.

(d)    If the Company or any Restricted Subsidiary shall fail to maintain
insurance in accordance with this Section 9.03, or the Company or any Restricted
Subsidiary shall fail to so endorse and deposit all policies or certificates
with respect thereto, after any applicable grace period, the Administrative
Agent shall have the right (but shall be under no obligation), after five
(5) days’ notice to the Company, to procure such insurance and the Credit
Parties jointly and severally agree to reimburse the Administrative Agent for
all reasonable costs and expenses of procuring such insurance.

 

67



--------------------------------------------------------------------------------

9.04.    Existence; Franchises. The Company and any Restricted Subsidiary will
(a) do all things necessary to preserve and keep in full force and effect its
existence and (b) in the case of the Company and such Restricted Subsidiaries,
its and their rights, franchises, licenses, permits, and Intellectual Property,
in each case under this clause (b), to the extent the failure to do so would
reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by the Company or such Restricted Subsidiaries in accordance with
Section 10.02, (ii) the abandonment by the Company or such Restricted
Subsidiaries of any rights, franchises, licenses, permits, or Intellectual
Property that the Company reasonably determines are no longer material to the
operations of the Company and such Restricted Subsidiaries taken as a whole, or
(iii) the withdrawal by the Company or such Restricted Subsidiaries of their
respective qualification as a foreign corporation, partnership, limited
liability company or unlimited liability company, as the case may be, in any
jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

9.05.    Compliance with Statutes, etc. The Company and any Restricted
Subsidiary will comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls, ERISA, OFAC, FCPA,
Anti-Terrorism Laws, AML Legislation and Patriot Act), except in each case such
noncompliance as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

9.06.    Compliance with Environmental Laws. The Company and any Restricted
Subsidiary will comply with all Environmental Laws and permits applicable to, or
required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by the Company or any Restricted Subsidiary, and will
promptly pay or cause to be paid all costs and expenses incurred in connection
with such compliance, and will keep or cause to be kept all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws (other
than Liens imposed on leased Real Property resulting from the acts or omissions
of the owner of such leased Real Property or of other tenants of such leased
Real Property who are not within the control of the Company), except, in each
case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Restricted Subsidiary will
generate, use, treat, store, Release or permit the generation, use, treatment,
storage, or Release of Hazardous Materials at, on or under any Real Property now
or hereafter owned, leased or operated by the Company or any Restricted
Subsidiary, or transport or permit the transportation of Hazardous Materials to
or from any such Real Property (after giving effect to any emissions credits
available to the Company or any Subsidiary), except in compliance with all
Environmental Laws or where such non-compliance would not reasonably be expected
to have a Material Adverse Effect.

9.07.    ERISA. As soon as reasonably practicable and, in any event, within ten
(10) Business Days after the Company or any Restricted Subsidiary knows of the
occurrence of any of the following, the Company will deliver to the
Administrative Agent a certificate setting forth a reasonable level of detail as
to such occurrence and the action, if any, that the Company, such Restricted
Subsidiary or, to the knowledge of the Company, an ERISA Affiliate is required
or proposes to take, together with any notices required or proposed to be given
or filed by the Company, such Restricted Subsidiary, the Plan administrator or,
to the extent available, such ERISA Affiliate to or with the PBGC or any other
Governmental Authority, or a Plan

 

68



--------------------------------------------------------------------------------

participant and any notices received by the Company, such Restricted Subsidiary
or, to the extent available, such ERISA Affiliate from the PBGC or any other
Governmental Authority, or a Plan participant with respect thereto: that (a) an
ERISA Event has occurred that is reasonably expected to result in a Material
Adverse Effect; (b) there has been an increase in Unfunded Pension Liabilities
since the date the representations hereunder are given, or from any prior
notice, as applicable, in either case, which is reasonably expected to result in
a Material Adverse Effect; (c) there has been an increase in the estimated
withdrawal liability under Section 4201 of ERISA, if the Company, any Restricted
Subsidiary and the ERISA Affiliates were to withdraw completely from any and all
Multiemployer Plans which is reasonably expected to result in a Material Adverse
Effect; (d) the Company, any Restricted Subsidiary or, to the knowledge of the
Company, any ERISA Affiliate adopts, or commences contributions to, any Plan
subject to Section 412 of the Code, or adopts any amendment to a Plan subject to
Section 412 of the Code which is reasonably expected to result in a Material
Adverse Effect.

9.08.    [Reserved].

9.09.    [Reserved].

9.10.    Payment of Taxes. Each of the Company and any Restricted Subsidiary
will pay and discharge all material Taxes imposed upon it or upon its income or
profits or upon any properties belonging to it, prior to the date on which
penalties attach thereto and all material lawful claims which, if unpaid, might
become a Lien or charge upon any properties of the Company or any Restricted
Subsidiary not otherwise permitted under Section 10.01(i); provided that neither
the Company nor any Restricted Subsidiary shall be required to pay any such Tax
which is being contested in good faith and by appropriate proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.

9.11.    Use of Proceeds. Each Borrower will use the proceeds of the Loans only
as provided in Section 8.08.

9.12.    Additional Collateral; Further Assurances; etc.

(a)    Each Borrower and each Wholly-Owned Restricted Subsidiary which is a
Domestic Subsidiary, but excluding any Immaterial Subsidiary (unless such
Subsidiary is a Guarantor under the ABL Credit Facility or has otherwise been
designated as a Guarantor hereunder by the Company), will, grant to the
Collateral Agent for the benefit of the Secured Creditors security interests in
any Collateral owned by such Borrower and such Restricted Subsidiaries as are
not covered by the original Security Documents and as may be reasonably
requested from time to time by the Administrative Agent, the Collateral Agent or
the Required Lenders (collectively, as may be amended, modified or supplemented
from time to time, the “Additional Security Documents”). All such security
interests and Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and (subject to
exceptions as are reasonably acceptable to the Administrative Agent) shall
constitute, upon taking all necessary perfection action valid and enforceable
perfected security interests and Mortgages (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights in any jurisdiction and by equitable principles (regardless of whether
enforcement is sought in equity or at law)), superior to and prior to the rights
of all third Persons and subject to no other Liens except for Permitted Liens.
The Additional Security Documents or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect (subject to exceptions as are
reasonably acceptable to the Administrative Agent) the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Security
Documents and all Taxes, fees and other charges payable in connection therewith
shall be paid in full.

 

69



--------------------------------------------------------------------------------

(b)    With respect to any person that is or becomes after the Closing Date a
Wholly-Owned Restricted Subsidiary which is a Domestic Subsidiary, but excluding
any Immaterial Subsidiary (unless such Subsidiary is a Guarantor under the ABL
Credit Facility or has otherwise been designated as a Guarantor hereunder by the
Company), the applicable Credit Party that is the parent of such Wholly-Owned
Restricted Subsidiary or such Wholly-Owned Restricted Subsidiary, as applicable,
shall promptly (i) cause such new Domestic Subsidiary (A) to execute a joinder
agreement to this Agreement in form and substance satisfactory to the
Administrative Agent to join as a Borrower, or to the Credit Party Guaranty set
forth herein to join as a Guarantor and a joinder agreement to each applicable
Security Document, substantially in the form annexed thereto, and (B) if such
new Wholly-Owned Domestic Subsidiary owns any Collateral, cause such new
Wholly-Owned Domestic Subsidiary to take all actions necessary or advisable in
the opinion of the Administrative Agent or the Collateral Agent to cause the
Lien in the Collateral created by the applicable Security Document to be duly
perfected to the extent required by such agreement in accordance with all
applicable Requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent; and (ii) at the request of the Administrative Agent,
deliver to the Administrative Agent a signed copy of an opinion, addressed to
the Administrative Agent and the other Lenders, of counsel to the Credit Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 9.12(b) as the Administrative Agent may reasonably request.

(c)    Each of the Credit Parties which own any of the Collateral will, at the
expense of the Company, make, execute, endorse, acknowledge, file and/or deliver
to the Collateral Agent, promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at Company’s expense, any document
or instrument supplemental to or confirmatory of the Security Documents,
including opinions of counsel, or otherwise deemed by the Administrative Agent
or the Collateral Agent reasonably necessary for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except for Permitted Liens or as otherwise permitted by the
applicable Security Document.

(d)    Each of the Credit Parties agrees that each action required by clauses
(a) through (c) of this Section 9.12 shall be completed as soon as reasonably
practicable, but in no event later than ninety (90) days after such action is
required to be taken pursuant to such clauses or requested to be taken by the
Administrative Agent, Collateral Agent or the Required Lenders (or such longer
period as the Administrative Agent shall otherwise agree), as the case may be;
provided that in no event will the Credit Parties be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 9.12.

(e)    The Company shall be entitled, upon written request to the Administrative
Agent, to have any Subsidiary that is a Credit Party released from its
obligations under this Agreement and the other Credit Documents to which it is a
party, and to have all liens and security interests granted by such Subsidiary,
if (x)(A) such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder, (B) such Person ceases to be a Restricted
Subsidiary or (C) such Subsidiary is an Immaterial Subsidiary and (y), if such
Subsidiary is a Borrower, all Loans and other Obligations of such Borrower have
been paid in full or have been assumed by another Borrower on terms and
conditions satisfactory to the Administrative Agent.

9.13.    [Reserved].

 

70



--------------------------------------------------------------------------------

9.14.    Post-Closing Obligation. Within thirty (30) days of the Closing Date,
or such later date as the Administrative Agent may agree in its sole discretion,
the items described in clause (a) of the definition of “Mortgaged Property
Support Documents”.

9.15.    Farm Credit Equities.

(a)    So long as any Farm Credit Lender is a Lender hereunder, Resolute FP US
Inc. and each other Borrower that acts as a Relevant Borrower under this
Agreement (or, alternatively, all of the Borrowers acting collectively) will
acquire equity in such Farm Credit Lender in such amounts and at such times as
such Farm Credit Lender may require in accordance with its bylaws and capital
plan, as applicable, (as each may be amended from time to time), except that,
notwithstanding any other agreement to the contrary, the maximum amount of
equity that the Borrower(s) may be required to purchase (x) in each Farm Credit
Lender in connection with the Loans made by such Farm Credit Lender may not
exceed the maximum amount permitted by such Farm Credit Lender’s bylaws and the
capital plan, as applicable, (1) at the time this Agreement is entered into or
(2) in the case of a Farm Credit Lender that becomes a Lender after the Closing
Date as a result of an assignment or Accordion Increase, at the time of the
closing of the related assignment or Accordion Increase, and (y) in all Farm
Credit Lenders in the aggregate may not exceed $10,000. The Borrower(s)
acknowledge receipt of a copy of (i) each Farm Credit Lender’s most recent
annual report, and if more recent, it’s latest quarterly report, (ii) each Farm
Credit Lender’s Notice to Prospective Stockholders (or other applicable notice
document) and (iii) each Farm Credit Lender’s bylaws and capital plan, as
applicable (and, if applicable, any related loan or membership application),
which describe the nature of all of Resolute FP US Inc. and each other Relevant
Borrower’s stock and other equities in each Farm Credit Lender required in
connection with its patronage loan from the Farm Credit Lenders as well as
capitalization requirements (the “Farm Credit Equities”), and agrees to be bound
by the terms thereof.

(b)    Each party hereto acknowledges that the bylaws and capital plan, as
applicable, of each Farm Credit Lender that is a Lender hereunder (as each may
be amended from time to time) shall govern (i) the rights and obligations of the
parties with respect to the Farm Credit Equities and any patronage refunds or
other distributions made on account thereof or on account of the patronage of
the Borrower(s) with such Farm Credit Lender, (ii) the eligibility of the
Borrower(s) for patronage distributions from such Farm Credit Lender (in the
form of Farm Credit Equities and cash) and (iii) patronage distributions, if
any, in the event of a sale of a participation interest. Subject to the
definition of “Eligible Assignee”, each Farm Credit Lender that is a Lender
hereunder reserves the right to assign or sell participations in all or any part
of its Commitments or outstanding Loans hereunder on a non-patronage basis.

(c)    Each party hereto acknowledges that each Farm Credit Lender that is a
Lender hereunder has a statutory first Lien pursuant to the Farm Credit Act on
all Farm Credit Equities that the Borrower(s) may now own or hereafter acquire,
which statutory Lien shall be the sole and exclusive benefit of each such Farm
Credit Lender. Notwithstanding anything herein or in any other Credit Document
to the contrary, the Farm Credit Equities shall not constitute security for the
Obligations due to any other Lender. To the extent that any of the Credit
Documents create a Lien on the Farm Credit Equities or on patronage accrued by
any Farm Credit Lender for the account of the Borrower(s) (including, in each
case, proceeds thereof), such Lien shall be for the sole and exclusive benefit
of such Farm Credit Lender and shall not be subject to pro rata sharing
hereunder. Neither the Farm Credit Equities nor any accrued patronage shall be
offset against the Obligations except that, in the event of an Event of Default,
each Farm Credit Lender that is a Lender hereunder may elect to apply the cash
portion of any patronage distribution or retirement of equity to amounts due
under this Agreement. The Borrower(s) acknowledge that any corresponding tax
liability associated with such application is the sole responsibility of the
Borrower(s). No Farm Credit Lender shall have an obligation to retire the Farm
Credit Equities upon any Event of Default, Default or any other default by a
Borrower or any other Credit Party, or at any other time, either for application
to the Obligations or otherwise.

 

71



--------------------------------------------------------------------------------

9.16.    Designation of Unrestricted Subsidiaries. The Company may at any time
after the Closing Date designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary by written
notice to the Administrative Agent; provided that (i) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Payment Conditions shall be satisfied on a pro forma basis, (iii) in the case of
any Borrower designated as an Unrestricted Subsidiary, all Loans outstanding to
such Borrower shall be repaid in full, (iv) [reserved], (v) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of (I) the Senior Notes Indenture, (II) the ABL Credit Facility or
(III) any other debt instrument of the Company or its Restricted Subsidiaries,
in each case of this clause (III), with a principal amount in excess of the
Threshold Amount, (vi) within thirty (30) days (or such later date as the
Administrative Agent may agree in its sole discretion) after giving effect to
the designation of an Unrestricted Subsidiary as a Restricted Subsidiary, the
Company shall comply with the provisions of Section 9.12 with respect to such
designated Restricted Subsidiary, (vii) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary, (viii) in the case of the designation
of any Subsidiary as an Unrestricted Subsidiary, no recourse whatsoever (whether
by contract or by operation of law or otherwise) may be had to the Company or
any Restricted Subsidiary or any of their respective properties or assets for
any obligations of such Unrestricted Subsidiary except as permitted by
Section 10.05 and (ix) the Company shall have delivered to the Administrative
Agent and each Lender a certificate executed by its chief financial officer or
treasurer, certifying to the best of such officer’s knowledge, compliance with
the requirements of the preceding clauses (i) through (vii), inclusive, and
containing the calculations (in reasonable detail) required by the preceding
clause (ii). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (A) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(B) a return on any Investment by the Company in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Company’s Investment in such Subsidiary.

9.17.    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by the Collateral Agent to any Person to
realize upon any Collateral, shall be borne and paid by the Credit Parties. The
Collateral Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in the Collateral Agent’s
actual possession), for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at the Credit Parties’ sole risk.

Section 10    Negative Covenants. The Company and any Restricted Subsidiary
hereby covenant and agree that on and after the Closing Date and so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder (other than (i) any indemnification obligations arising hereunder for
which no claim has been made and (ii) Secured Hedging Obligations).

10.01.    Liens. Each of the Company and any Restricted Subsidiary will not
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of the Company or
any Restricted Subsidiary, whether now owned or hereafter acquired; provided
that the provisions of this Section 10.01 shall not prevent the creation,
incurrence, assumption or existence of, or any filing in respect of, the
following (Liens described below are herein referred to as “Permitted Liens”):

 

72



--------------------------------------------------------------------------------

(i)    Liens for Taxes, assessments or governmental charges or levies not
delinquent or as to which the period of grace, if any, related thereto has not
expired or Liens for Taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;

(ii)    Liens in respect of property or assets of the Company or any Restricted
Subsidiary, which were incurred in the ordinary course of business and do not
secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
contractors’, materialmen’s and mechanics’ Liens and other similar Liens arising
in the ordinary course of business, and which are either (i) not overdue for a
period of more than sixty (60) days, or, (ii) if more than sixty (60) days
overdue, (A) as to which no action has been taken to enforce such Lien or
(B) that are being contested in good faith by appropriate action diligently
pursued; provided that in each case full provision for the payment of such Liens
has been made on the books of such Person if and to the extent required by GAAP;

(iii)    Liens in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii), plus modifications,
renewals, replacements, refinancings and extensions of such Liens; provided that
(x) the aggregate principal amount of the Indebtedness, if any, secured by such
Liens does not increase from that amount outstanding at the time of any such
renewal, replacement or extension, plus accrued and unpaid interest and cash
fees and expenses (including premium) incurred in connection with such renewal,
replacement or extension, (y) any such renewal, replacement or extension does
not encumber any additional assets or properties of the Company or any
Restricted Subsidiary which are Collateral (other than after-acquired property
that is affixed or incorporated into the property encumbered by such Lien on the
Closing Date and the proceeds and products thereof) and (z) the lien priority
attaching to any such renewal, replacement or extension shall be no higher than
the original Liens in existence on the Closing Date;

(iv)    Liens created pursuant to the Credit Documents (including Liens securing
Secured Hedging Obligations);

(v)    Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Company or any Restricted
Subsidiary and any interest or title of a lessor under any lease (whether a
Capital Lease or an operating lease) permitted by this Agreement or the Security
Documents;

(vi)    Liens on assets not constituting Collateral securing Indebtedness
incurred (A) in reliance on the Incurrence Test or (B) under Section 10.04(ix)
(any such Indebtedness described in clause (A) or (B) that is secured by Liens
permitted under this clause (vi), “Specified Secured Indebtedness”);

(vii)    Liens placed upon property acquired, improved, repaired or constructed
after the Closing Date and used in the ordinary course of business of the
Company or any Restricted Subsidiary and placed at the time of the acquisition,
improvement, repair or construction thereof by the Company or such Restricted
Subsidiary or within 270 days thereafter to secure Indebtedness incurred to pay
all or a portion of the purchase,

 

73



--------------------------------------------------------------------------------

improvement, repair or construction price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition, improvement,
repair or construction of any such property or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided
that (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(iii) and (y) in all events, the Lien encumbering such property so
acquired, improved, repaired or constructed does not encumber any other asset of
the Company or such Restricted Subsidiary; provided, further that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender on customary terms;

(viii)    imperfections of title, statutory exceptions to title, restrictive
covenants, rights of way, easements, servitudes, mineral interest reservations,
reservations made in the grant from the Crown, municipal and zoning by-laws and
ordinances or similar laws or rights reserved to or vested in any Governmental
Authority agency to control or regulate the use of any real property, general
real estate taxes and assessments not yet delinquent and other encumbrances on
real property that (i) do not arise out of the incurrence of any Indebtedness
for money borrowed and (ii) do not interfere with or impair in any material
respect the operation, in the ordinary course of business, of the real property
on which such Lien is imposed;

(ix)    Liens arising from precautionary UCC, the Civil Code of the Province of
Quebec, the Personal Property Security Act (as in effect in any other province
in Canada) and the regulations thereunder, or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x)    attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09 or securing appeal or other surety bonds relating to such
judgments;

(xi)    statutory and common law landlords’ liens under leases to which the
Company or any Restricted Subsidiary is a party;

(xii)    Liens (other than Liens imposed under Canadian Employee Benefits
Legislation) incurred in the ordinary course of business in connection with
workers’ compensation claims, unemployment insurance and social security
benefits and Liens, deposits, and pledges securing the performance of bids,
tenders and leases in the ordinary course of business, statutory obligations,
surety, stay, customs or appeal bonds, performance bonds and other obligations
of a like nature (other than letters of credit) incurred in the ordinary course
of business;

(xiii)    Permitted Encumbrances;

(xiv)    Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of any Restricted Subsidiary in existence
at the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 10.04, and (y) such Liens do not attach to any
other asset of the Company or any Restricted Subsidiary; and any extensions,
renewals and replacements thereof so long as the aggregate principal amount of
the Indebtedness secured by such Liens does not increase from that amount
outstanding at the time of any such extension, renewal or replacement, plus
accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and such
extension, renewal or replacement does not encumber any asset or properties of
the Company or any Restricted Subsidiary other than the proceeds of the assets
subject to such Lien;

 

74



--------------------------------------------------------------------------------

(xv)    Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04 or securing other obligations
of such Foreign Subsidiaries not constituting Indebtedness;

(xvi)    Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xv);

(xvii)    any encumbrances or restrictions (including, without limitation, put
and call agreements) with respect to the Equity Interests of any Joint Venture
or Joint Venture Subsidiary arising pursuant to the agreement evidencing or
governing such Joint Venture, Joint Venture Subsidiary or their respective
members or partners;

(xviii)    Liens in favor of any Credit Party securing intercompany Indebtedness
permitted by Section 10.04; provided that any Liens securing such Indebtedness
shall, to the extent such Lien are on Collateral, be subordinated to the Liens
created pursuant to the Security Documents pursuant to an intercreditor
arrangement or subordination agreement reasonably satisfactory to the
Administrative Agent;

(xix)    Liens solely on specific items of inventory or other goods (and
proceeds thereof) of any Person securing such Person’s obligations in respect of
bankers’ acceptances or letters of credit issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xx)    Liens solely on insurance policies and the proceeds thereof (whether
accrued or not) and rights or claims against an insurer, in each case securing
insurance premium financings permitted under Section 10.04(x);

(xxi)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxii)    Liens (x) comprising rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by any Credit Party or Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements, (y) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and (z) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of setoff) and which are within the general
parameters customary in the banking industry;

(xxiii)    Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

 

75



--------------------------------------------------------------------------------

(xxiv)    Liens securing obligations of Credit Parties under Indebtedness
incurred under Sections 10.04(iv) and (ix) that, to the extent such Liens are on
Collateral, are secured on a junior basis to the Obligations pursuant to
intercreditor arrangements reasonably satisfactory to the Administrative Agent;

(xxv)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any
Restricted Subsidiary in the ordinary course of business;

(xxvi)    receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxvii)    Liens on assets of or Equity Interests issued by a Joint Venture,
Joint Venture Subsidiary or Unrestricted Subsidiary securing Indebtedness of
such Joint Venture, Joint Venture Subsidiary or Unrestricted Subsidiary, so long
as, such Indebtedness is recourse to the Company or its Restricted Subsidiaries
only (x) to the extent of such Equity Interest and (y) as permitted by
Section 10.05;

(xxviii)    Liens relating solely to employee contributions withheld from pay by
a Canadian Subsidiary but not yet due to be remitted to a Canadian Pension Plan
pursuant to any Canadian Employee Benefits Legislation;

(xxix)    Liens securing obligations under a Tax Incentive Transaction on the
property subject thereto, so long as the related Indebtedness is permitted by
Section 10.04(xiv);

(xxx)    Liens on assets other than the Collateral securing obligations under
Hedging Agreements that do not constitute Obligations hereunder and other
Indebtedness permitted under Section 10.04(xiii);

(xxxi)    Liens on an Escrow Indebtedness Escrow Account and on the funds on
deposit therein;

(xxxii)    Movable hypothecs granted to landlords in the Province of Quebec to
secure the payment of rent and the performance of other obligations arising
under a lease of real or immovable property provided that such movable hypothec
affects only the tangible assets of the tenant situated in the premises leased
under such lease;

(xxxiii)    Liens created under any agreement relating to the sale, transfer or
other disposition of assets permitted hereunder; provided that such Liens relate
solely to the assets to be sold, transferred or otherwise disposed;

(xxxiv)    Liens on not more than Cdn.$132,000,000 of cash collateral of
Canadian Subsidiaries securing Indebtedness permitted under Section 10.04(xvi);

(xxxv)    so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$40,000,000 (or such greater amount as approved by the Administrative Agent in
its sole discretion) securing any Hedging Agreements permitted hereunder that do
not constitute Obligations hereunder;

 

76



--------------------------------------------------------------------------------

(xxxvi)    Liens on the ABL Priority Collateral securing the ABL Credit Facility
and any other obligations owed to the ABL Lenders (including “Secured Bank
Product Obligations,” as such term is defined in the ABL Credit Facility);

(xxxvii)    Liens on any claims for refunds with respect to deposits for
estimated custom duties (including, but not limited to, countervailing and/or
anti-dumping duties), together with any deposit account which is established for
holding such refunds (and no other amounts);

(xxxviii)    each Farm Credit Lender’s statutory Lien in the Farm Credit
Equities; and

(xxxix)    Liens not securing Indebtedness and not otherwise permitted by the
foregoing clauses (i) through (xxxviii), to the extent securing liabilities not
in excess of, $25,000,000 in the aggregate at any time outstanding.

In connection with the granting of Liens of the type described in this
Section 10.01 by the Company and any Restricted Subsidiary, the Administrative
Agent and the Collateral Agent shall, and shall be authorized to, take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

For all purposes hereunder, (x) a Lien need not be incurred solely by reference
to one category of Liens of the type described in this Section 10.01 but may be
incurred under any combination of such categories (including in part under one
such category and in part under any other such category), and (y) in the event
that a Lien (or any portion thereof) meets the criteria of one or more of such
categories of Liens of the type described in this Section 10.01, the Company or
applicable Restricted Subsidiary may, in its sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this Section 10.01.

10.02.    Consolidation, Merger, or Sale of Assets, etc. Each of the Company and
any Restricted Subsidiary will not wind up, liquidate or dissolve its affairs or
merge, amalgamate or consolidate, or convey, sell, lease or otherwise dispose of
all or any part of its property or assets, or enter into any sale-leaseback
transactions of any Person, except that:

(i)    any member of the Combined Group may make any Investment permitted by
Section 10.05;

(ii)    Subject to Section 2.09(b)(ii), the Company and any Restricted
Subsidiary may sell assets, so long as (x) no Default or Event of Default has
occurred and is continuing or would result therefrom, (y) each such sale is on
terms and conditions not less favorable to the Company or such Restricted
Subsidiary as would reasonably be obtained by the Company or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate and the Company or the respective Restricted Subsidiary
receives at least fair market value (as determined in good faith by the Company
or such Restricted Subsidiary, as the case may be) and (z) in the case of any
single transaction (other than an Asset Exchange) that involves (I) any of the
Collateral (other than Collateral transferred in an Excluded Asset Disposition)
or (II) assets or Equity Interests having a fair market value of more than
$25,000,000, at least 75% of the consideration received by the Company or such
Restricted Subsidiary shall be in the form of cash or Cash Equivalents (taking
into account the amount of cash and Cash Equivalents,

 

77



--------------------------------------------------------------------------------

the principal amount of any promissory notes and the fair market value, as
determined by the Company or such Restricted Subsidiary, as the case may be, in
good faith, of any other consideration) and is paid at the time of the closing
of such sale; provided, however, that for purposes of this clause (z)(II), the
following shall be deemed to be cash: (A) any liabilities (as shown on such
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of such Borrower or such Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
disposition, (B) any securities received by such Borrower or such Restricted
Subsidiary from such transferee that are converted by such Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable asset sale, and (C) any Designated Non-Cash
Consideration received by the Company or any Restricted Subsidiary in such asset
sale having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z)(II) that
is at that time outstanding, not to exceed the greater of (1) $75,000,000 and
(2) 2.00% of Consolidated Total Assets at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value);

(iii)    each of the Company and any Restricted Subsidiary may sell upon payment
therefor in the ordinary course of business any Accounts in connection with any
reverse factoring program established by an Account Debtor (x) as in effect on
the Closing Date or (y) thereafter to the extent the Company in good faith
believes that such program is in the beneficial interest of the Company and its
Subsidiaries, taken as a whole, with respect to establishing or continuing its
relationship with such Account Debtor;

(iv)    each of the Company and any Restricted Subsidiary may sell or discount,
in each case in the ordinary course of business, accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

(v)    each of the Company and any Restricted Subsidiary may sell assets
pursuant to a Tax Incentive Transaction;

(vi)    each of the Company and any Restricted Subsidiary may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Company or any Restricted Subsidiary,
including of Intellectual Property;

(vii)    (x) any Domestic Subsidiary of the Company may be merged, consolidated,
or amalgamated with or into the Company (so long as the surviving Person of such
merger, consolidation or amalgamation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any State thereof or the District of Columbia and, if
such surviving Person is not the Company, such Person expressly assumes, in
writing, all the obligations of the Company under the Credit Documents pursuant
to an assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent) or any other Domestic Subsidiary (y) any Foreign
Subsidiary may be merged, consolidated, dissolved, amalgamated or liquidated
with or into any Wholly-Owned Foreign Subsidiary of the Company, so long as such
Wholly-Owned Foreign Subsidiary is the surviving or continuing corporation of
such

 

78



--------------------------------------------------------------------------------

merger, consolidation, dissolution, amalgamation or liquidation and (z) any
Foreign Subsidiary of the Company may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any Credit Party (so long as such Credit
Party is the surviving or continuing corporation of such merger, consolidation,
dissolution, amalgamation or liquidation); provided that any such merger,
consolidation, dissolution, amalgamation or liquidation shall only be permitted
pursuant to this clause (vii), so long as (I) no Default or Event of Default
then exists or would exist immediately after giving effect thereto, (II) if any
such merger, consolidation or amalgamation is between a Credit Party and a
Subsidiary not a Credit Party, then the surviving Person of such merger,
consolidation or amalgamation must be a Credit Party; and (III) any security
interests and Liens granted to the Collateral Agent for the benefit of the
Secured Creditors in and on the assets of any such Person subject to any such
transaction shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation or liquidation);

(viii)    any Subsidiary of the Company may be liquidated or dissolved so long
as no Event of Default exists or would result therefrom, and (a) if such
Subsidiary is a Restricted Subsidiary, all of the assets of such entity are
transferred to another Restricted Subsidiary and (b) if such Subsidiary is a
Credit Party, (1) all of the assets of such Subsidiary are transferred to
another Credit Party and (2) any security interests and Liens granted to the
Collateral Agent for the benefit of the Secured Creditors in and on the assets
of any such Person subject to any such transaction shall remain in full force
and effect and perfected and enforceable;

(ix)    any transfer arising out of the granting or creation of any Permitted
Lien;

(x)    sales, transfers or dispositions of Cash Equivalents in the ordinary
course of business;

(xi)    sale of accounts pursuant to put options entered into in the ordinary
course of business, not for speculative purposes but to complement trade
insurance;

(xii)    each of the Company and any Restricted Subsidiary may make sales or
leases of (A) inventory and (B) goods held for sale, in each case in the
ordinary course of business;

(xiii)    each of the Company and any Restricted Subsidiary may sell or
otherwise dispose of (x) outdated, obsolete, surplus or worn out tangible or
real property, in each case, in the ordinary course of business or in connection
with the sale or other disposition of manufacturing assets, (y) tangible or real
property no longer used or useful in the conduct of the business of the Company
and any Restricted Subsidiary or (z) leasehold improvements or leased assets in
connection with the termination of the lease;

(xiv)    in order to effect a sale, transfer or disposition otherwise permitted
by this Section 10.02, any Restricted Subsidiary may be merged, amalgamated or
consolidated with or into another Person, or may be dissolved or liquidated;

(xv)    each of the Company and any Restricted Subsidiary may affect
Sale-Leaseback Transactions involving real property and/or equipment acquired
after the Closing Date and not more than 180 days prior to such Sale-Leaseback
Transaction for cash in an amount at least equal to the cost of such property;

 

79



--------------------------------------------------------------------------------

(xvi)    each of the Company and any Restricted Subsidiary may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xvii)    each of the Company and any Restricted Subsidiary may make transfers
of property subject to casualty or condemnation proceedings upon the occurrence
of the related Recovery Event;

(xviii)    each of the Company and any Restricted Subsidiary may abandon or
allow to lapse Intellectual Property rights in the ordinary course of business,
which in the reasonable business judgment of the Company or a Restricted
Subsidiary are not material to the conduct of the business of the Company and
any Restricted Subsidiary taken as a whole;

(xix)    each of the Company and any Restricted Subsidiary may make voluntary
terminations of or unwind Hedging Agreements;

(xx)    each of the Company and any Restricted Subsidiary may terminate leases
and subleases;

(xxi)    each of the Company or any Restricted Subsidiary may sell or otherwise
dispose of property to the extent that (x) such property is exchanged for credit
against the purchase price of similar replacement property or (y) the proceeds
of such sale or disposition are promptly applied to the purchase price of such
replacement property;

(xxii)    sales, dispositions or contributions of property (A) between members
of the Combined Group, (B) between Restricted Subsidiaries (other than members
of the Combined Group), (C) by Restricted Subsidiaries that are not Credit
Parties to the Credit Parties or (D) by Credit Parties to any Restricted
Subsidiary that is not a member of the Combined Group; provided that (1) the
portion (if any) of any such sale, disposition or contribution of property made
for less than fair market value, (2) any noncash consideration received in
exchange for any such sale, disposition or contribution of property, shall in
each case constitute an Investment in such Restricted Subsidiary and (3) no
Collateral may be sold, disposed of or contributed by a Credit Party to a
Restricted Subsidiary that is not a Credit Party pursuant to this clause
(xxii) other than pursuant to an Excluded Asset Disposition;

(xxiii)    dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxiv)    any transfer of property or assets that is a surrender or waiver of a
contractual, regulatory, or legal right or a settlement, surrender, or release
of a contractual, regulatory, legal or tort claim; and

(xxv)    dispositions permitted by Section 10.03.

10.03.    Restricted Payments. Each of the Company and any Restricted Subsidiary
will not make any Restricted Payment with respect to the Company or any
Restricted Subsidiary, except that:

 

80



--------------------------------------------------------------------------------

(i)    any Restricted Subsidiary may make Restricted Payments to the Company or
to other Restricted Subsidiaries which directly or indirectly own equity
therein;

(ii)    any non-Wholly-Owned Subsidiary of the Company may declare and pay cash
dividends to its shareholders generally so long as the Company or any Restricted
Subsidiary which owns the Equity Interests in the Subsidiary paying such
dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii)    so long as no Default or Event of Default exists at the time of the
applicable Restricted Payment or would exist immediately after giving effect
thereto, the Company may make Restricted Payments to redeem or repurchase Equity
Interests of the Company from management, employees, officers and directors (and
their successors and assigns) of the Company and any Restricted Subsidiary;
provided that (A) the aggregate amount paid in respect of all such Equity
Interests so redeemed or repurchased shall not (net of any cash proceeds
received from issuances of its Equity Interests in connection with such
redemption or repurchase), in either case, exceed $20,000,000 in any calendar
year; (B) such amount in any calendar year may be increased by an amount not to
exceed: (I) the cash proceeds of key man life insurance policies received by the
Company or any Restricted Subsidiary after the Closing Date; plus (II) the net
proceeds from the sale of Equity Interests of the Company, in each case to
members of management, managers, directors or consultants that occurs after the
Closing Date; less (III) the amount of any Restricted Payments previously made
with the cash proceeds described in the preceding clause (I); and
(C) cancellation of Indebtedness owing to the Company from members of
management, officers, directors, employees of the Company or any Subsidiary in
connection with a repurchase of Equity Interests of any Parent Company will not
be deemed to constitute a Restricted Payment for purposes of this Agreement;

(iv)    the Company may make cash payments in lieu of issuing fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Company;

(v)    reasonable and customary indemnities to directors, officers and employees
in the ordinary course of business;

(vi)    repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards or programs (including,
but not limited to, with respect to the payment of tax obligations triggered by
such exercise);

(vii)    the Company may make Restricted Payments so long as the Payment
Conditions are satisfied on a pro forma basis immediately after giving effect to
such Restricted Payment;

(viii)    purchases of minority interests in non-Wholly-Owned Subsidiaries by
the Company and the Guarantors permitted in Section 10.05;

(ix)    the Company and each Restricted Subsidiary may declare and make
Restricted Payments payable solely in the Equity Interests of such Person so
long as in the case of dividend or other distribution by a Restricted
Subsidiary, the Company or a Restricted Subsidiary receives at least its pro
rata share of such Restricted Payment;

 

81



--------------------------------------------------------------------------------

(x)    the Company or any Subsidiary may make payments of dividends on
Disqualified Equity Interests issued in accordance with Section 10.04;

(xi)    the Company may make payments with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company, so long as such payments are made substantially concurrently with such
contribution and, with respect to any such payments, no Event of Default shall
have occurred and be continuing or would result therefrom; and

(xii)    the Company and any Restricted Subsidiary may make Restricted Payments
within sixty (60) days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have complied with another
provision of this Section 10.03.

10.04.    Indebtedness. The Company will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii)    Indebtedness under Hedging Agreements so long as the entering into of
such Hedging Agreements are bona fide hedging activities and are not for
speculative purposes;

(iii)    Indebtedness of the Company and any Restricted Subsidiary evidenced by
Capitalized Lease Obligations and purchase money Indebtedness described in
Section 10.01(vii); provided that in no event shall the aggregate principal
amount of all such Indebtedness incurred or assumed after the Closing Date
permitted by this clause (iii) exceed at any one time outstanding of
$125,000,000;

(iv)    Indebtedness if, after giving effect to the incurrence thereof and any
substantially simultaneous application of proceeds thereof, the pro forma
Interest Coverage Ratio would be greater than or equal to 2.00 to 1.00 (such
test, the “Incurrence Test”);

(v)    (i) Indebtedness of any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness); provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) at the time such
Indebtedness is incurred or assumed, the Incurrence Test is met on a pro forma
basis for such incurrence or assumption and (ii) any refinancings, renewals or
extensions of any Indebtedness incurred pursuant to clause (i); provided that
(a) the aggregate principal amount of the Indebtedness to be refinanced, renewed
or extended does not increase from that amount outstanding at the time of any
such refinancing, renewal or extension, plus accrued and unpaid interest and
cash fees and expenses (including premium) incurred in connection with such
renewal, replacement or extension, (b) no additional obligors shall incur or
guarantee such refinancing beyond those obligated as of the Permitted
Acquisition, (c) such Indebtedness shall not be secured by assets other than by
some or all of the assets (including after acquired assets of the applicable
type) that secured the Indebtedness to be refinanced, (d) such Indebtedness does
not have a Weighted Average Life to Maturity at the time such refinancing
Indebtedness is incurred which is less than the remaining Weighted Average Life
to Maturity of the Indebtedness being

 

82



--------------------------------------------------------------------------------

refinanced, renewed or extended, (e) such Indebtedness has a maturity that is
later than the maturity of the Indebtedness being refinanced, renewed or
extended and (f) to the extent such refinancing Indebtedness extends, renews or
refinances Indebtedness subordinated to the Loans in right of payment or
security, such refinancing Indebtedness is subordinated to the Loans at least to
the same extent as the Indebtedness being extended, renewed or refinanced;

(vi)    intercompany Indebtedness among the Company and any Restricted
Subsidiary to the extent permitted by Section 10.05(vi) or Section 10.05(xix);

(vii)    (x) the Senior Notes, (y) Indebtedness under the ABL Credit Facility
and (z) Indebtedness outstanding on the Closing Date and listed on
Schedule 10.04(vii) (“Existing Indebtedness”) and any subsequent extension,
renewal or refinancing thereof; provided that the aggregate principal amount of
the Indebtedness to be extended, renewed or refinanced does not increase from
that amount outstanding at the time of any such extension, renewal or
refinancing, plus accrued and unpaid interest and cash fees and expenses
(including premium) incurred in connection with such renewal, replacement or
extension; provided, further, that such refinancing Indebtedness: (x) has a
Weighted Average Life to Maturity at the time such refinancing Indebtedness is
incurred which is not less than the remaining Weighted Average Life to Maturity
of the Indebtedness being extended, renewed or refinanced; and (y) to the extent
such refinancing Indebtedness extends, renews or refinances Indebtedness
subordinated to the Loans in right of payment or security, such refinancing
Indebtedness is subordinated to the Loans at least to the same extent as the
Indebtedness being extended, renewed or refinanced;

(viii)    Indebtedness of Foreign Subsidiaries that are not members of the
Combined Group; provided that the aggregate principal amount of Indebtedness
outstanding pursuant to this clause (viii) shall not at any time exceed the
greater of (x) $75,000,000 and (y) 1.5% of Consolidated Total Assets, calculated
as of the then most recent fiscal quarter for which financial statements have
been delivered immediately prior to the date such Indebtedness is incurred;

(ix)    other Indebtedness of the Company and its Restricted Subsidiaries up to
$500,000,000; provided that either (x) the Payment Conditions shall have been
satisfied on a pro forma basis for such Indebtedness or (y) such Indebtedness
shall have a Weighted Average Life to Maturity of at least 6 months greater than
the Latest Maturity Date;

(x)    Indebtedness incurred in the ordinary course of business to finance
insurance premiums not exceeding the amount of such unpaid premiums in the
aggregate;

(xi)    Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business;

(xii)    unsecured Indebtedness of the Company and any Restricted Subsidiary up
to $500,000,000; provided that any Indebtedness incurred under this clause
(xii) that either (x) is incurred when the Payment Conditions have not been
satisfied on a pro forma basis for such Indebtedness or (y) does not have a
Weighted Average Life to Maturity of at least 6 months greater than the Latest
Maturity Date, shall not exceed $100,000,000;

 

83



--------------------------------------------------------------------------------

(xiii)    to the extent constituting Indebtedness, (i) performance, surety, bid,
appeal or similar bonds, completion guarantees or similar instruments, including
letters of credit and bankers’ acceptances (not incurred for the purpose of
borrowing money), in each case provided in the ordinary course of business, and
(ii) agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guarantees or letters of credit, surety bonds or
performance bonds securing any obligations pursuant to such agreement, incurred
in connection with the disposition of any business, assets or Subsidiary of the
Company or lease permitted by Section 10.02 (but not in respect of Indebtedness
for borrowed money or Capitalized Lease Obligations);

(xiv)    Indebtedness under a Tax Incentive Transaction;

(xv)    Indebtedness in the form of any earnout or other similar contingent
payment obligation incurred in connection with an acquisition or Investment
permitted hereunder;

(xvi)    Indebtedness in respect of letters of credit issued and reimbursement
obligations with respect to amounts drawn under such letters of credit, in an
aggregate principal amount at any time outstanding not in excess of
Cdn.$125,000,000; provided that (A) such Indebtedness may be secured only by
Liens permitted under Section 10.01(xxxiv);

(xvii)    Contingent Obligations to insurers required in connection with
worker’s compensation and other insurance coverage incurred in the ordinary
course of business;

(xviii)    guarantees made by the Company or any Restricted Subsidiary of
Indebtedness of the Company or any such Restricted Subsidiary permitted to be
outstanding under this Section 10.04; provided that such guarantees are
permitted by Section 10.05;

(xix)    guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx)    guarantees of Indebtedness of directors, officers and employees of the
Company or any Restricted Subsidiary in respect of expenses of such Persons in
connection with relocations and other ordinary course of business purposes;

(xxi)    guarantees of Indebtedness of a Person in connection with a Joint
Venture and Indebtedness of Subsidiaries of the Company that are not
Wholly-Owned Subsidiaries; provided that the aggregate principal amount of any
Indebtedness so guaranteed or incurred shall not exceed $50,000,000;

(xxii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five (5) Business Days of its incurrence;

 

84



--------------------------------------------------------------------------------

(xxiii)    salary, wages, bonuses, severance, pension and health and welfare
retirement benefits, fringe benefits or the equivalent thereof to current and
former employees or other service providers of the Company or any Restricted
Subsidiary incurred in the ordinary course of business, (y) Indebtedness
representing deferred compensation or stock-based compensation to employees of
the Company and its Restricted Subsidiaries and (z) Indebtedness consisting of
promissory notes issued by any member of the Combined Group to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of any Parent
Company permitted by Section 10.03;

(xxiv)    Indebtedness of any member of the Combined Group as an account party
in respect of trade letters of credit issued in the ordinary course of business;
and

(xxv)    Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xvi).

For purposes of determining compliance with this Section 10.04, in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness of the type described in this
Section 10.04, the Company or the applicable Restricted Subsidiary may, in its
sole discretion, at the time of incurrence or issuance, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 10.04.

10.05.    Advances, Investments and Loans. Each of the Company and any
Restricted Subsidiary will not, directly or indirectly, lend money or credit or
make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
or designate a Subsidiary as an Unrestricted Subsidiary (each of the foregoing,
an “Investment” and, collectively, “Investments” and with the value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value or any write-ups, write-downs or write-offs thereof
but giving effect to any cash return or cash distributions received by the
Company and any Restricted Subsidiary with respect thereto), except that the
following shall be permitted:

(i)    Investments consisting of accounts receivable created or acquired, and
deposits, prepayments and other credits to suppliers made, in the ordinary
course of business;

(ii)    the Company and any Restricted Subsidiary may acquire and hold cash and
Cash Equivalents;

(iii)    the Company and any Restricted Subsidiary may hold the Investments held
by them or committed to be made by them on the Closing Date and described on
Schedule 10.05(iii), and any modification, replacement, renewal or extension
thereof that does not increase the principal amount thereof unless any
additional Investments made with respect thereto are permitted under the other
provisions of this Section 10.05;

(iv)    the Company and any Restricted Subsidiary may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

 

85



--------------------------------------------------------------------------------

(v)    Investments consisting of Hedging Agreements permitted by
Section 10.04(ii);

(vi)    (a) the Company and any Restricted Subsidiary may make intercompany
loans to and other Investments in members of the Combined Group, (b) any Foreign
Subsidiary may make intercompany loans to and other Investments in the Company
or any Restricted Subsidiary so long as all payment obligations of the Credit
Parties are, unless prohibited by the terms of the ABL Credit Facility,
subordinated to their obligations under the Credit Documents on terms consistent
with Section 14.07 hereof or otherwise reasonably satisfactory to the
Administrative Agent, (c) the Credit Parties may make intercompany loans to,
guarantees on behalf of, and other Investments in, Subsidiaries that are not
members of the Combined Group so long as the aggregate amount of outstanding
loans, guarantees and other Indebtedness made or committed to be made on or
after the Closing Date pursuant to this subclause (c) does not exceed
$25,000,000 at any time, (d) any Restricted Subsidiary that is not a Credit
Party may make intercompany loans to, and other Investments in, any other
Restricted Subsidiary that is also not a Credit Party, (e) additional loans and
advances made to or in such Subsidiaries as part of the Company’s consolidated
cash management operations in the ordinary course of business in an aggregate
amount not to exceed $50,000,000 outstanding at any time; provided that each
cash management account between any Credit Party and any Subsidiary that is not
Wholly-Owned shall be settled at least quarterly and (f) Credit Parties may make
intercompany loans and other Investments in any Restricted Subsidiary that is
not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that results in the proceeds of the initial Investment being
invested in one or more members of the Combined Group;

(vii)    Permitted Acquisitions so long as (x) if the acquisition consideration
exceeds $50,000,000, (i) the Permitted Acquisition Conditions shall be satisfied
on a pro forma basis and (ii) within thirty (30) days of the consummation of
such Permitted Acquisition (or such longer period as may be agreed by the
Administrative Agent in its sole discretion), the Acquired Entity or Business
shall have complied with the provisions of Section 9.12 to the extent any Person
is required to become a Credit Party or grant or perfect security thereunder;
and (y) to the extent the aggregate amount of Permitted Acquisitions in any
month exceeds $25,000,000, the Company shall have delivered to the
Administrative Agent and each Lender a certificate executed by its chief
financial officer or treasurer, certifying to the best of such officer’s
knowledge, compliance with the requirements of the definition of “Permitted
Acquisition Conditions,” and containing the calculations (in reasonable detail)
required by clause (ii) thereof;

(viii)    loans and advances by the Company and any Restricted Subsidiary to
officers, directors and employees of the Company and any Restricted Subsidiary
not to exceed $20,000,000 at any time outstanding in connection with
(i) relocations and other ordinary course of business purposes (including travel
and entertainment expenses) and (ii) any such Person’s purchase of Equity
Interests of any Parent Company; provided that no cash is actually advanced
pursuant to this clause (ii) unless immediately repaid;

(ix)    advances of payroll payments to employees of the Company and any
Restricted Subsidiary in the ordinary course of business;

(x)    non-cash consideration may be received in connection with any sale of
assets permitted pursuant to Section 10.02(ii);

 

86



--------------------------------------------------------------------------------

(xi)    Investments in existence on the Closing Date by the Company, each other
Borrower and their respective Subsidiaries in their respective Subsidiaries;

(xii)    Investments consisting of guaranties and Contingent Obligations
permitted by Section 10.04;

(xiii)    any Investments consisting of (i) any contract pursuant to which the
Company or any Subsidiary obtains the right to cut, harvest or otherwise acquire
timber on property owned by any other Person, whether or not the Company’s or
such Subsidiary’s obligations under such contract are evidenced by a note or
other instrument, or (ii) loans or advances to customers of the Company or any
Subsidiary of the Company, including leases of personal property of the Company
or such Subsidiary to such customers provided that the contracts, loans and
advances constituting permitted Investments pursuant to this clause (xiii) shall
not exceed $20,000,000 at any time outstanding;

(xiv)    extensions of trade credit may be made in the ordinary course of
business (including advances made to distributors), Investments received in
satisfaction or partial satisfaction of previously extended trade credit from
financially troubled account debtors, Investments consisting of prepayments to
suppliers made in the ordinary course of business and loans or advances made to
distributors, suppliers or subcontractors in the ordinary course of business;

(xv)    earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxiii);

(xvi)    Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xvii)    Investments in the nature of prepaid expenses, pledges or deposits
with respect to leases, utilities, workers’ compensation, trade, performance and
similarly deposits provided to third parties in the ordinary course of business;

(xviii)    Investments in the ordinary course of business consisting of UCC
Article 3 or similar endorsements for collection or deposit;

(xix)    Investments in assets not meeting the definition of “Acquired Entity or
Business” so long as the Payment Conditions are satisfied on a pro forma basis
immediately after giving effect to such Investments;

(xx)    Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxi)    the Farm Credit Equities and any other stock or securities of, or
Investments in, any Farm Credit Lender or its investment services or programs;
and

 

87



--------------------------------------------------------------------------------

(xxii)    Other Investments in an aggregate amount not to exceed the greater of
(x) $100,000,000 or (y) 2.25% of Consolidated Total Assets, calculated as of the
then most recent fiscal quarter for which financial statements have been
delivered immediately prior to the date such Investment is made, net of any
return of or on such Investments; provided that no more than $50,000,000 of such
Investments at any time shall be made other than in Joint Ventures and
Unrestricted Subsidiaries.

In connection with any commitment, definitive agreement or similar event
relating to an Investment, the Company may, at its option (the Company’s
election to exercise such option in connection with any Investment, an
“Investment Election”), designate such Investment as having occurred on the date
of the commitment, definitive agreement or event relating thereto (such date,
the “Investment Test Date”) if, after giving pro forma effect to such Investment
and all related transactions in connection therewith and any related pro forma
adjustments, the Company or applicable Restricted Subsidiary would have been
permitted to make such Investment on such date in compliance with this
Agreement, any related subsequent actual consummation or making of such
Investment will be deemed for all purposes under this Agreement to have been
consummated or made on such date; provided that the foregoing shall not apply to
determining Specified Availability for purposes of the Payment Conditions or the
Permitted Acquisition Conditions. If the Company has made an Investment Election
for any Investment, then in connection with any calculation of any ratio, test
or basket availability with respect to the incurrence of Indebtedness or Liens,
the making of Restricted Payments, the making of any Permitted Acquisition or
other Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Company, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant Investment Test Date and prior to the earlier of the date on which such
Investment is actually consummated or made or the date that the commitment,
definitive agreement or similar event relating to such Investment is terminated,
revoked or expires without consummation or the making of such Investment, for
purposes of determining whether such Subsequent Transaction is permitted under
this Agreement, any such ratio, test or basket shall be required to be satisfied
on a pro forma basis assuming such Investment and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated or made.

10.06.    Transactions with Affiliates. Each of the Company and any Restricted
Subsidiary will not enter into any transaction or series of related transactions
with any Affiliate of the Company or any of its Subsidiaries, other than on
terms and conditions not less favorable to the Company or such Restricted
Subsidiary as would reasonably be obtained by the Company or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except:

(i)    Restricted Payments may be paid to the extent provided in Section 10.03;

(ii)    loans and other transactions among the Company and any Restricted
Subsidiary (and any Parent Company) may be made to the extent otherwise
expressly permitted under Section 10;

(iii)    customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of the Company and any
Subsidiary;

(iv)    the Company and any Subsidiary may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions, stay bonuses, severance and other similar
compensatory arrangements with officers, employees and directors of the Company
and any Restricted Subsidiary in the ordinary course of business;

 

88



--------------------------------------------------------------------------------

(v)    to the extent not otherwise prohibited by this Agreement, transactions
between or among the Company and any Restricted Subsidiary shall be permitted
(including equity issuances);

(vi)    transactions with any Person (other than an Unrestricted Subsidiary)
that is an Affiliate by reason of the ownership by the Company or its Restricted
Subsidiaries in the Equity Interest of such Person;

(vii)    the provision by the Company or any of its Restricted Subsidiaries of
ordinary course administrative and other services, including, without
limitation, any accounting, legal, treasury, credit and cash management,
management, marketing, sales, labor, customer relations, indemnification,
logistics, human resources, tax, insurance and procurement services, to
Unrestricted Subsidiaries; and

(viii)    any Investment permitted by Section 10.05.

10.07.    Limitations on Payments of Indebtedness; Modifications of Senior Notes
Indenture, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc. Each of the Company and any Restricted Subsidiary will not:

(i)    make any voluntary or optional payment or prepayment on or redemption or
acquisition for value of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto or any other Person money or
securities before due for the purpose of paying when due), the Senior Notes or
any Specified Secured Indebtedness or unsecured Indebtedness, other than (i) any
refinancing of Indebtedness permitted by Section 10.04; (ii) any refinancing of
any Specified Secured Indebtedness or unsecured Indebtedness (other than the
Senior Notes) pursuant to refinancings of such Indebtedness permitted under
Section 10.04; (iii) prepayments, repurchases, redemptions or defeasances of
Indebtedness with shares of common stock of the Company or out of the net
proceeds from the sale of common stock of the Company; (iv) any prepayment on or
redemption or acquisition for value of any such Indebtedness (including, in each
case without limitation, by way of depositing with the trustee with respect
thereto or any other Person money or securities before due for the purpose of
paying when due) so long as the Payment Conditions are satisfied on a pro forma
basis immediately after giving effect to the consummation of the proposed
repayment or prepayment; (v) prepayments of Indebtedness between the Company and
its Subsidiaries; and (vi) in an aggregate amount since the Closing Date not to
exceed $5,000,000;

(ii)    amend or modify, or permit the amendment or modification of any
provision of, the Senior Notes Indenture other than any amendment or
modification that is not adverse to the interests of the Lenders in any material
respect;

(iii)    amend or modify, or permit the amendment or modification of any
provision of, any documents governing Specified Secured Indebtedness (after the
entering into thereof) with an aggregate principal amount of $50,000,000 or more
other than any amendment or modification that is not adverse to the interests of
the Lenders in any material respect; or

 

89



--------------------------------------------------------------------------------

(iv)    amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents in the relevant
jurisdiction), as applicable, or any agreement entered into by it with respect
to its Equity Interests, or enter into any new agreement with respect to its
Equity Interests, unless such amendment, modification, change or other action
contemplated by this clause (iv) could not reasonably be expected to be adverse
in any material respect to the interests of the Lenders.

10.08.    Limitation on Certain Restrictions on Subsidiaries. Each of the
Company and any Restricted Subsidiary will not, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by the Company or any
Restricted Subsidiary, or pay any Indebtedness owed to the Company or any
Restricted Subsidiary, (b) make loans or advances to the Company or any
Restricted Subsidiary or (c) transfer any of its properties or assets to the
Company or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of:

(i)    applicable law;

(ii)    this Agreement and the other Credit Documents;

(iii)    the Senior Notes Indenture or in any agreement evidencing, governing or
securing any Specified Secured Indebtedness or effecting a refinancing,
replacement or substitution of the Senior Notes or any Specified Secured
Indebtedness; provided that the provisions relating to such encumbrance or
restriction contained in any such agreement are no more onerous, when taken as a
whole, to any Subsidiary of the Company than those contained in the Senior Notes
Indenture;

(iv)    customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Company or any Restricted Subsidiary;

(v)    customary provisions restricting assignment of any licensing agreement
(in which the Company or any Restricted Subsidiary is the licensee) or other
contract entered into by the Company or any Restricted Subsidiary in the
ordinary course of business;

(vi)    restrictions on the transfer of any asset pending the close of the sale
of such asset;

(vii)    any agreement or instrument governing Indebtedness assumed in
connection with a Permitted Acquisition, to the extent the relevant encumbrance
or restriction was not agreed to or adopted in connection with, or in
anticipation of, the respective Permitted Acquisition and does not apply to the
Company or any Restricted Subsidiary, or the properties of any such Person,
other than the Persons or the properties acquired in such Permitted Acquisition;

(viii)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix)    any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;

 

90



--------------------------------------------------------------------------------

(x)    an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no more onerous, when taken as a whole, to any
Subsidiary of the Company than those contained in the agreements or instruments
referred to in such clause (vii);

(xi)    restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Company that is not
a Credit Party, which Indebtedness is permitted by Section 10.04;

(xii)    Restrictions arising out of Permitted Liens, so long as such
restrictions only apply to the assets subject to such Permitted Lien;

(xiii)    customary subordination of subrogation, contribution and similar
claims contained in guaranties permitted hereunder;

(xiv)    any restrictions on the payment of dividends imposed on any Foreign
Subsidiary organized under the laws of Canada in favor of Canadian Governmental
Authorities;

(xv)    customary encumbrances or restrictions in joint venture agreements,
asset sale agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, which restrictions relate solely to the activities of
such joint venture or are otherwise applicable only to the assets that are the
subject to such agreement;

(xvi)    customary encumbrances or restrictions contained in sales of, or in
agreements relating to the sale of, Equity Interests or assets of any Subsidiary
of the Company pending such sale; provided that such encumbrances and
restrictions apply only to the Subsidiary of the Company to be sold and such
sale is permitted hereunder;

(xvii)    any such encumbrances or restrictions imposed in connection with
consignment agreements entered into in the ordinary course of business; and

(xviii)    negative pledges permitted by Section 10.10(x).

10.09.    Business.

(a)    The Company will not permit at any time the primary business activities
of the Company and its Restricted Subsidiaries taken as a whole to be other than
in the forest products, paper products, foodstuffs, energy and recycling
industries (including, without limitation, the manufacturing and production of
paper, packaging products, wood products, tissue products, forest fiber, and
wood pulp and activities involving associated materials and byproducts thereof),
the distribution of any such product, and any business or other activities
resulting from a conversion of existing assets or that are reasonably similar,
ancillary, incidental, complementary or related to, or a reasonable extension,
development, derivation, or expansion of, any such businesses.

(b)    The Company will not change its (i) accounting policies or reporting
practices, except as permitted by GAAP, or (ii) fiscal year.

 

91



--------------------------------------------------------------------------------

10.10.    Negative Pledges. Each of the Company and any Restricted Subsidiary
shall not agree or covenant with any Person to restrict in any way its ability
to grant any Lien on its assets in favor of the Lenders, other than pursuant to
any intercreditor agreement contemplated by this agreement, and except that this
Section 10.10 shall not apply to:

(i)    any covenants contained in this Agreement or any other Credit Documents
or that exist on the Closing Date;

(ii)    covenants contained in the Senior Notes Indenture and the ABL Credit
Facility as in effect on the Closing Date;

(iii)    any documents governing Specified Secured Indebtedness (in each case so
long as same do not restrict the granting of Liens to secure Indebtedness
pursuant to this Agreement);

(iv)    covenants and agreements made in connection with any agreement relating
to secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v)    customary provisions in leases, subleases, licenses or sublicenses and
other contracts restricting the right of assignment thereof;

(vi)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii)    restrictions imposed by law;

(viii)    customary restrictions and conditions contained in agreements relating
to any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix)    contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;

(x)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if either such Indebtedness is
not incurred by a Credit Party and such lien does not attach to assets of a
Credit Party or such negative pledge or restriction expressly permits Liens on
the Collateral for the benefit of the Administrative Agent and/or the Collateral
Agent and the Secured Creditors with respect to the credit facilities
established hereunder and the Obligations under the Credit Documents on a senior
basis and without a requirement that such holders of such Indebtedness be
secured by such Liens securing the Obligations under the Credit Documents
equally and ratably or on a junior basis;

(xi)    restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

 

92



--------------------------------------------------------------------------------

(xii)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(xiii)    any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such encumbrance and other restrictions than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and

(xiv)    covenants contained in the ABL Credit Facility.

10.11.    Financial Covenants.

(a)    Each of the Company and any Restricted Subsidiary shall not permit the
Capitalization Ratio to be greater than 45.0% at any time.

(b)    On any date when Specified Availability (as defined in the ABL Credit
Facility) is less than the greater of (x) ten percent (10%) of the Line Cap (as
defined in the ABL Credit Facility) and (y) $45,000,000 (the “FCCR Test Amount”)
for two (2) consecutive Business Days, the Company will not permit its
Consolidated Fixed Charge Coverage Ratio to be less than 1.0 to 1.0, tested for
the four fiscal quarter period ending on the last day of the most recently ended
fiscal quarter for which financial statements were delivered pursuant to
Section 9.01(a), and at the end of each succeeding fiscal quarter thereafter,
until the date on which Specified Availability has exceeded the FCCR Test Amount
for twenty-one (21) consecutive days.

(c)    Each of the Company and any Restricted Subsidiary shall not permit both
(i) the Collateral Coverage Ratio to be less than 1.8 to 1.0 as of (A) the
Closing Date or (B) any Appraisal Test Date and (ii) a period of 180 days to
elapse following the Closing Date or such Appraisal Test Date where the Credit
Parties have not (x) prepaid the Obligations, (y) reduced the unfunded portion
of the Revolving Commitments or, prior to the Delayed Draw Term Loan Commitment
Termination Date, the Delayed Draw Term Loan Commitments pursuant to
Section 2.07(b) or (z) pledged additional assets pursuant to
Section 2.09(b)(iv), in each case in an amount sufficient to cause the
Collateral Coverage Ratio to be not less than 1.8:1.0.

10.12.    [Reserved].

Section 11    Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01.    Payments. Any Borrower shall (i) default in the payment when due of
any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three (3) or more Business Days, in the payment when due
of any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

11.02.    Representations, etc. Any representation, warranty or statement made
or deemed made by any Credit Party herein or in any other Credit Document or in
any certificate delivered to the Administrative Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

 

93



--------------------------------------------------------------------------------

11.03.    Covenants. The Company or any Restricted Subsidiary shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(f)(i), 9.02(b), 9.04 (as to the existence of the
Company), 9.11, (other than any such default which is not directly caused by the
action or inaction of the Company or any Restricted Subsidiary, which such
default shall be subject to clause (iii) below), or Section 10, (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in Section 9.02(c), and such default shall continue unremedied for a
period of ten (10) Business Days after the earlier of (x) written notice thereof
to the defaulting party by the Administrative Agent or the Required Lenders or
(y) a Responsible Officer of such defaulting party gains knowledge of such
default or (iii) default in the due performance or observance by it of any other
term, covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Sections 11.01 and 11.02), and such
default shall continue unremedied for a period of thirty (30) days after the
earlier of (x) written notice thereof to the defaulting party by the
Administrative Agent or the Required Lenders or (y) a Responsible Officer of
such defaulting party gains knowledge of such default; or

11.04.    Default Under Other Agreements. (i) The Company, any other Credit
Party or any other Restricted Subsidiary that is a Significant Subsidiary or any
group of Restricted Subsidiaries that, taken together, would constitute a
Significant Subsidiary shall (x) default in any payment of any Indebtedness
(other than the Obligations and other than intercompany Indebtedness permitted
by Section 10.04) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations and other than intercompany
Indebtedness permitted by Section 10.04) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations and other than intercompany Indebtedness permitted by
Section 10.04) of the Company or any Restricted Subsidiary shall be declared to
be (or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof;
provided that (A) other than with respect to the ABL Credit Facility, it shall
not be a Default or an Event of Default under this Section 11.04 unless the
aggregate principal amount of all Indebtedness as described in preceding clauses
(i) and (ii) is at least equal to the Threshold Amount and (B) the preceding
clause (ii) shall not apply to Indebtedness that becomes due as a result of a
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is otherwise permitted hereunder; or

11.05.    Bankruptcy, etc. The Company, any other Credit Party or any other
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary shall, to the extent applicable, commence a voluntary case or
proceeding concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”) or commence analogous case, proceeding, step or procedure in
any jurisdiction under any other Debtor Relief Laws; or an involuntary case or
proceeding is commenced against the Company, any other Credit Party or any other
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary in any jurisdiction, and the petition or proceeding is not
controverted within twenty-one (21) days, or is not dismissed within sixty
(60) days, after commencement of the case or proceeding; or a custodian (as
defined in the Bankruptcy Code), receiver, interim receiver, receiver-manager,
trustee, liquidator, administrator, monitor or similar officer is appointed for,
or takes charge of, all or substantially all of the property of the Company, any
other Credit Party or any other Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary, or the Company, any other Credit Party or
any other Restricted Subsidiary that is a

 

94



--------------------------------------------------------------------------------

Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary commences any other
proceeding under any Debtor Relief Laws of any jurisdiction whether now or
hereafter in effect relating to the Company, any other Credit Party or any other
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary, or there is commenced against the Company, any other Credit Party or
any other Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary any such proceeding which remains undismissed for a period of sixty
(60) days, or the Company, any other Credit Party or any other Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary is
adjudicated, or is deemed for the purposes of any applicable law to be,
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered against the Company, any other Credit Party or any
other Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary; or the Company, any other Credit Party or any other Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary
suffers any appointment of any custodian, receiver, interim receiver,
receiver-manager, trustee, liquidator, administrator, monitor or the like for it
or any substantial part of its property to continue undischarged or unstayed for
a period of sixty (60) days; or the Company, any other Credit Party or any other
Restricted Subsidiary that is a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary makes a general assignment for the benefit of creditors; or any
corporate, limited liability company or similar action is taken by the Company,
any other Credit Party or any other Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary for the purpose of effecting any of the
foregoing; or

11.06.    ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted in a Material Adverse Effect; (b) there is
or arises Unfunded Pension Liability which has resulted in a Material Adverse
Effect, (c) there is or arises any potential withdrawal liability under
Section 4201 of ERISA, if the Company, any Restricted Subsidiary or the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans
which has resulted in a Material Adverse Effect or (d) a Foreign Pension Plan
has failed to comply with, or be funded in accordance with, applicable law which
has resulted in a Material Adverse Effect; or

11.07.    Credit Documents. (i) Any Credit Document shall for any reason cease
to be, or shall be asserted in writing by any Borrower or any Restricted
Subsidiary not to be, a legal, valid and binding obligation of any party thereto
or (ii) any of the Security Documents shall for any reason cease to be in full
force and effect, or shall cease to give the Collateral Agent for the benefit of
the Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation (to the extent provided therein),
a perfected security interest in, and Lien on, all of the Collateral (other than
immaterial Collateral), in favor of the Collateral Agent, superior to and prior
to the rights of all third Persons (except as permitted by Section 10.01), and
subject to no other Liens (except as permitted by Section 10.01)); or

11.08.    Guaranties. Any Credit Party Guaranty or any provision thereof shall
cease to be in full force or effect as to any Credit Party, or any Guarantor or
any Person acting for or on behalf of such Credit Party shall deny or disaffirm
such Credit Party’s obligations under the Credit Party Guaranty to which it is a
party; or

 

95



--------------------------------------------------------------------------------

11.09.    Judgments. One or more judgments or decrees shall be entered against
the Company or any Restricted Subsidiary (other than an Immaterial Subsidiary)
involving in the aggregate for the Company and any such Restricted Subsidiary a
liability or liabilities (not paid or fully covered by a reputable and solvent
insurance company with respect to judgments for the payment of money) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of sixty
(60) consecutive days, and the aggregate amount of all such judgments and
decrees (to the extent not paid or fully covered by such insurance company)
equals or exceeds the Threshold Amount; or

11.10.    Change of Control. A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Company, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Credit Party, the result which would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice): (i) declare the Commitments terminated, whereupon all Commitments of
each Lender shall forthwith terminate immediately; (ii) declare the principal of
and any accrued interest in respect of all Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents; (iv) enforce each Credit Party
Guaranty and (v) terminate, reduce or condition any Commitment.

11.11.    Application of Funds. After the exercise of remedies provided for
above (or after the Loans have automatically become immediately due and
payable):

(a)    any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.11, be applied in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent, the Collateral
Agent and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by the Administrative Agent and/or the Collateral
Agent in connection therewith;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Hedging Obligations);

Third, to interest then due and payable on Loans and other amounts due pursuant
to Sections 3.01, 3.02 and 5.01;

Fourth, to the principal balance of Loans then outstanding and all Secured
Hedging Obligations pro rata;

Fifth, to all other Obligations pro rata; and

Sixth, the balance, if any, as required by any intercreditor agreement or, in
the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns).

 

96



--------------------------------------------------------------------------------

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Sixth of this Section 11.11(a), the Credit
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.11 is subject to the provisions of any intercreditor
agreement.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 11.11.

Section 12    The Administrative Agent and Collateral Agent.

12.01.    Appointment and Authorization.

(a)    Each Lender hereby irrevocably designates and appoints (i) AAC as
Administrative Agent and Collateral Agent for such Lender, and (ii) AAC as Lead
Arranger for such Lender, each to act as specified herein and in the other
Credit Documents. Each Lender hereby irrevocably authorizes the Administrative
Agent and the Collateral Agent to take such action on its behalf under the
provisions of this Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent and the Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth herein. None of the Agents (other than the
Administrative Agent and the Collateral Agent) shall have any rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement or any
of the other Credit Documents, except in its capacity, as applicable, as a
Lender hereunder. The Agents shall not have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Agents. Without limiting the generality of the foregoing sentence, the use of
the term “agent” herein and in the other Credit Documents with reference to the
Agents is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b)    Each of the Lenders (including in its capacity as a Secured Hedge
Provider) hereby further authorizes the Administrative Agent to enter into any
intercreditor agreement (including those contemplated by Section 10.01(vi)) and
any respective amendments thereto on behalf of such Lender. Without limiting the
generality of the foregoing, each of the Lenders hereby authorizes and directs
the Administrative Agent to bind each Lender to the actions required by such
Lender under the terms of any intercreditor agreement (including those
contemplated by Section 10.01(vi)).

(c)    The provisions of this Section 12 (other than Sections 12.09 and 12.11)
are solely for the benefit of the Agents, the Lenders and the Borrowers shall
not have rights as a third party beneficiary of any of such provisions.

12.02.    Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their duties under this Agreement or any other Credit
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of such Administrative Agent’s
or the Collateral Agent’s gross negligence or willful misconduct as determined
in a final nonappealable judgment by a court of competent jurisdiction.

 

97



--------------------------------------------------------------------------------

12.03.    Liability of Agents. No Agent-Related Person shall (a) be liable for
any action taken or omitted to be taken by it under or in connection with this
Agreement or any other Credit Document or the transactions contemplated hereby
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such
Agent-Related Person shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11) or (ii) in the absence of its own gross
negligence or willful misconduct as determined in a final nonappealable judgment
by a court of competent jurisdiction in connection with its duties expressly set
forth herein, (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Credit Party or
any officer thereof, contained herein or in any other Credit Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or for any failure of any Credit Party or any other party to any
Credit Document to perform its obligations hereunder or thereunder, or (c) have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Credit Documents that such Agent-Related Person is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that each of the Administrative Agent and the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Administrative Agent or Collateral Agent
to liability or that is contrary to any Credit Document or applicable law. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party or
any Affiliate thereof.

12.04.    Reliance by the Agents.

(a)    Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Credit Party), independent accountants and other experts selected
by such Administrative Agent or Collateral Agent. Each of the Administrative
Agent and the Collateral Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Administrative
Agent and the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Credit Document
in accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b)    For purposes of determining compliance with the conditions specified in
Section 6, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

98



--------------------------------------------------------------------------------

12.05.    Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Company referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Section 11; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable or
in the best interest of the Lenders.

12.06.    Credit Decision; Disclosure of Information by the Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Agents that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrowers
and the other Credit Parties hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

12.07.    Indemnification of the Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent (and its officers, directors, employees, agents and attorneys in fact
which are acting on behalf of the such Agent) (to the extent not reimbursed by
or on behalf of any Credit Party and without limiting the obligation of any
Credit Party to do so), pro rata, and hold harmless each Agent (and its
officers, directors, employees, agents and attorneys in fact which are acting on
behalf of such Agent) from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent (and its officers, directors, employees, agents and
attorneys in fact which are acting on behalf of such Agent) of any portion of
such Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such Agent’s
(and its officers, directors, employees, agents and attorneys in fact which are
acting on behalf such Agent) own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the

 

99



--------------------------------------------------------------------------------

foregoing, each Lender shall reimburse each Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including, without limitation, the
reasonable fees and disbursements of counsel) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the such
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive termination of the Revolving
Commitments, the payment of all other Obligations and the resignation of the
Agents.

12.08.    Administrative Agent in Its Individual Capacity. AAC and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Credit Parties and their respective Affiliates as though AAC was not the
Administrative Agent hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, AAC or its Affiliates
may receive information regarding any Credit Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Credit Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, AAC shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
an Administrative Agent, and the terms “Lender” and “Lenders” include AAC in its
individual capacity.

12.09.    Successor Administrative Agent or Collateral Agent. The Administrative
Agent may resign as Administrative Agent upon thirty (30) days’ notice to the
Lenders and to the Company. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, which successor administrative agent shall
be consented to by the Company at all times other than during the existence of
an Event of Default under Section 11.01 or 11.05 (which consent of the Company
shall not be unreasonably withheld or delayed). If no successor administrative
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and with the consent of the Company at all times other than
during the existence of an Event of Default under Section 11.01 or 11.05, a
successor administrative agent from among the Lenders; provided that any such
successor administrative agent shall be either (a) a Farm Credit Lender or (b)a
domestic office of a commercial bank organized under the laws of the United
States or any State thereof, or a United States branch of a bank that is
organized under the laws of another jurisdiction, in either case which has a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
its appointment as successor administrative agent hereunder, the Person acting
as such successor administrative agent shall succeed to all the rights, powers
and duties of the retiring Administrative Agent and the term “Administrative
Agent” shall mean such successor administrative agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 12 and
Section 13.01 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor administrative agent has accepted appointment as Administrative Agent
by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. The
foregoing provisions of this Section 12.09 shall apply mutatis mutandis to the
Collateral Agent.

 

100



--------------------------------------------------------------------------------

12.10.    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.05 and 13.01) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.05 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

12.11.    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent and the Collateral Agent, as applicable,

(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (A) upon termination of the Revolving
Commitments and payment in full of all Obligations (other than (i) contingent
indemnification obligations and expense reimbursement obligations not yet due
and payable and (ii) Secured Hedging Obligations not due and payable), (B) that
is sold or to be sold to a Person that is not a Credit Party as part of or in
connection with any sale permitted hereunder, (C) subject to
Section 13.12(a)(ii), if approved, authorized or ratified in writing by the
Required Lenders or (D) if the property subject to such Lien is owned by a
Subsidiary Guarantor, subject to Section 13.12, upon release of such Subsidiary
Guarantor from its obligations under the Credit Party Guaranty pursuant to
clause (c) below;

(b)    at the request of the Company, to subordinate any Lien on any property
granted to or held by the Collateral Agent or Administrative Agent under any
Credit Document to the holder of any Lien on such property that is permitted by
Section 10.01(vii) and (xiv) but only to the extent such Sections permit such
Lien to be prior to the Liens held by the Collateral Agent and the
Administrative Agent under the Credit Documents; and

(c)    to release any Credit Party from its obligations under this Agreement and
the other Credit Documents to which it is a party, and to release all liens and
security interests granted by such Guarantor, if (x)(A) such Person ceases to be
a Restricted Subsidiary as a result of a transaction permitted hereunder,
(B) such Person ceases to be a Restricted Subsidiary or (C) such Person is an
Immaterial Subsidiary and (y), if such Credit Party is a Borrower, all Loans and
other Obligations of such Borrower have been paid in full or assumed by another
Borrower on terms and conditions satisfactory to the Administrative Agent.

 

101



--------------------------------------------------------------------------------

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as applicable, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Credit Party Guaranty pursuant to this
Section 12.11.

12.12.    Secured Hedge Providers. Each Secured Hedge Provider, by delivery of a
notice to the Administrative Agent of such agreement, agrees to be bound by this
Section 12. Each such Secured Hedge Provider shall indemnify and hold harmless
Agent-Related Persons, to the extent not reimbursed by the Credit Parties,
against all claims that may be incurred by or asserted against any Agent-Related
Person in connection with such provider’s Secured Hedging Obligations.

12.13.    Administrative Agent and the Collateral Agent. The Administrative
Agent shall also act as the “collateral agent” under the Credit Documents, and
each of the Lenders (in its capacity as a Lender) and other Agent hereby
irrevocably appoint and authorize the Administrative Agent to act as the agent
of such Lender and such Agent for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this capacity, the Administrative Agent, as
“collateral agent” and any agent, employee or attorney-in-fact appointed by the
“collateral agent” pursuant to Section 12.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the “collateral agent,” shall be entitled to the benefits of all
provisions of this Section 12 and Section 13 as though such agent, employee or
attorney-in-fact were the “collateral agent” under the Credit Documents, as set
forth in full herein with respect thereto.

12.14.    Withholding Taxes. To the extent required by any applicable laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Credit Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 5.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
ten (10) days after demand therefor, any and all Taxes and any and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent demonstrable error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 12.14. The agreements in
this Section 12.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

12.15.    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrowers or any other Credit Party, that
at least one of the following is and will be true:

 

102



--------------------------------------------------------------------------------

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments, or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84–14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84–14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).

 

103



--------------------------------------------------------------------------------

Section 13    Miscellaneous.

13.01.    Payment of Expenses, etc.

(a)    The Credit Parties hereby jointly and severally agree to: (i) pay all
reasonable and documented out-of-pocket costs and expenses, within thirty
(30) days of demand therefor, (A) of the Agents, the Lead Arranger (including,
without limitation, the reasonable fees and disbursements of one primary
counsel, and, if reasonably necessary, one local counsel in any relevant
jurisdiction and an additional counsel in the case of conflicts) in connection
with the preparation, execution and delivery of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein, the administration hereof and thereof and any amendment, waiver or
consent relating hereto or thereto (whether or not effective), (B) of the Agents
and the Lead Arranger in connection with their syndication efforts with respect
to this Agreement, (C) of the Agents, the Lead Arranger and each Lender in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings and (D) of the Agents, Lead Arranger and
Lenders in connection with Collateral monitoring, Collateral reviews and
appraisals (including, without limitation, appraiser fees and out-of-pocket
expenses), and while an Event of Default has occurred and is continuing, the
fees and expenses of other advisors and professionals engaged by the Agents and
the Lead Arranger; (ii) [reserved]; and (iii) indemnify each Agent, the Lead
Arranger, each Lender and their respective Affiliates and branches, and the
officers, directors, employees, agents, and investment advisors of each of the
foregoing (each, an “Indemnified Person”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments, suits, costs,
expenses and disbursements (including, without limitation, the reasonable fees
and disbursements of one primary counsel, and, if reasonably necessary, one
local counsel in any relevant jurisdiction and an additional counsel in the case
of conflicts, and consultants’ fees and disbursements) (but excluding Taxes
other than Taxes that represent liabilities, obligations, losses, damages,
penalties, actions, costs, expenses and disbursements arising from a non-Tax
claim) incurred by, imposed on or assessed against any of them as a result of,
or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent, the
Lead Arranger or any Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the Environment relating in any way to any
Real Property owned, leased or operated, at any time, by the Company or any
Restricted Subsidiary; the generation, storage, transportation, handling,
Release or threat of Release of Hazardous Materials by the Company or any
Subsidiaries at any location, whether or not owned, leased or operated by the
Company or any of its Subsidiaries; the non-compliance by the Company or any
Subsidiaries with any Environmental Law (including applicable permits
thereunder); or any Environmental Claim or other liability under Environmental
Law relating in any way to the Company, any Subsidiaries or relating in any way
to any Real Property at any time owned, leased or operated by the Company or any
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding (but excluding in each
case any losses, liabilities, claims, damages or expenses to the extent
(x) incurred by reason of the gross negligence or willful misconduct of the
applicable Indemnified Person, any Affiliate or branch of such

 

104



--------------------------------------------------------------------------------

Indemnified Person or any of their respective directors, officers, employees,
representatives, agents, Affiliates, trustees or investment advisors as
determined by a court of competent jurisdiction in a final and non-appealable
decision, (y) arising from a material breach by an Indemnified Person of its
obligations hereunder or (z) that do not involve or arise from an act or
omission by any Credit Party or any of their respective affiliates and is
brought by an Indemnified Person against another Indemnified Person (other than
claims against any Agent solely in its capacity as such or in its fulfilling
such role)) (collectively, the “Indemnified Liabilities”) as determined by a
court of competent jurisdiction in a final and non-appealable decision. To the
extent that the undertaking to indemnify, pay or hold harmless any Agent, the
Lead Arranger or any Lender or other Indemnified Person set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Credit Parties shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

(b)    No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (I)(x) any determination made by it
pursuant to this Agreement or any other Credit Document or (y) any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems, in each case, in the absence of (1) gross negligence, bad faith or
willful misconduct on the part of such Agent or Indemnified Person (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (2) material breach by an Indemnified Person of its
obligations hereunder or (II) any indirect, special, exemplary, incidental,
punitive or consequential damages (including, without limitation, any loss of
profits, business or anticipated savings) which may be alleged as a result of
this Agreement or any other Credit Document or the financing contemplated
hereby.

13.02.    Right of Setoff.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent and
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Credit Party or
to any other Person, any such notice being hereby expressly waived, to set off
and to appropriate and apply any and all deposits (general or special, in
whatever currency) (other than accounts used exclusively for payroll, payroll
taxes, fiduciary and trust purposes, and employee benefits) and any other
Indebtedness (in whatever currency) at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of the Company or any Subsidiaries against and on
account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

13.03.    Notices.

(a)    Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including electronic
communication) and mailed, or delivered: (x) if to any Credit Party, c/o
Resolute Forest Products, Inc., 111 Boulevard Robert-Bourassa, Suite 5000,
Montreal, Québec H3C 2MI, Canada, Attention: Silvana Travaglini, Vice President
and Treasurer (email: Silvana.Travaglini@resolutefp.com), with copies

 

105



--------------------------------------------------------------------------------

to (i) Resolute Forest Products, Inc., 111 Boulevard Robert-Bourassa, Suite
5000, Montreal, Québec H3C 2MI, Canada, Attention: Jacques Vachon, Senior Vice
President, Corporate Affairs and Chief Legal Officer (email:
jacques.vachon@resolutefp.com) and (ii) Troutman Sanders LLP, 600 Peachtree
Street, N.E., Suite 5200, Atlanta, Georgia 30308-2216, Attention: Hazen H.
Dempster (email: hazen.dempster@troutman.com); and (y) if to any Lender, at its
address specified in writing to the Administrative Agent, at the Notice Office;
or, (z) as to any Credit Party or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to the Company and the
Administrative Agent. All such notices and communications shall, when mailed,
sent by electronic transmission or sent by overnight courier, be effective five
(5) Business Days after deposit in the mails, one (1) Business Day after
delivery to the overnight courier, as the case may be, or sent by electronic
transmission, except that notices and communications to the Administrative Agent
and the Credit Parties shall not be effective until received by the
Administrative Agent or the Company, as the case may be.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. Each of the Administrative Agent and the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

13.04.    Benefit of Agreement; Assignments; Participations, etc.

(a)    This Agreement shall be binding upon and inure to the benefit of the
Credit Parties, the Agents, the Lenders, and their respective successors and
assigns, except that (a) no Credit Party shall have the right to assign its
rights or delegate its obligations under any Credit Documents; and (b) any
assignment by a Lender must be made in compliance with this Section 13.04. The
Administrative Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with this Section 13.04. Any authorization or consent of a Lender shall be
conclusive and binding on any subsequent transferee or assignee of such Lender.

(b)    A Lender may assign to an Eligible Assignee any of its rights and
obligations under the Credit Documents, as long as (a) in the case of a partial
assignment, such assignment is in a minimum principal amount of $5,000,000
(unless otherwise agreed by the Administrative Agent in its discretion) and
integral multiples of $100,000 in excess of that amount; (b) except in the case
of an assignment in whole of a Lender’s rights and obligations, the aggregate
amount of the Commitments retained by the transferor Lender is at least
$5,000,000 (unless otherwise agreed by the Administrative Agent and the Company
in their discretion); and (c) the parties to each such assignment shall execute
and deliver an Assignment and Assumption Agreement to the Administrative Agent
for acceptance and recording. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Credit Documents to secure obligations
of such Lender to a Federal Reserve Bank or the Federal Farm Credit Banks
Funding Corporation; provided, however, that no such pledge or assignment shall
release the Lender from its obligations hereunder nor substitute the pledgee or
assignee for such Lender as a party hereto. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement and the other Credit Documents with
respect to the Loans or the Commitments assigned.

 

106



--------------------------------------------------------------------------------

(c)    Upon delivery to the Administrative Agent of an assignment notice in the
form of Exhibit G and a processing fee of $3,500 (unless otherwise agreed by the
Administrative Agent in its discretion), the assignment shall become effective
as specified in the notice, if it complies with this Section 13.04. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Credit Documents, and shall have all rights and obligations of a Lender
thereunder. Upon consummation of an assignment, the transferor Lender, the
Administrative Agent and the Company shall make appropriate arrangements for
issuance of replacement and/or new Notes, if applicable. The transferee Lender
shall comply with Section 5 and deliver, upon request, an administrative
questionnaire satisfactory to the Administrative Agent.

(d)    No assignment or participation may be made to a Borrower, an Affiliate of
a Borrower, a Defaulting Lender or a natural person. The Administrative Agent
has no obligation to determine whether any assignee is permitted under the
Credit Documents. Assignment by a Defaulting Lender shall be effective only if
there is concurrent satisfaction of all outstanding obligations of the
Defaulting Lender under the Credit Documents in a manner satisfactory to the
Administrative Agent, including payment by the Eligible Assignee or Defaulting
Lender to the Administrative Agent of an aggregate amount sufficient upon
distribution (through direct payment, purchases of participations or other
methods acceptable to the Administrative Agent) to satisfy all funding and
payment liabilities of the Defaulting Lender. If assignment by a Defaulting
Lender occurs (by operation of law or otherwise) without compliance with the
foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.

(e)    The Administrative Agent, acting as a non-fiduciary agent of the
Borrowers (solely for tax purposes), shall maintain (a) a copy (or electronic
equivalent) of each Assignment and Assumption Agreement delivered to it, and
(b) a register for recordation of the names, addresses and Commitments of, and
the Loans and interest owing to, each Lender. Entries in the register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person recorded in such register as a Lender
for all purposes under the Credit Documents, notwithstanding any notice to the
contrary. The Administrative Agent may choose to show only one Borrower as the
borrower in the register, without any effect on the liability of any Credit
Party with respect to the Obligations. The register shall be available for
inspection by the Borrowers and, as to its position only, any Lender, from time
to time upon reasonable notice.

(f)    Subject to this Section 13.04, any Lender may sell to an Eligible
Assignee (in such context, a “Participant”) a participating interest in the
rights and obligations of such Lender under any Credit Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Credit Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by the Borrowers shall be determined as if it had
not sold such participating interests, and the Borrowers and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with the Credit Documents. Each Lender shall be solely responsible for notifying
its Participants of any matters under the Credit Documents, and the
Administrative Agent and the other Lenders shall not have any obligation or
liability to any such Participant.

(g)    Subject to Section 13.04(h), the Credit Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.02 and 5.01
(subject to the requirements and limitations of such Sections and Section 3.04)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 13.04(b); provided that any documentation
required to be provided under Sections 3.01(b) or (c) shall be provided solely
to the participating Lender. To the extent permitted by applicable law, each
Participant also shall be entitled to the benefits under this Agreement as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.10 as though it were a Lender.

 

107



--------------------------------------------------------------------------------

(h)    A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.02 or 5.01 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant except to
the extent such entitlement to a greater payment results from a Change in Law
occurring after the sale of the participation takes place.

(i)    Subject to Section 13.04(l), each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of a Credit Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
any relevant Maturity Date or any date fixed for any regularly scheduled payment
of principal, interest or fees on such Loan or Commitment, or releases any
Borrower, Guarantor or substantially all Collateral.

(j)    Each Lender that sells a participation shall, acting as a non-fiduciary
agent of the Borrowers (solely for Tax purposes), maintain a register (the
“Participant Register”) in which it enters the Participant’s name, address and
interest in Commitments and Loans (and stated interest). Entries in the register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.

(k)    Borrowers agree that each Participant shall have a right of setoff in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
setoff with respect to any participating interests sold by it. By exercising any
right of setoff, a Participant agrees to share with Lenders all amounts received
through its setoff, in accordance with Section 2.10(c) as if such Participant
were a Lender.

(l)    Notwithstanding anything in Section 13.04 to the contrary, any Farm
Credit Lender that (a) has purchased a participation or sub-participation in the
Loans in the minimum amount of $10,000,000 on or after the Closing Date, (b) is,
by written notice to the Company and Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank that is a member
of the Farm Credit System so designated being called a “Voting Participant”) and
(c) receives the prior written consent of the Company and Administrative Agent
to become a Voting Participant (to the extent such consent would be required
pursuant to Section 13.04(b) if such transfer were an assignment rather than a
sale of a participation or sub-participation), shall be entitled to vote (and
the voting rights of the selling Lender shall be correspondingly reduced), on a
dollar for dollar basis, as if such participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (i) state the full
name, as well as all contact information required of an assignee as set forth in
Exhibit F hereto and (ii) state the dollar amount of the participation or
sub-participation purchased. The Company and Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph. Notwithstanding the foregoing, each bank or other
lending institution that is a member of the Farm Credit System designated as a
Voting Participant in Schedule 13.04(l) hereto shall be a Voting Participant
without delivery of a Voting Participant Notification and without the prior
written consent of the Company and the Administrative Agent. The voting rights
of each Voting Participant are solely for the benefit of such Voting Participant
and shall not inure to any assignee or participant of such Voting Participant
that is not otherwise a Voting Participant.

 

108



--------------------------------------------------------------------------------

13.05.    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06.    [Reserved].

13.07.    Calculations; Computations.

(a)    The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP in effect from time to time;
provided that if the Company notifies the Administrative Agent that it requests
an amendment to any provision hereof to eliminate the effect of any change
occurring in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. The Company shall have the right, if
required by relevant regulatory authorities, to adopt the International
Financial Reporting Standards, as promulgated by the International Accounting
Standards Board (or any successor board or agency), as in effect on the date of
the election, which election shall, for purposes of this Agreement, be treated
as a permitted change in GAAP and shall be subject to the terms of the
immediately preceding sentence. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) Statement of Financial Accounting
Standards 141R or ASC 805 (or any other financial accounting standard having a
similar result or effect) and (ii) Financial Accounting Standards Board
Accounting Standards Codification 825 and Financial Accounting Standards Board
Accounting Standards Codification 470-20 on financial liabilities.
Notwithstanding any other provision contained herein, any lease which was (or
would have been) classified as an operating lease under the Company’s accounting
treatment thereof in accordance with GAAP as in effect on the date of the
Existing Credit Agreement shall not constitute a capital lease under this
Agreement, and the obligations or liabilities thereunder shall not constitute
capitalized lease obligations under this Agreement, notwithstanding any changes
in GAAP (or the required implementation of any previously promulgated changes in
GAAP) subsequent to the date of the Existing Credit Agreement (whether before or
after the Closing Date) relating to the treatment of a lease as an operating
lease or capitalized lease.

 

109



--------------------------------------------------------------------------------

(b)    The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.

(a)    UNLESS EXPRESSLY PROVIDED IN ANY CREDIT DOCUMENT, THIS AGREEMENT, THE
OTHER CREDIT DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT
FEDERAL LAWS RELATING TO NATIONAL BANKS.

(b)    EACH CREDIT PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTRY OR THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING RELATING IN ANY WAY TO ANY CREDIT DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.03. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by applicable law.

(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent.

13.10.    [Reserved].

13.11.    Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12.    Amendment or Waiver; etc.

(a)    Neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge

 

110



--------------------------------------------------------------------------------

or termination is in writing signed by the Credit Parties party hereto or
thereto and the Required Lenders (although additional parties may be added to
(and annexes may be modified to reflect such additions) the Security Documents
in accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders); provided that no
such change, waiver, discharge or termination shall (i) without the prior
written consent of each Lender directly and adversely affected thereby, extend
any Maturity Date, or reduce the rate or extend the time of payment of interest
or Fees thereon or reduce or forgive the principal amount thereof or forgive the
payment of such interest or Fees (it being understood that waivers or
modifications of conditions precedent, mandatory prepayments, Defaults or Events
of Default shall not constitute a reduction or extension of the time of payment
of interest or Fees thereon of any Lender), (ii) except as otherwise expressly
provided herein or in the Security Documents, release all or substantially all
of the Collateral under all the Security Documents without the prior written
consent of each Lender, (iii) except as otherwise provided in the Credit
Documents, release all or substantially all of the value of the Credit Party
Guaranty without the prior written consent of each Lender, (iv) amend, modify or
waive any pro rata sharing provision of Section 2.10, the payment waterfall
provision of Section 11.11, or any provision of this Section 13.12(a) (except
for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the Commitments on the Closing
Date), in each case, without the prior written consent of each Lender directly
and adversely affected thereby, (v) reduce the percentage specified in the
definitions of “Required Lenders” without the prior written consent of each
Lender directly and adversely affected thereby (it being understood that, with
the prior written consent of the Required Lenders additional extensions of
credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the extensions of
Commitments are included on the Closing Date), (vi) consent to the assignment or
transfer by any Borrower of any of its rights and obligations under this
Agreement without the consent of each Lender; provided, further, that no such
change, waiver, discharge or termination shall (1) increase the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Commitments shall not constitute an increase of the Commitment of any
Lender, and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase of the Commitment of such Lender), (2)
without the consent of each Agent adversely affected thereby, amend, modify or
waive any provision of Section 12 or any other provision as same relates to the
rights or obligations of such Agent, (3) without the consent of Collateral
Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.

(b)    If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Company shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Loans of such Lender in
accordance with Section 3.04; provided that, unless the Commitments that are
terminated, and Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to the
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto, provided, further, that in
any event the Company shall not have the right to replace a Lender, terminate
its Commitments or repay its Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).

 

111



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, (i) the Borrowers, the Administrative Agent and each Lender
providing the relevant Accordion Increase may, in accordance with the provisions
of Section 2.13, enter into an Accordion Agreement or Additional Term Loan
Facility Agreement; provided that after the execution and delivery by the
Borrowers, the Administrative Agent and each such Lender may thereafter only be
modified in accordance with the requirements of clause (a) above of this
Section 13.12 and (ii) this Agreement may be amended with the written consent of
the Company and the Administrative Agent as provided in Section 3.01(g).

(d)    Without the consent of any other person, the applicable Credit Party or
Credit Parties and the Administrative Agent and/or Collateral Agent may (in its
or their respective sole discretion, or shall, to the extent required by any
Credit Document) enter into any amendment or waiver of any Credit Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Creditors, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Creditors, in any property or
so that the security interests therein comply with applicable Requirements of
Law.

(e)    Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

(g)    Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

 

112



--------------------------------------------------------------------------------

(h)    With respect to any matter requiring the approval of each Lender, each
Lender directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 13.04(l) as to such matter.

13.13.    Survival. All indemnities set forth herein including, without
limitation, in Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

13.14.    Domicile of Loans. Each Lender may transfer and carry its Loans at, to
or for the account of any office, branch, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Loans pursuant to this Section 13.14 would, at the time of
such transfer, result in increased costs under Section 3.01 or 5.01 from those
being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

13.15.    Register. The Borrowers hereby designate the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Commitments and principal amount (and related
interest amounts) of Loans by each of the Lenders and each repayment in respect
of the principal amount of the Loans of each Lender. The Company, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement (and the entries in the Register shall be
conclusive for such purposes (absent manifest error)), notwithstanding notice to
the contrary. With respect to any Lender, the transfer of the Commitments of,
and the principal (and interest) amounts of the Loans owing to, such Lender and
the rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitments and Loans and prior to such recordation all amounts owing to
the transferor with respect to such Commitments and Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The registration of any
provision of Accordion Increases pursuant to Section 2.13 shall be recorded by
the Administrative Agent on the Register only upon the acceptance of the
Administrative Agent of a properly executed and delivered Accordion Agreement or
Additional Term Loan Facility Agreement, as applicable. Coincident with the
delivery of such Accordion Agreement for acceptance and registration of the
provision of Accordion Increases, as the case may be, or as soon thereafter as
practicable, to the extent requested by such Lenders, Notes shall be issued, at
the Borrowers’ expense, to such Lender of an Accordion Increase, to be in
conformity with Section 2.04 (with appropriate modification) to the extent
needed to reflect Accordion Increases, and outstanding Loans made by such Lender
of an Accordion Increase.

13.16.    Confidentiality.

(a)    Subject to the provisions of clause (b) of this Section 13.16, each
Agent, the Lead Arranger and Lender agrees that it will use its commercially
reasonable efforts not to disclose without the prior consent of the Company
(other than to its employees, auditors, advisors or

 

113



--------------------------------------------------------------------------------

counsels or to another Lender if such Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information; provided such Persons shall be subject to the provisions of
this Section 13.16 to the same extent as such Lender (or language substantially
similar to this Section 13.16(a))) any information with respect to the Company
or any Restricted Subsidiary which is now or in the future furnished pursuant to
this Agreement or any other Credit Document; provided that any Lender may
disclose any such information (i) as has become generally available to the
public other than by virtue of a breach of this Section 13.16(a), (ii) upon the
request or demand of any governmental, regulatory or self-regulatory authority
or as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state or Federal regulatory body having or claiming
to have jurisdiction over such Lender or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any prospective or actual direct or indirect contractual
counterparty in any swap, hedge, insurance, re-insurance or similar agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section 13.16 (or language substantially similar to
this Section 13.16(a)), (vii) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder and (viii) to any prospective or actual
transferee, pledgee or participant in connection with any contemplated transfer,
pledge or participation of any of the Notes or Commitments or any interest
therein by such Lender; provided that such prospective transferee, pledge or
participant agrees to be bound by the confidentiality provisions contained in
this Section 13.16 (or language substantially similar to this Section 13.16(a));
provided, further, that, to the extent permitted pursuant to any applicable law,
order, regulation or ruling, and other than in connection with credit and other
bank examinations with respect to such Lender, in the case of any disclosure
pursuant to the foregoing clause (ii), (iii) or (iv), such Lender will use its
commercially reasonable efforts to notify the Company in advance of such
disclosure so as to afford the Company the opportunity to protect the
confidentiality of the information proposed to be so disclosed.

(b)    The Borrowers hereby acknowledge and agree that each Lender may share
with any of its Affiliates and branches, and such Affiliates and branches may
share with such Lender, any information related to the Company or any Subsidiary
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Company and the Subsidiaries); provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17.    USA Patriot Act Notice. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act Title III of Pub. 107-56
(signed into law October 26, 2001 and amended on March 9, 2009) (the “Patriot
Act”) and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” policies, regulations, laws or rules
and Anti-Terrorism Laws, it is required to obtain, verify, and record
information that identifies the Borrowers and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance therewith, and
each Credit Party agrees to provide such information from time to time to any
Lender.

13.18.    [Reserved].

13.19.    [Reserved].

 

114



--------------------------------------------------------------------------------

13.20.    [Reserved].

13.21.    [Reserved].

13.22.    Absence of Fiduciary Relationship. Notwithstanding any other provision
of this Agreement or any provision of any other Credit Document, (i) none of the
Lead Arranger or any Lender shall, solely by reason of this Agreement or any
other Credit Document, have any fiduciary, advisory or agency relationship or
duty in respect of any Lender or any other Person and (ii) the Borrowers hereby
waive, to the fullest extent permitted by law, any claims they may have against
the Lead Arranger or any Lender for breach of fiduciary duty or alleged breach
of fiduciary duty. Each Agent, Lender and their Affiliates may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their Affiliates.

13.23.    Electronic Signatures. The words “execution,” “signed,” “signature,”
and words of like import in any Credit Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based record keeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

13.24.    [Reserved].

13.25.    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any Swap
Obligation or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

115



--------------------------------------------------------------------------------

13.26.    Amendment and Restatement; Assignment of Administrative Agent.

(a)    The parties hereto agree that, on the Closing Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto: (i) the Existing Credit Agreement shall be deemed to be
amended and restated in its entirety pursuant to this Agreement; (ii) the
Security Documents and the Liens created thereunder in favor of American
AgCredit, PCA, as administrative agent for the benefit of the holders of the
Obligations (as defined in the Existing Credit Agreement) shall remain in full
force and effect with respect to the Obligations (as defined in this Agreement)
and are hereby reaffirmed; and (iii) all references in the other Credit
Documents to the Existing Credit Agreement shall be deemed to refer without
further amendment to this Agreement. The parties hereto further acknowledge and
agree that this Agreement constitutes an amendment to the Existing Credit
Agreement made under and in accordance with the terms of Section 13.12 of the
Existing Credit Agreement. This Agreement shall not constitute a novation of the
Existing Credit Agreement.

(b)    Under the Existing Credit Agreement and the applicable Credit Documents,
American AgCredit, PCA (“PCA”) was the Administrative Agent and the Collateral
Agent but desires to transfer the roles of Administrative Agent and Collateral
Agent to its Affiliate, American AgCredit, FLCA (“FLCA”), effective as of the
Closing Date. Accordingly, the parties hereto agree that, effective as of the
Closing Date, PCA hereby resigns as Administrative Agent and Collateral Agent
and FLCA hereby assumes the obligations of PCA as Administrative Agent and
Collateral Agent. In furtherance of the foregoing, each party hereto hereby
acknowledges and agrees as follows, effective as of the Closing Date:

(i)    PCA hereby resigns as Administrative Agent and Collateral Agent under
this Agreement and the other Credit Documents and shall no longer have any
responsibilities or obligations as Administrative Agent or Collateral Agent
under this Agreement or the other Credit Documents.

(ii)    The Required Lenders hereby appoint FLCA as the new Administrative Agent
and the new Collateral Agent under this Agreement and the other Credit
Documents, and the Company hereby consents to such appointment.

(iii)    FLCA hereby assumes the responsibilities and obligations of
“Administrative Agent” and “Collateral Agent” under this Agreement and the other
Credit Documents.

(iv)    The provisions of Section 12 and Section 13.01 shall continue to inure
to the benefit of PCA as to any actions taken or omitted to be taken by it while
it was Administrative Agent and Collateral Agent.

Section 14    Credit Party Guaranty.

14.01.    The Guaranty. In order to induce the Agents, the Collateral Agent and
the Lenders to enter into this Agreement and to extend credit hereunder, and to
induce the other Guaranteed Creditors to enter into Secured Hedging Obligations
in recognition of the direct benefits to be received by each Credit Party from
the proceeds of the Loans and the entering into of such Secured Hedging
Obligations, each Credit Party hereby agrees with the Guaranteed Creditors as
follows: each Credit Party hereby unconditionally and irrevocably guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of its Relevant
Guaranteed Obligations to the Guaranteed Creditors. If any or all of the
Relevant Guaranteed Obligations

 

116



--------------------------------------------------------------------------------

of any Credit Party to the Guaranteed Creditors becomes due and payable
hereunder, such Credit Party, unconditionally and irrevocably, promises to pay
such indebtedness to the Administrative Agent and/or the other Guaranteed
Creditors, or order, on demand, together with any and all expenses which may be
incurred by the Administrative Agent and the other Guaranteed Creditors in
collecting any of the Relevant Guaranteed Obligations. This Credit Party
Guaranty is a guaranty of payment and not of collection. This Credit Party
Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. If claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Relevant Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (ii) any settlement or compromise of any such claim effected
by such payee with any such claimant (including any Relevant Guaranteed Party),
then and in such event the respective Credit Party agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Credit Party, notwithstanding any revocation of this Credit Party Guaranty or
any other instrument evidencing any liability of any Relevant Guaranteed Party,
and each Credit Party shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

14.02.    Bankruptcy. Additionally, each Credit Party unconditionally and
irrevocably guarantees the payment of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Relevant Guaranteed Party upon the occurrence of any of the events specified in
Section 11.05, and irrevocably and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in the currency
in which the obligation was originally denominated.

14.03.    Nature of Liability. The liability of each Credit Party hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Relevant Guaranteed Obligations, whether executed
by any other guarantor or by any other party, and each Credit Party understands
and agrees, to the fullest extent permitted under law, that the liability of
such Credit Party hereunder shall not be affected or impaired by (a) any
direction as to application of payment by any Relevant Guaranteed Party or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Relevant
Guaranteed Obligations, or (c) any payment on or in reduction of any such other
guaranty or undertaking (other than payment in cash of the Relevant Guaranteed
Obligations), or (d) any dissolution, termination or increase, decrease or
change in personnel by any Relevant Guaranteed Party, or (e) any payment made to
any Guaranteed Creditor on the Relevant Guaranteed Obligations which any such
Guaranteed Creditor repays to any Relevant Guaranteed Party pursuant to court
order in any bankruptcy, insolvency, receivership, reorganization, arrangement,
moratorium, winding up or other debtor relief proceeding, and each Credit Party
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction by the Guaranteed
Creditors as contemplated in Section 14.05, or (g) any invalidity, irregularity
or enforceability of all or any part of the Relevant Guaranteed Obligations or
of any security therefor, or (h) any change in the corporate existence,
structure or ownership of any Credit Party or any other Person liable for any of
the Relevant Guaranteed Obligations, or (i) any bankruptcy, insolvency,
receivership, reorganization, arrangement, moratorium, winding up or other
debtor relief proceeding affecting any Credit Party, or their assets or any
resulting release or discharge of any obligation of any Credit Party, or (j) the
existence of any claim, setoff or other rights which any Credit Party may have
at any time against any other Credit Party, a Guaranteed Creditor, or any other
Person, whether in connection herewith or in any unrelated transactions, or
(k) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Credit Party in respect of the Relevant Guaranteed
Obligations or a Credit Party in respect of this Credit Party Guaranty or the
Relevant Guaranteed Obligations.

 

117



--------------------------------------------------------------------------------

14.04.    Independent Obligation. The obligations of each Credit Party hereunder
are independent of the obligations of any other guarantor, any other party or
any Relevant Guaranteed Party, and a separate action or actions may be brought
and prosecuted against any Credit Party whether or not action is brought against
any other guarantor, any other party or any Relevant Guaranteed Party and
whether or not any other guarantor, any other party or any Relevant Guaranteed
Party be joined in any such action or actions. Each Credit Party waives, in its
capacity as a Guarantor, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Relevant Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to such Relevant Guaranteed
Party shall operate to toll the statute of limitations as to the relevant Credit
Party.

14.05.    Authorization. To the fullest extent permitted under law, each Credit
Party authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:

(a)    change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Relevant Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this Credit Party Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed or altered;

(b)    take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

(c)    exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;

(d)    release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;

(e)    settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to its creditors other than the
Guaranteed Creditors;

(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid;

(g)    consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Secured Hedging Obligations or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify or supplement this Agreement, any other Credit Document, any
Secured Hedging Obligations or any of such other instruments or agreements;
and/or

 

118



--------------------------------------------------------------------------------

(h)    take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of such Credit Party
from its liabilities under this Credit Party Guaranty.

14.06.    Reliance. It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of any Relevant Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

14.07.    Subordination. Any indebtedness of any Relevant Guaranteed Party now
or hereafter owing to any Credit Party is hereby subordinated to the Relevant
Guaranteed Obligations of such Relevant Guaranteed Party owing to the Guaranteed
Creditors; and if the Administrative Agent so requests at a time when an Event
of Default exists, all such indebtedness of such Relevant Guaranteed Party to
such Credit Party shall be collected, enforced and received by such Credit Party
for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Relevant Guaranteed Obligations of such Relevant Guaranteed Party to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of any Credit Party under the other provisions of this Credit Party
Guaranty. Without limiting the generality of the foregoing, each Credit Party
hereby agrees with the Guaranteed Creditors that it will not exercise any right
of subrogation which it may at any time otherwise have as a result of this
Credit Party Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code or otherwise) until all Relevant Guaranteed Obligations have been
irrevocably paid in full in cash.

14.08.    Waiver.

(a)    Each Credit Party waives any right (except as shall be required by
applicable law and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against any Relevant Guaranteed Party, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from any Relevant
Guaranteed Party, any other guarantor or any other party or (iii) pursue any
other remedy in any Guaranteed Creditor’s power whatsoever. Each Credit Party
waives any defense (except as shall be required by applicable statute and cannot
be waived) based on or arising out of any defense of any Relevant Guaranteed
Party, any other guarantor or any other party, other than payment of the
Relevant Guaranteed Obligations to the extent of such payment, based on or
arising out of the disability of any Relevant Guaranteed Party, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Relevant Guaranteed Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Relevant Guaranteed Party other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any Relevant Guaranteed Party or any other
party, or any security, without affecting or impairing in any way the liability
of any Credit Party hereunder except to the extent the Relevant Guaranteed
Obligations have been paid. Each Credit Party waives, to the fullest extent
permitted under law, any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Credit Party against any Relevant Guaranteed Party or any other party or any
security.

 

119



--------------------------------------------------------------------------------

(b)    Each Credit Party waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Credit Party Guaranty, and notices of the
existence, creation or incurring of new or additional Relevant Guaranteed
Obligations. Each Credit Party assumes all responsibility for being and keeping
itself informed of each Relevant Guaranteed Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Relevant Guaranteed Obligations and the nature, scope and extent of the
risks which such Credit Party assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guaranteed Creditors shall
have any duty to advise any Credit Party of information known to them regarding
such circumstances or risks.

14.09.    Maximum Liability. It is the desire and intent of each Credit Party
and the Guaranteed Creditors that this Credit Party Guaranty shall be enforced
against such Credit Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If,
however, and to the extent that, the obligations of any Credit Party under this
Credit Party Guaranty shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable federal,
state, provincial or foreign law relating to fraudulent conveyances or
transfers), then the amount of such Credit Party’s obligations under this Credit
Party Guaranty shall be deemed to be reduced and such Credit Party shall pay the
maximum amount of the Relevant Guaranteed Obligations which would be permissible
under applicable law.

14.10.    Payments. All payments made by a Credit Party pursuant to this
Section 14 will be made without setoff, counterclaim or other defense, and shall
be subject to the provisions of Section 2.06.

14.11.    Keepwell. Each Credit Party that is a Qualified ECP Guarantor at the
time the Credit Party Guaranty or the grant of the security interest under the
Credit Documents, in each case, by any Specified Credit Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its obligations under this Credit Party Guaranty and the other Credit Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 14
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 14.11 shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. Each Qualified ECP Guarantor intends this Section 14.11 to constitute, and
this Section 14.11 shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Specified Credit Party for all purposes of the Commodity Exchange Act.

14.12.    Information. Each Credit Party assumes all responsibility for being
and keeping itself informed of each applicable Borrower’s financial condition
and assets, and of all other circumstances bearing upon the risk of non-payment
of the Relevant Guaranteed Obligations and the nature, scope and extent of the
risks that each Credit Party assumes and incurs under this guarantee, and agrees
that no Guaranteed Creditor shall have any duty to advise any Credit Party of
information known to it regarding those circumstances or risks.

 

120



--------------------------------------------------------------------------------

14.13.    Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 14.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by debtor relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

*    *     *

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

BORROWERS:     RESOLUTE FOREST PRODUCTS INC.     By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Senior Vice President and Chief
Financial Officer     RESOLUTE FP US INC.     By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Vice President and Chief Financial
Officer

[Signature pages continue]

 

122



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:    

BOWATER NUWAY MID-STATES INC.

DONOHUE CORP.

FIBREK U.S. INC.

CALHOUN NEWSPRINT COMPANY

ATLAS SOUTHEAST PAPERS, INC.

ATLAS TISSUE HOLDINGS, INC.

RESOLUTE FP FLORIDA INC.

FIBREK RECYCLINC U.S. INC.

    By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Vice President and Chief Financial
Officer    

ABITIBI CONSOLIDATED SALES LLC

RESOLUTE GROWTH US LLC

    By:  

Resolute Forest Products Inc., its Sole Member

    By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Senior Vice President and Chief
Financial Officer     AUGUSTA NEWSPRINT HOLDING LLC     By:  

Abitibi Consolidated Sales LLC, its Sole Member

    By:  

Resolute Forest Products Inc., its Sole Member

    By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Senior Vice President and Chief
Financial Officer    

BOWATER NEWSPRINT SOUTH LLC

FD POWERCO LLC

    By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Manager

[Signature pages continue]

 

123



--------------------------------------------------------------------------------

    GLPC RESIDUAL MANAGEMENT, LLC     By:  

Fibrek Recycling U.S. Inc., its Sole Member

    By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Vice President and Chief Financial
Officer     ACCURATE PAPER FLEET, LLC     By:  

Accurate Paper Holdings, LLC, its Sole Member

    By:  

Atlas Tissue Holdings, Inc., its Sole Member

    By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Vice President and Chief Financial
Officer     ATLAS PAPER MANAGEMENT, LLC     By:  

Atlas Paper Mills, LLC, its Sole Member

    By:  

Atlas Tissue Holdings, Inc., its Sole Member

    By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Vice President and Chief Financial
Officer     RESOLUTE TISSUE LLC (f/k/a RFP ATLAS SALES LLC)     By:  

Resolute Growth US LLC, its Sole Member

    By:  

Resolute Forest Products Inc., its Sole Member

    By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Senior Vice President and Chief
Financial Officer

[Signature pages continue]

 

124



--------------------------------------------------------------------------------

    RESOLUTE FP AUGUSTA LLC     By:  

Abitibi Consolidated Sales LLC, its Manager

    By:  

Resolute Forest Products Inc., its Sole Member

    By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Senior Vice President and Chief
Financial Officer     ACCURATE PAPER HOLDINGS, LLC
ATLAS PAPER MILLS, LLC     By:  

Atlas Tissue Holdings, Inc., its Sole Member

    By:  

/s/ Rémi G. Lalonde

    Name:   Rémi G. Lalonde     Title:   Vice President and Chief Financial
Officer

 

125



--------------------------------------------------------------------------------

   

AMERICAN AGCREDIT, FLCA

as Administrative Agent, Collateral Agent and a Lender

    By:  

/s/ Michael J. Balok

    Name:   Michael J. Balok     Title:   Vice President    

AG FIRST FARM CREDIT BANK

as Voting Participant

    By:  

/s/ J. Michael Mancini, Jr

    Name:   J. Michael Mancini, Jr     Title:   Vice President    

COBANK, FCB,

as Voting Participant

    By:  

/s/ Robert Prickett

    Name:   Robert Prickett     Title:   Vice President    

FARM CREDIT BANK OF TEXAS,

as Voting Participant

    By:  

/s/ Eric Estey

    Name:   Eric Estey     Title:   Vice President    

FARM CREDIT MID-AMERICA, FLCA,

as Voting Participant

    By:  

/s/ Tabatha Hamilton

    Name:   Tabatha Hamilton     Title:   Vice President Capital Markets    

FARM CREDIT SERVICES OF AMERICA, FLCA,

as Voting Participant

    By:  

/s/ Nick King

    Name:   Nick King     Title:   Vice President

 

126



--------------------------------------------------------------------------------

   

AGCOUNTRY FARM CREDIT SERVICES, FLCA

(FKA FCS COMMERCIAL FINANCE GROUP,

FOR AGCOUNTRY FARM CREDIT SERVICES,

FLCA, SUCCESSOR BY MERGER TO UNITED

FCS, FLCA D/B/A FCS COMMERCIAL FINANCE

GROUP), as Voting Participant

    By:  

/s/ Lisa Caswell

    Name:   Lisa Caswell     Title:   Vice President    

GREENSTONE FARM CREDIT SERVICES, FLCA,

as Voting Participant

    By:  

/s/ Shane Prichard

    Name:   Shane Prichard     Title:   Vice President Capital Markets

 

127